EXHIBIT 10.27

EIGHT CAMBRIDGE CENTER

CAMBRIDGE, MASSACHUSETTS

TABLE OF CONTENTS

 

LEASE DATED October 1, 2007

   1

ARTICLE I

   1

Basic Lease Provisions and Enumerations of Exhibits

   1

1.1

   Introduction    1

1.2

   Basic Data    1

1.3

   Enumeration of Exhibits    3

ARTICLE II

   4

Premises

   4

2.1

   Demise and Lease of Premises    4

2.2

   Intentionally Omitted    4

2.3

   Appurtenant Rights and Reservations    4

2.4

   Roof Rights    5

ARTICLE III

   5

Lease Term and Extension Options

   5

3.1

   Term    5

3.2

   Extension Options    5

ARTICLE IV

   6

Condition of Premises; Alterations

   6

4.1

   Condition of Premises    6

4.2

   Quality and Performance of Work    7

4.3

   Special Allowance    7

4.4

   Signage    10

ARTICLE V

   11

Annual Fixed Rent and Electricity

   11

5.1

   Fixed Rent    11

5.2

   Electricity Charges    11

ARTICLE VI

   12

Taxes

   12

6.1

   Introduction    12

6.2

   Definitions    12

6.3

   Tenant’s Share of Real Estate Taxes    13

 

i



--------------------------------------------------------------------------------

ARTICLE VII

   14

Landlord’s Repairs and Services and Tenant’s Escalation Payments

   14

7.1

   Structural Repairs    14

7.2

   Other Repairs to be Made by Landlord    14

7.3

   Services to be Provided by Landlord    15

7.4

   Introduction to Operating Costs    15

7.5

   Operating Costs Defined    15

7.6

   Tenant’s Escalation Payments    19

7.7

   No Damage    21

ARTICLE VIII

   22

Tenant’s Repairs

   22

8.1

   Tenant’s Repairs and Maintenance    22

ARTICLE IX

   23

Alterations

   23

9.1

   Landlord’s Approval    23

9.2

   Conformity of Work    24

9.3

   Performance of Work, Governmental Permits and Insurance    24

9.4

   Liens    24

9.5

   Nature of Alterations    25

9.6

   Increases in Taxes    25

9.7

   Alterations Permitted Without Landlord’s Consent    26

ARTICLE X

   26

Parking

   26

10.1

   Parking Privileges    26

10.2

   Parking Charges    27

10.3

   Garage Operation    27

10.4

   Reserved Spaces    28

10.5

   Limitations    28

10.6

   Interim On-Grade Parking    28

ARTICLE XI

   29

Certain Tenant Covenants

   29

ARTICLE XII

   31

Assignment and Subletting

   31

12.1

   Restrictions on Transfer    31

12.2

   Exceptions    31

12.3

   Landlord’s Termination Right    31

12.4

   Consent of Landlord    32

12.5

   Tenant’s Notice    33

12.6

   Profit on Subleasing or Assignment    34

12.7

   Additional Conditions    34

12.8

   Expedited Dispute Resolution    35

ARTICLE XIII

   37

Indemnity And Commercial General Liability Insurance

   37

13.1

   Indemnity    37

13.2

   Commercial General Liability Insurance    37

13.3

   Tenant’s Property Insurance    38

 

ii



--------------------------------------------------------------------------------

13.4

   Non-Subrogation    38

13.5

   Tenant’s Risk    38

13.6

   Landlord’s Insurance    39

ARTICLE XIV

   39

Fire, Casualty and Taking

   39

14.1

   Damage Resulting from Casualty    39

14.2

   Uninsured Casualty    40

14.3

   Rights of Termination for Taking    40

14.4

   Award    41

ARTICLE XV

   42

Default

  

15.1

   Tenant’s Default    42

15.2

   Termination; Re-Entry    43

15.3

   Continued Liability; Re-Letting    43

15.4

   Liquidated Damages    44

15.5

   Waiver of Redemption    45

15.6

   Landlord’s Default    45

ARTICLE XVI

   45

Miscellaneous Provisions

   45

16.1

   Waiver    45

16.2

   Cumulative Remedies    46

16.3

   Quiet Enjoyment    46

16.4

   Surrender    46

16.5

   Brokerage    46

16.6

   Invalidity of Particular Provisions    47

16.7

   Provisions Binding, Etc.    47

16.8

   Recording; Confidentiality    47

16.9

   Notices and Time for Action    47

16.10

   When Lease Becomes Binding    48

16.11

   Paragraph Headings    48

16.12

   Rights of Mortgagee    48

16.13

   Rights of Ground Lessor    49

16.14

   Notice to Mortgagee and Ground Lessor    49

16.15

   Assignment of Rents    50

16.16

   Status Report and Financial Statements    50

16.17

   Self-Help    51

16.18

   Holding Over    51

16.19

   Entry by Landlord    52

16.20

   Tenant’s Payments    52

16.21

   Late Payment    53

16.22

   Counterparts    53

16.23

   Entire Agreement    53

16.24

   Limitation of Liability    54

16.25

   No Partnership    54

16.26

   Security Deposit    54

16.27

   Waiver of Trial by Jury    57

16.28

   Patriot Act and Executive Order 13224    57

16.29

   Governing Law    58

16.30

   Emergency Generator    58

16.31

   Transportation Program    60

16.32

   Landlord Affiliates    60

 

iii



--------------------------------------------------------------------------------

EIGHT CAMBRIDGE CENTER

CAMBRIDGE, MASSACHUSETTS

Lease Dated October 1, 2007

THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the building
(the “Building”) known as, and having an address at, Eight Cambridge Center,
Cambridge, Massachusetts.

The parties to this instrument hereby agree with each other as follows:

ARTICLE I

Basic Lease Provisions and Enumerations of Exhibits

 

1.1 Introduction

The following sets forth the basic data and identifying Exhibits elsewhere
hereinafter referred to in this Lease, and, where appropriate, constitute
definitions of the terms hereinafter listed.

 

1.2 Basic Data

 

Date:      October 1, 2007 Landlord:      BOSTON PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited
partnership Present Mailing Address of Landlord:     

c/o Boston Properties, Inc.

Prudential Tower

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Landlord’s Construction Representative:      Mark Denman Tenant:      AKAMAI
TECHNOLOGIES, INC., a Delaware
corporation Present Mailing Address of Tenant:     

8 Cambridge Center

Cambridge, Massachusetts 02142

Tenant’s Construction Representative:      Brian Murray Lease Term (sometimes
called the “Original Lease Term”):      One Hundred Twenty Seven (127) calendar
months from the Commencement Date until
December 31, 2019, unless extended or sooner
terminated as hereinafter provided.

 

1



--------------------------------------------------------------------------------

Extension Option:    Two (2) periods of five (5) years as provided in and on the
terms set forth in Section 3.2 hereof. Lease Year:    A period of twelve (12)
consecutive calendar months, commencing on the first day of January in each
year, except that the first Lease Year of the Lease Term hereof shall be the
period commencing on the Commencement Date and ending on the succeeding December
31, and the last Lease Year of the Lease Term hereof shall be the period
commencing on January 1 of the calendar year in which the Lease Term ends, and
ending with the date on which the Lease Term ends. Commencement Date:    June 1,
2009. Rent Commencement Date:    Either the Commencement Date or, if Annual
Fixed Rent commences to be payable with respect to any Premises Component on a
date later than the Commencement Date pertaining thereto pursuant to this Lease,
then such later date shall constitute the Rent Commencement Date therefor,
unless Tenant shall earlier commence beneficial use of all or any portion of the
Premises Component, whereupon such earlier date shall constitute the Rent
Commencement Date. Premises:    The entire first (1st) through ninth (9th)
floors of the Building, in accordance with the floor plans annexed hereto as
Exhibit E and incorporated herein by reference, as further defined and limited
in Section 2.1 hereof. Premises Component:    Any specified portion of the
rentable area of the Premises as to which specific terms and conditions of this
Lease may apply, but which may not necessarily apply to other portions of the
Premises. Annual Fixed Rent:    See Exhibit K. Additional Rent:    All charges
and other sums payable by Tenant as set forth in this Lease, in addition to
Annual Fixed Rent. Initial Minimum Limits of Tenant’s Commercial General
Liability:    $10,000,000.00 combined single limit per occurrence on a per
location basis. Total Rentable Floor Area of the Building:    177,226 square
feet.

 

2



--------------------------------------------------------------------------------

Lot or Site:    All, and also any part of, the property described in Exhibit A,
plus any additions or reduction thereto resulting from the change or any
abutting street line. The terms Lot and Site are used interchangeably in this
instrument. Property:    The Building and Lot or Site. Loading Dock:    The
service dock and related driveways providing vehicular service access for the
Building as specified by Landlord. Development Area:    The area of the
Cambridge Center development, as shown on Exhibit F. Permitted Use:    General
office use. Broker:    Jones Lang LaSalle. Initial Security Deposit Amount:   
$3,533,267, subject to Section 16.26.

 

1.3 Enumeration of Exhibits

The following Exhibits attached hereto are a part of this Lease, are
incorporated herein by reference, and are to be treated as a part of this Lease
for all purposes. Undertakings contained in such Exhibits are agreements on the
part of Landlord and Tenant, as the case may be, to perform the obligations
stated therein to be performed by Landlord and Tenant, as and where stipulated
therein.

 

Exhibit A

   —      Description of the Site

Exhibit B

   —      Rooftop Rights

Exhibit C

   —      Form of Lien Waivers

Exhibit D

   —      Landlord’s Services

Exhibit E

   —      Floor Plans

Exhibit F

   —      Development Area Map

Exhibit G

   —      Form of Commencement Date Agreement

Exhibit H

   —      Intentionally Omitted

Exhibit I

   —      Broker Determination of Prevailing Market Rent.

Exhibit J

   —      Form of Letter of Credit

Exhibit K

   —      Schedule of Premises Components, Rent Commencement Dates and Rent
Schedule

 

3



--------------------------------------------------------------------------------

ARTICLE II

Premises

 

2.1 Demise and Lease of Premises

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, the Premises in the Building. All of the Premises in the
Building shall exclude exterior faces of exterior walls, the common stairways
and stairwells, elevators and elevator walls, mechanical rooms, electric and
telephone closets, janitor closets, and pipes, ducts, shafts, conduits, wires
and appurtenant fixtures serving exclusively or in common other parts of the
Building, and if any Premises includes less than the entire rentable area of any
floor, shall also exclude the common corridors, elevator lobbies and toilets
located on such floor.

 

2.2 Intentionally Omitted

 

2.3 Appurtenant Rights and Reservations

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided, Tenant shall have, as appurtenant to
the Premises, the non-exclusive right to use in common with others, but during
any period that any portion of the Building is leased by any tenant or occupant
other than Tenant, not in a manner or extent that would materially interfere
with the normal operation and use of the Building as a multi-tenant office
building, and in any case subject to reasonable rules of general applicability
to tenants of the Building from time to time made by Landlord of which Tenant is
given notice: (a) the common lobbies, corridors, stairways, and elevators of the
Building, and the pipes, ducts, shafts, conduits, wires and appurtenant meters
and equipment serving the Premises in common with others, (b) the Loading Dock
and the common walkways and driveways necessary for access to the Building,
(c) if the Premises include less than the entire rentable floor area of any
floor, the common toilets, corridors and elevator lobby of such floor and
(d) common areas within Parcel 3 of the Development Area. Landlord will not
unreasonably withhold consent to any request by Tenant to allow Tenant’s
telecommunication service provider to have access to the Building or to the
Premises, provided that Landlord may condition such access, without limitation
of the foregoing, on Landlord’s approval of the identity of the service
provider, its execution of an access and easement agreement satisfactory to
Landlord and, during any period that any portion of the Building is leased by
any tenant or occupant other than Tenant, should telecommunications services be
furnished by such service provider to both Tenant and other tenants and
occupants in the Building, then subject to the payment to Landlord by the
service provider of fees assessed by Landlord in its reasonable discretion.

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use: (a) to install, use, maintain, repair, replace and relocate
for service to the Premises and other parts of the Building, or either, pipes,
ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or the Building, and (b) to alter or relocate any other common
facility, provided that substitutions are substantially equivalent or better.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. Except in the case of emergencies or for normal cleaning and
maintenance work, Landlord agrees to use its best efforts to give Tenant
reasonable advance notice of any of the foregoing activities which require work
in the Premises.

 

4



--------------------------------------------------------------------------------

2.4 Roof Rights

Tenant shall have the right at its sole cost and expense, in the area designated
by Landlord for Tenant’s rooftop equipment as shown on Schedule B-1 to Exhibit B
(i.e., the area exclusive of the core area shown on such Schedule B-1), to
install, operate and maintain communications equipment, including without
limitation a satellite or microwave dish, on the roof of the Building in
accordance with the terms and conditions set forth in Exhibit B attached hereto
and incorporated herein by reference.

ARTICLE III

Lease Term and Extension Options

 

3.1 Term

The Term of this Lease shall be the period specified in Section 1.2 hereof as
the “Lease Term,” unless sooner terminated or extended as herein provided. The
Commencement Date of the Lease Term hereof shall be the date set forth in
Section 1.2.

 

3.2 Extension Options

(A) On the conditions (which conditions Landlord may waive by written notice to
Tenant) that both at the time of exercise of the herein described option to
extend and as of the commencement of the Extended Term in question (i) there
exists no monetary or material non-monetary “Event of Default” (defined in
Section 15.1), (ii) this Lease is still in full force and effect, (iii) if the
Building and the building known as Four Cambridge Center (the “4CC Building”),
space within which Tenant is leasing herewith pursuant to a Lease of even date
herewith (the “4CC Lease”), are both owned by entities affiliated with Boston
Properties Limited Partnership or its successors and assigns or are otherwise
affiliated with each other (as defined in Section 16.32), then provided that
Tenant is contemporaneously exercising its right to extend the term of its 4CC
Lease for a co-terminous period with the Extended Term, and (iv) Tenant has not
sublet more than one half (1/2) of the Rentable Floor Area of the Premises
(except for subletting permitted without Landlord’s consent under Section 12.2
hereof), Tenant shall have the right to extend the Term hereof upon all the same
terms, conditions, covenants and agreements herein contained (except for the
Annual Fixed Rent and tax and operating cost bases, which shall be adjusted
during the option period as hereinbelow set forth and except that there shall be
no further option to extend after exercise of Tenant’s second five (5) year
option to extend) for two (2) periods of five (5) years as hereinafter set
forth. Each option period is sometimes herein referred to as an “Extended Term.”
Notwithstanding any implication to the contrary, Landlord has no obligation to
make any additional payment to Tenant in respect of any construction allowance
or the like or to perform any work to the Premises as a result of the exercise
by Tenant of any such option.

(B) If Tenant desires to exercise said option to extend the Term, then Tenant
shall give notice (the “Extension Term Exercise Notice”) to Landlord, not
earlier than twenty one (21) months nor later than eighteen (18) months prior to
the expiration of the Lease Term, exercising such option to extend. Promptly
after Landlord’s receipt of the Extension Term Exercise Notice, Landlord shall
provide Landlord’s quotation to Tenant of a proposed annual rent for the
Extended Term (“Landlord’s Extension Term Rent Quotation”). If at the expiration
of thirty (30) days after the date when Landlord provides such quotation to
Tenant (the “Extension Term Negotiation Period”), Landlord and Tenant have not
reached agreement on a determination of an annual rental for the Extended Term
and

 

5



--------------------------------------------------------------------------------

executed a written instrument extending the Term of this Lease pursuant to such
agreement, then Tenant shall have the right, for thirty (30) days following the
expiration of the Extension Term Negotiation Period, to make a request to
Landlord for a broker determination (the “Broker Determination”) of the
Prevailing Market Rent (as defined in Exhibit I) for the Extended Term, which
Broker Determination shall be made in the manner set forth in Exhibit I. If
Tenant timely shall have requested the Broker Determination, then the Annual
Fixed Rent for the Extended Term shall be the Prevailing Market Rent as
determined by the Broker Determination. If Tenant does not timely request the
Broker Determination, then Annual Fixed Rent during the Extended Term shall be
equal to Landlord’s Rent Quotation.

(C) If Tenant desires to make a preliminary inquiry as to Landlord’s Extension
Term Rent Quotation, without giving Extension Term Exercise Notice, then Tenant
may give notice (“Extension Term Rent Inquiry Notice”) to Landlord, not earlier
than twenty two (22) months nor later than nineteen (19) months prior to the
expiration of the Lease Term, making such inquiry. Promptly after Landlord’s
receipt of the Extension Term Rent Inquiry Notice, Landlord shall provide
Landlord’s Extension Term Rent Quotation to Tenant. If Tenant should thereafter
timely give Extension Term Exercise Notice to Landlord, the Extension Term
Negotiation Period shall continue until the expiration of thirty (30) days after
the date such Extension Term Exercise Notice is given, and the terms and
conditions of Section 3.2(B) above shall be applicable.

(D) Base Taxes (as defined in Section 6.2(f)) applicable with respect to any
Extended Term shall instead equal Landlord’s Tax Expenses for the then current
fiscal tax year as of the commencement of such Extended Term. Base Operating
Expenses (as defined in Section 7.5) applicable with respect to any Extended
Term shall instead equal Operating Expenses for the Property for the calendar
year in which such Extended Term commences.

(D) Upon the giving of the Extension Term Exercise Notice by Tenant to Landlord
exercising Tenant’s option to extend the Lease Term in accordance with the
provisions of Section B above, then this Lease and the Lease Term hereof shall
automatically be deemed extended, for the Extended Term, without the necessity
for the execution of any additional documents, except that Landlord and Tenant
agree to enter into an instrument in writing setting forth the Annual Fixed Rent
for the Extended Term as determined in the relevant manner set forth in this
Section 3.2; and in such event all references herein to the Lease Term or the
term of this Lease shall be construed as referring to the Lease Term, as so
extended, unless the context clearly otherwise requires, and except that there
shall be no further option to extend the Lease Term (after exercise of Tenant’s
second five (5) year option to extend). Notwithstanding anything contained
herein to the contrary, in no event shall Tenant have the right to exercise more
than one extension option at a time and, further, Tenant shall not have the
right to exercise its second extension option unless it has duly exercised its
first extension option and in no event shall the Lease Term hereof be extended
for more than ten (10) years after the expiration of the Original Lease Term
hereof.

ARTICLE IV

Condition of Premises; Alterations

 

4.1 Condition of Premises

(A) Tenant shall accept the Premises in their as-is condition without any
obligation on the Landlord’s part to perform any additions, alterations,
improvements, demolition or other work therein or pertaining thereto.

 

6



--------------------------------------------------------------------------------

(B) Landlord agrees to spend a minimum of $175,000 upgrading the lobby of the
Building, upon a timetable and in accordance with plans and finishes mutually
agreeable to Landlord and Tenant. Landlord shall exercise commercially
reasonable efforts to minimize any interruption of Tenant’s conduct of business
in the Premises in connection with performing such lobby upgrade work.

 

4.2 Quality and Performance of Work

All construction work required or permitted by this Lease shall be done in a
good and workmanlike manner and in compliance with all applicable laws,
ordinances, rules, regulations, statutes, by-laws, court decisions, and orders
and requirements of all public authorities (“Legal Requirements”) and all
Insurance Requirements (as defined in Section 9.1 hereof). All of Tenant’s work
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects. Each party authorizes the other to rely in connection with
design and construction upon approval and other actions on the party’s behalf by
any Construction Representative of the party named in Section 1.2 or any person
hereafter designated in substitution or addition by notice to the party relying.
Except to the extent to which Tenant shall have given Landlord notice of
respects in which Landlord has not performed Landlord’s construction obligations
under this Article IV with respect to any Premises Component (if any), not later
than the end of the twelfth (12th) full calendar month next beginning after the
Commencement Date with respect to such Premises Component, Tenant shall be
deemed conclusively to have approved Landlord’s construction with respect to
such Premises Component and shall have no claim that Landlord has failed to
perform any of Landlord’s obligations under this Article IV (if any). Landlord
agrees to correct or repair at its expense items which are then incomplete or do
not conform to the work contemplated under the Plans and as to which, in either
case, Tenant shall have given notice to Landlord, as aforesaid.

 

4.3 Special Allowance

(A) Landlord shall provide to Tenant, as more particularly provided below, a
special allowance (the “Tenant Allowance”) for the purpose of defraying a
portion of Tenant’s costs of making leasehold improvements to the floors of the
Building that comprise the Premises (such floors as to which the Tenant
Allowance relates being sometimes collectively referred to as the “Tenant
Allowance Floors” and individually each a “Tenant Allowance Floor”). The amount
of the Tenant Allowance shall be equal, in the aggregate, to the product of
(i) $35.00 and (ii) the Rentable Floor Area of the Tenant Allowance Floors,
provided that the availability of the Tenant Allowance for requisition will
commence only following the Commencement Date.

(B) The Tenant Allowance shall be used and applied by Tenant, in accordance with
the terms of this Lease, solely on account of the cost of leasehold improvement
work performed by Tenant eligible to be requisitioned and as defined in
Section 4.3(D) below (“Tenant’s Work”) on the Tenant Allowance Floor of the
Building to which such portion of the Tenant Allowance relates, except as
expressly set forth below in this Section 4.3(B). The cost of Tenant’s Work may
include architectural and design fees (“A&D Fees”) associated therewith but not
in excess of $5.00 per square foot of Rentable Floor Area (“Design Fees Limit”)
for each Tenant Allowance Floor. However, provided that Tenant has requisitioned
and paid at least $15.00 per square foot of Rentable Floor Area on account of
completed Tenant’s Work (exclusive of A&D Fees) on a Tenant Allowance Floor,
then the balance of the Tenant Allowance associated with such Tenant Allowance
Floor (including without limitation any unused Tenant Allowance that might have
been permissibly applied to A&D Fees) may be requisitioned and applied to costs
of Tenant Work performed on other Tenant Allowance Floors.

 

7



--------------------------------------------------------------------------------

(C) Landlord shall pay, within thirty (30) days after receipt of a complete
requisition (as defined in Section 4.3(D) below) submitted by Tenant to
Landlord, the requested portion of the Tenant Allowance for the Tenant Allowance
Floor in question, as set forth on such requisition, to Tenant, until the
entirety of the Tenant Allowance has been applied towards the appropriate
components of Tenant’s Work on such Tenant Allowance Floor, or otherwise applied
as permitted under Section 4.3(B). A separate requisition shall be required for
the Tenant Allowance allocated to each Tenant Allowance Floor, which may be
applied only as contemplated by this Section 4.3.

(D) For the purposes hereof, a “requisition” shall mean written documentation,
together with (i) an AIA requisition form with respect to work performed
pursuant to Tenant’s construction contract with its general contractor,
(ii) invoices from Tenant’s service providers, showing in reasonable detail the
cost of the item in question or of the improvements installed to date in the
Tenant Allowance Floor, (iii) lien waivers in the form attached hereto as
Exhibit F-1 (provided that Tenant shall not be required to deliver any lien
waivers with respect to any items of work covered by Tenant’s first requisition
for the Tenant Allowance to the extent Tenant had not paid the service
provider(s) at issue prior to the date of such requisition, but Tenant shall
deliver the lien waivers and evidence of payment in full of the items of work
covered by such first requisition within twenty-one (21) days following the
disbursement of the Tenant Allowance with respect to such first requisition) and
(iv) certifications from Tenant that the amount of the requisition in question
does not exceed the cost of the items, services and work covered by such
certification. Such requisition shall be accompanied by evidence reasonably
satisfactory to Landlord that the items, services and work covered by such
requisition have been fully paid by Tenant. Landlord shall have the right, upon
reasonable advance notice to Tenant, to inspect Tenant’s books and records
relating to each requisition in order to verify the amount thereof. Tenant shall
submit requisition(s) no more often than monthly.

Notwithstanding anything contained herein to the contrary:

 

  (i) Landlord shall have no obligation to advance funds on account of the
Tenant Allowance unless and until Landlord has received the requisition in
question, together with the certifications required above.

 

  (ii) Tenant shall not be entitled to any portion of the Tenant Allowance, and
Landlord shall have no obligation to pay the Tenant Allowance, in respect of any
requisition submitted after the date which is one (1) year from the Commencement
Date pertaining to such Tenant Allowance Floor, it being understood and agreed
that irrespective of said time period, Tenant shall not be entitled to any
payment or credit on account of any unused portions of the Tenant Allowance nor
shall there be any application of the same toward Annual Fixed Rent or
Additional Rent owed by Tenant under this Lease; provided, however, that such
one (1) year period shall be extended, but in no event for more than twelve
(12) additional months, until the date which is sixty (60) days after the date
that any litigation with respect to which funding of the Tenant Allowance is
withheld under Section 4.3(D)(iii) below is finally resolved.

 

  (iii)

Landlord shall have no obligation to fund any portion of the Tenant Allowance to
the extent that (a) at the time of the requisition Tenant is in default under
this Lease beyond the expiration of any notice and cure period (it being
understood and agreed that if Tenant cures a default prior to the expiration of
the applicable cure period, or if Tenant cures a default thereafter and Landlord
has not terminated this Lease, Tenant shall be entitled to such payment from
Landlord), (b) there are any liens (unless bonded to the reasonable satisfaction
of Landlord) filed against Tenant’s interest in this Lease or against the
Building or the Site arising solely out of the Tenant Work or (c) there is any
litigation in which Tenant is a party relating to the Tenant Work; provided,
however, that the amount held back under the foregoing

 

8



--------------------------------------------------------------------------------

 

clause (c) shall not exceed two hundred percent (200%) of the amount of the
claim against Tenant under the applicable litigation; and provided further,
however, that the amount so held back shall be paid to Tenant upon such time as
the litigation is finally resolved, subject to the time limitation set forth in
clause (ii) above.

 

  (iv) For each requisition associated with a Tenant Allowance Floor submitted
by Tenant hereunder, Landlord shall only be required to disburse a portion of
the Tenant Allowance associated with such floor towards the total costs set
forth on each such requisition pertaining to such Tenant Allowance Floor in an
amount equal to the same proportion as the total portion of the Tenant Allowance
allocated by Tenant (within the limitation established by Section 4.3(B)) bears
to the total costs of Tenant’s Work reasonably budgeted for by Tenant towards
which the Tenant Allowance may be applied (with Tenant being fully and solely
responsible for the remainder of the amount shown in the requisition).
Notwithstanding the foregoing, if upon completion of the Tenant’s Work, the
total costs of Tenant’s Work equals or exceeds the total amount of the Tenant
Allowance, then Landlord shall pay the unpaid balance of the Tenant Allowance to
Tenant within thirty (30) days after Tenant’s final requisition therefor.

 

  (v) By way of example of the calculation set forth in clause (iv) above, if
the total Tenant Allowance for the floor at issue equals $35.00 per square foot
of Rentable Floor Area, and the total costs of Tenant’s Work associated with
such floor is $70.00 per square foot of Rentable Floor Area, then the ratio of
the total allocable Tenant Allowance to the total costs of Tenant’s Work would
be 1:2, and if Tenant submitted a requisition for $300,000.00, Landlord would be
required to disburse $150,000.00 of the Tenant Allowance on account of such
requisition and Tenant would be responsible for the remaining $150,000.00. Also,
by way of example, if by virtue of Tenant’s reallocating Tenant Allowance from
another Tenant Allowance Floor, due to the fact that the cost of Tenant’s Work
on such floor will equal only $15.00 per square foot of Rentable Floor Area,
with the result that Tenant’s Allowance allocable to the Tenant Allowance Floor
at issue is increased by Tenant to $55.00 per square foot of Rentable Floor
Area, then if the total costs of Tenant’s Work associated with the floor at
issue is $70.00 per square foot of Rentable Floor Area, the ratio of the total
allocable Tenant Allowance to the total costs of Tenant’s Work would be 55:70,
and if Tenant submitted a requisition for $300,000.00, Landlord would be
required to disburse $235,714.29 of the Tenant Allowance on account of such
requisition and Tenant would be responsible for the remaining $64,285.71.

 

  (vi) In no event shall Landlord be deemed to have assumed any obligations, in
whole or in part, of Tenant to any contractors, subcontractors, suppliers,
workers or materialmen on account of the Tenant Work.

(E) For the purposes hereof, the cost of Tenant’s Work to be so reimbursed by
Landlord shall include the cost of leasehold improvements but not the cost of
any of Tenant’s personal property, trade fixtures or trade equipment, moving
expenses or any so-called soft costs except for architectural and design fees
not exceeding the Design Fees Limit. Notwithstanding the foregoing, Landlord
shall be under no obligation to apply any portion of the Tenant Allowance for
any purposes other than as provided in this Section, nor shall Landlord be
deemed to have assumed any obligations, in whole or in part, of Tenant to any
contractors, subcontractors, suppliers, workers or materialmen. Further, in no
event shall Landlord be required to make application of any portion of the
Tenant Allowance on account of any supervisory fees, overhead, management fees
or other payments to Tenant, or any partner or affiliate of Tenant. In the event
that such cost of Tenant’s Work is less than the Tenant

 

9



--------------------------------------------------------------------------------

Allowance, Tenant shall not be entitled to any payment or credit nor shall there
be any application of the same toward Annual Fixed Rent or Additional Rent owed
by Tenant under this Lease. Landlord shall be entitled to deduct from the Tenant
Allowance an amount equal to the sum of: (i) $150/hour for time spent by senior
staff, and $100/hour for time spent by junior staff, which shall be limited,
however, to a maximum of $2,500 per floor, plus (ii) reasonable third party
expenses incurred by Landlord to review Tenant’s plans and Tenant’s Work, as
shown by evidence reasonably satisfactory to Tenant.

 

4.4 Signage

(A) Landlord shall provide Tenant with signage in all tenant directories in the
Building and at the entrance to the Premises consistent with Landlord’s standard
signage criteria.

(B) Tenant shall be permitted, at Tenant’s expense, to erect lobby
identification signage, containing Tenant’s name, in a location proximate to the
main entrance to the lobby designated by Landlord in its reasonable discretion.
In addition, the design, proportions and color of such signage shall be subject
to the prior approval of Landlord, which approval shall not be unreasonably
withheld, and shall be further subject to applicable zoning requirements and any
other applicable laws, and to Tenant obtaining all necessary permits and
approvals therefor. In the event Tenant subsequently assigns this Lease (except
for an assignment permitted without Landlord’s consent pursuant to Section 12.2)
or reduces the size of the Premises hereunder so that Tenant no longer leases
from Landlord at least four (4) full floors of the Building and occupies at
least two (2) full floors in the Building, Tenant agrees that it shall remove
such signage at Tenant’s expense. This right is personal to the named tenant
herein and it is not assignable or sublettable.

(C) Tenant shall be permitted, at Tenant’s expense, to maintain, repair and
replace subject to the terms and conditions of this Lease (as if the area in
question were a portion of the Premises) the existing westerly-facing façade
identification sign that is situated atop the Building, and erect a new
easterly-facing façade identification sign atop the Building having the same
design, subject to applicable zoning requirements and any other applicable laws,
and to Tenant obtaining all necessary permits and approvals therefor. In the
event Tenant subsequently assigns this Lease (except for an assignment permitted
without Landlord’s consent pursuant to Section 12.2) or reduces the size of the
Premises hereunder or its occupancy of its Premises so that Tenant no longer
leases from Landlord at least fifty percent (50%) of the Total Rentable Floor
Area of the Building, Tenant agrees that it shall remove such signage at
Tenant’s expense. Tenant’s right to identification signage visible outside of
the Building is exclusive so long as Tenant continues to lease the Total
Rentable Floor Area of the Building. Tenant’s rights under this Section 4.4(C)
are personal to the named tenant herein and it is not assignable or sublettable.

(D) For so long as Tenant shall have the signage rights referred to in
Section 4.4(C) above, Tenant’s signage as aforesaid shall be the exclusive right
to tenant identification on the exterior of the Building (or the lobby of the
Building to the extent designed to be visible to pedestrians outside of the
Building), but such exclusivity shall continue only so long as no other tenant
in the Building leases from Landlord more space in the Building than Tenant.

(E) Tenant shall install no other signage in the Building except as may be
otherwise permitted to be installed in the Premises pursuant to the terms and
conditions of this Lease.

 

10



--------------------------------------------------------------------------------

ARTICLE V

Annual Fixed Rent and Electricity

 

5.1 Fixed Rent

Tenant agrees to pay to Landlord, or as directed by Landlord, at Landlord’s
Present Mailing Address specified in Section 1.2 hereof, or at such other place
as Landlord shall from time to time designate by notice, (1) on the Rent
Commencement Date, and thereafter monthly, in advance, on the first day of each
and every calendar month during the Original Lease Term, a sum equal to
one-twelfth (1/12th) of the Annual Fixed Rent specified in Section 1.2 hereof,
and (2) on the first day of each and every calendar month during each Extended
Term (if exercised), a sum equal to one-twelfth of the Annual Fixed Rent as
determined in Section 3.2 for the Extended Term. Until notice of some other
designation is given, fixed rent and all other charges for which provision is
herein made shall be paid by remittance to or for the order of Boston Properties
Limited Partnership either (i) by mail to P.O. Box 3557, Boston, Massachusetts
02241-3557, (ii) by wire transfer to Bank of America in Dallas, Texas, Bank
Routing Number 0260-0959-3 or (iii) by ACH transfer to Bank of America in
Dallas, Texas, Bank Routing Number 111 000 012, and in the case of (ii) or
(iii) referencing Account Number 3756454460, Account Name of Boston Properties,
LP, Tenant’s name and the Property address. All remittances received by BOSTON
PROPERTIES LIMITED PARTNERSHIP, as Agents as aforesaid, or by any subsequently
designated recipient, shall be treated as a payment to Landlord.

Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Commencement Date shall be other
than the first day of a calendar month, the first payment of Annual Fixed Rent
which Tenant shall make to Landlord shall be a payment equal to a proportionate
part of such monthly Annual Fixed Rent for the partial month from the Rent
Commencement Date to the first day of the succeeding calendar month.

If any Rent Commencement Date shall be established by virtue of Tenant’s
beneficial occupancy of a Premises Component, then Landlord and Tenant agree to
join with each other in the execution, in the form of Exhibit G hereto, of a
written Declaration in which the Rent Commencement Date with respect to such
Premises Component shall be stated. If Tenant shall fail to execute such
Declaration, such Rent Commencement Date shall be as reasonably determined by
Landlord in accordance with the terms of this Lease.

Additional Rent payable by Tenant on a monthly basis, as elsewhere provided in
this Lease, likewise shall be prorated, and the first payment on account thereof
shall be determined in similar fashion and shall commence on the Rent
Commencement Date and other provisions of this Lease calling for monthly
payments shall be read as incorporating this undertaking by Tenant.

The Annual Fixed Rent and all other charges for which provision is made in this
Lease shall be paid by Tenant to Landlord without setoff, deduction or abatement
except as expressly otherwise provided in this Lease.

 

5.2 Electricity Charges

Tenant shall establish an account directly with the utility company or provider
and shall make payment, not later than the due date therefor, of all charges
associated with the building main meter and otherwise relating to the furnishing
of electricity to the Building. Tenant shall provide to Landlord from time to
time, promptly following Landlord’s request therefor, evidence of payment to,
and good standing with, such utility company or provider as Landlord may
reasonably require. Tenant further covenants and agrees to defend, save harmless
and indemnify Landlord against all liability, cost and damage arising out of or
in any way connected to the payment, nonpayment or late payment of any charges
or deposits to such utility company or provider. The provisions of this Section
shall survive the expiration or termination of this Lease.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

Taxes

 

6.1 Introduction

It is intended that this Article VI set forth the methodology for fulfillment of
Tenant’s obligation to contribute its allocable share of the amount by which
Landlord’s Tax Expenses (as hereinafter defined) exceed Base Taxes (as
hereinafter defined). Due to the fact that the Premises is comprised of a number
of Premises Components, some of which have different Base Taxes allocable
thereto, Tenant’s obligations under this Article VI must be calculated for each
such Premises Component, and then aggregated, so that the appropriate Tax Excess
(as hereinafter defined) can be established, as more particularly set forth
below.

 

6.2 Definitions

With reference to the real estate taxes referred to in this Article VI, it is
agreed that terms used herein are defined as follows:

 

  (a) “Tax Year” means the 12-month period beginning July 1 each year during the
Lease Term or if the appropriate Governmental tax fiscal period shall begin on
any date other than July 1, such other date.

 

  (b) “Landlord’s Tax Expenses Allocable to the Premises” means the aggregate of
Landlord’s Tax Expenses allocable to all of the Premises Components which
collectively comprise the Premises.

 

  (c) “Landlord’s Tax Expenses Allocable to a Premises Component” means the same
proportion of Landlord’s Tax Expenses as Rentable Floor Area of the Premises
Component bears to the Total Rentable Floor Area of the Building.

 

  (d) “Landlord’s Tax Expenses” with respect to any Tax Year means the aggregate
“real estate taxes” (hereinafter defined) with respect to that Tax Year, reduced
by any net abatement receipts with respect to that Tax Year.

 

  (e)

“Real estate taxes” means all taxes and special assessments of every kind and
nature and user fees and other like fees assessed by any Governmental authority
on the Site or the Building or the Property which the Landlord shall be
obligated to pay because of or in connection with the ownership, leasing and
operation of the Site and the Building (including without limitation, if
applicable, the excise prescribed by Mass Gen Laws (Ter Ed) Chapter 121A,
Section 10 and amounts in excess thereof paid to the City of Cambridge pursuant
to agreement between Landlord and the City) and reasonable expenses of and fees
for any formal or informal proceedings for negotiation or abatement of taxes
(collectively, “Abatement Expenses”), which Abatement Expenses shall be excluded
from Base Taxes. The amount of special taxes or special assessments to be
included shall be limited to the amount of the installment (plus any interest
other than penalty interest payable thereon) of such

 

12



--------------------------------------------------------------------------------

 

special tax or special assessment required to be paid during the year in respect
of which such taxes are being determined. There shall be excluded from such
taxes all income, estate, succession, inheritance and transfer taxes; provided,
however, that if at any time during the Lease Term the present system of ad
valorem taxation of real property shall be changed so that in lieu of, or in
addition to, the whole or any part of the ad valorem tax on real property, there
shall be assessed on Landlord a capital levy or other tax on the gross rents
received with respect to the Site or Building, or a Federal, State, County,
Municipal, or other local income, franchise, excise or similar tax, assessment,
levy or charge (distinct from any now in effect in the jurisdiction in which the
Property is located) measured by or based, in whole or in part, upon any such
gross rents, then any and all of such taxes, assessments, levies or charges, to
the extent so measured or based, shall be deemed to be included within the term
“real estate taxes” but only to the extent that the same would be payable if the
Site or Building were the only property of Landlord. Notwithstanding the
foregoing, “real estate taxes” shall not include and Tenant shall not be
required to pay any portion of any tax or assessment expense or any increase
therein (a) levied on Landlord’s rental income, unless such tax or assessment is
imposed in lieu of real property taxes as set forth above; (b) in excess of the
amount which would be payable if such tax or assessment expense were paid in
installments over the longest permitted term; or (c) imposed on land and
improvements other than the Site.

 

  (f) “Base Taxes,” when referring to the applicable Premises Component, means
Landlord’s Tax Expenses (hereinbefore defined) for the Tax Year that Exhibit K
specifies as the base fiscal tax year for such Premises Component.

 

  (g) “Base Taxes Allocable to a Premises Component” means the same proportion
of Base Taxes for the Premises Component as the Rentable Floor Area of such
Premises Component bears to the Total Rentable Floor Area of the Building. The
foregoing calculation shall not entitle Landlord to collect, from Tenant if
Tenant is the sole tenant of the Building, or otherwise collectively from all of
the tenants of the Building, an amount exceeding one hundred percent (100%) of
Landlord’s Tax Expenses incurred by Landlord with respect to the pertinent Tax
Year (any collected amount exceeding 100% of Landlord’s Tax Expenses with
respect to any such Tax Year being referred to herein as “Tax Collection
Surplus”), and Landlord shall, except with respect to Base Taxes, credit any Tax
Collection Surplus against the aggregate of Landlord’s Tax Expenses incurred
with respect to such Tax Year, which shall reduce the same for all purposes
hereunder.

 

  (h) “Base Taxes Allocable to the Premises” means the aggregate of Base Taxes
Allocable to a Premises Component for all of the Premises Components which
collectively comprise the Premises.

 

  (i) If during the Lease Term the Tax Year is changed by applicable law to less
than a full 12-month period, the Base Taxes and Base Taxes Allocable to the
Premises shall each be proportionately reduced.

 

6.3 Tenant’s Share of Real Estate Taxes

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Lease Term Landlord’s Tax Expenses Allocable to the Premises for a full Tax
Year exceed Base Taxes Allocable to the Premises or for any such fraction of a
Tax Year exceed the corresponding fraction of Base Taxes Allocable to the
Premises (such amount being hereinafter referred to as the “Tax Excess”), then

 

13



--------------------------------------------------------------------------------

Tenant shall pay to Landlord, as Additional Rent, the amount of such Tax Excess.
Payments by Tenant on account of the Tax Excess shall be made monthly at the
time and in the fashion herein provided for the payment of Annual Fixed Rent.
The amount so to be paid to Landlord shall be an amount from time to time
reasonably estimated by Landlord to be sufficient to provide Landlord, in the
aggregate, a sum equal to the Tax Excess, ten (10) days at least before the day
on which tax payments by Landlord would become delinquent. Not later than ninety
(90) days after Landlord’s Tax Expenses Allocable to the Premises are
determinable for the first such Tax Year or fraction thereof and for each
succeeding Tax Year or fraction thereof during the Lease Term, Landlord shall
render Tenant a statement in reasonable detail certified by a representative of
Landlord showing for the preceding year or fraction thereof, as the case may be,
real estate taxes on the Building and Lot, abatements and refunds, if any, of
any such taxes and assessments, expenditures incurred in seeking such abatement
or refund, the amount of the Tax Excess, the amount thereof already paid by
Tenant and the amount thereof overpaid by, or remaining due from Tenant for the
period covered by such statement. Within thirty (30) days after the receipt of
such statement, Tenant shall pay any sum remaining due. Any balance shown as due
to Tenant shall be credited against Annual Fixed Rent next due, or refunded to
Tenant if the Lease Term has then terminated or expired and Tenant has no
further obligation to Landlord. Expenditures for legal fees and for other
expenses incurred in obtaining an abatement or refund may be charged against the
abatement or refund before the adjustments are made for the Tax Year.

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by Landlord shall be rendered and payments made on account of such
installments.

ARTICLE VII

Landlord’s Repairs and Services and Tenant’s Escalation Payments

 

7.1 Structural Repairs

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, Landlord shall, throughout the Lease Term, at
Landlord’s sole cost and expense, keep and maintain in good order, condition and
repair the following portions of the Building: the structural portions of the
roof, the exterior and load bearing walls, the foundation, the structural
columns and floor slabs and other structural elements of the Building; provided
however, that Tenant shall pay to Landlord, as Additional Rent, the cost of any
and all such repairs which may be required as a result of repairs, alterations,
or installations made by Tenant or any subtenant, assignee, licensee or
concessionaire of Tenant or any agent, servant, employee or contractor of any of
them or to the extent of any loss, destruction or damage caused by the omission
or negligence of Tenant, any assignee or subtenant or any agent, servant,
employee, customer, visitor or contractor of any of them.

 

7.2 Other Repairs to be Made by Landlord

Except for (a) normal and reasonable wear and use and (b) damage caused by fire
or casualty and by eminent domain, and except as otherwise provided in this
Lease and subject to provisions for reimbursement by Tenant as contained in
Section 7.5, Landlord agrees to keep and maintain in good order, condition and
repair the common areas and facilities of the Building, including heating,
ventilating, air conditioning, plumbing and other Building systems equipment
servicing the Premises (including all lines, pipes, wires, conduits and the like
except to the extent serving the Premises exclusively), except that Landlord
shall in no event be responsible to Tenant for (a) the condition of

 

14



--------------------------------------------------------------------------------

glass in and about the Premises (other than for glass in exterior walls for
which Landlord shall be responsible unless the damage thereto is attributable to
Tenant’s negligence or misuse, in which event the responsibility therefor shall
be Tenant’s), or (b) for any condition in the Premises or the Building caused by
any act or neglect of Tenant or any agent, employee, contractor, assignee,
subtenant, licensee, concessionaire or invitee of Tenant. Without limitation,
Landlord shall not be responsible to make any improvements or repairs to the
Building or the Premises other than as expressly provided in Section 7.1 or in
this Section 7.2, unless expressly otherwise provided in this Lease.

 

7.3 Services to be Provided by Landlord

In addition, and except as otherwise provided in this Lease and subject to
provisions for reimbursement by Tenant as contained in Section 7.6 and Tenant’s
responsibilities in regard to electricity as provided in Section 5.2, Landlord
agrees to furnish services, utilities, facilities and supplies set forth in
Exhibit D hereto equal in quality comparable to those customarily provided by
landlords in high quality buildings in Cambridge. In addition, Landlord agrees
to furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar buildings in Cambridge, and
such additional special services as may be mutually agreed upon by Landlord and
Tenant, upon reasonable and equitable rates from time to time established by
Landlord. Tenant agrees to pay to Landlord, as Additional Rent, the cost of any
such additional Building services requested by Tenant and for the cost of any
additions, alterations, improvements or other work performed by Landlord in the
Premises at the request of Tenant within thirty (30) days after being billed
therefor.

 

7.4 Introduction to Operating Costs

It is intended that, based on calculations guided by the definitions set forth
in Section 7.5 below, Section 7.6 shall provide for Tenant to be financially
responsible for its allocable share of the amount by which Operating Expenses
(as hereinafter defined) exceed Base Operating Expenses (as hereinafter
defined). Due to the fact that the Premises is comprised of a number of Premises
Components, some of which have different Base Operating Expenses allocable
thereto, Tenant’s obligations under Sections 7.5 and 7.6 must be calculated for
each such Premises Component, and then aggregated, so that the appropriate
Operating Cost Excess (as hereinafter defined) can be established, as more
particularly set forth below.

 

7.5 Operating Costs Defined

“Operating Expenses Allocable to the Premises” means the aggregate of Operating
Expenses Allocable to all of the Premises Components which collectively comprise
the Premises. “Operating Expenses Allocable to a Premises Component” means the
same proportion of the Operating Expenses for the Property as Rentable Floor
Area of the Premises Component, bears to the Total Rentable Floor Area of the
Building. “Base Operating Expenses” means Operating Expenses for the Property
(as hereinafter defined) for the calendar year that is the period beginning
January 1 and ending December 31 that Exhibit K specifies as the base escalation
year for such Premises Component. Base Operating Expenses shall not include
market-wide cost increases due to extraordinary circumstances, including but not
limited to, Force Majeure (as defined in Section 14.1), boycotts, strikes,
conservation surcharges, embargoes or shortages which apply only to the Base
Year but no other year, other than the year immediately prior to the Base Year
or the year immediately following the Base Year. “Base Operating Expenses
Allocable to a Premises Component” means the same proportion of Base Operating
Expenses as the Rentable Floor Area of the Premises Component bears to the Total
Rentable Floor Area of the Building. “Base Operating Expenses Allocable to the
Premises” means the aggregate of Base Operating Expenses allocable to all of the
Premises Components which collectively comprise the Premises. “Operating
Expenses for the Property” means the cost of operation of the

 

15



--------------------------------------------------------------------------------

Property incurred by Landlord, including those incurred in discharging
Landlord’s obligations under Sections 7.2 and 7.3. The foregoing calculations
shall not entitle Landlord to collect, from Tenant if Tenant is the sole tenant
of the Building, or otherwise collectively from all of the tenants of the
Building, an amount exceeding one hundred percent (100%) of the Operating
Expenses for the Property incurred by Landlord with respect to the pertinent
calendar year (any collected amount exceeding 100% of Operating Expenses with
respect to any calendar year being referred to herein as “Operating Expense
Collection Surplus”), and Landlord shall, except with respect to Base Operating
Expenses, credit any Operating Expense Collection Surplus against the aggregate
of Operating Expenses incurred with respect to such calendar year, which shall
reduce the same for all purposes hereunder. Such costs shall exclude payments of
debt service and any other mortgage or ground lease charges, brokerage
commissions, real estate taxes (to the extent paid pursuant to Section 6.2
hereof), and costs of special services rendered to tenants (including Tenant)
for which a separate charge is made, but shall include, without limitation:

 

  (a) compensation, wages and all fringe benefits, worker’s compensation
insurance premiums and payroll taxes paid to, for or with respect to all persons
for their services in the operating, maintaining or cleaning of the Building or
the Site;

 

  (b) payments under service contracts with independent contractors for
operating, maintaining or cleaning of the Building or the Site;

 

  (c) steam, water, sewer, gas, oil, electricity and telephone charges
(excluding such utility charges separately chargeable to tenants for additional
or separate services and electricity charges paid by Tenant in the manner set
forth in Section 5.2) and costs of maintaining letters of credit or other
security as may be required by utility companies as a condition of providing
such services;

 

  (d) cost of maintenance, cleaning and repairs (other than repairs not properly
chargeable against income or reimbursed from contractors under guarantees);

 

  (e) cost of snow removal and care of landscaping;

 

  (f) cost of building and cleaning supplies and equipment;

 

  (g) premiums for insurance carried with respect to the Property (including,
without limitation, liability insurance, insurance against loss in case of fire
or casualty and of monthly installments of Annual Fixed Rent and any Additional
Rent which may be due under this Lease and other leases of space in the Building
for not more than twelve (12) months in the case of both Annual Fixed Rent and
Additional Rent and, if there be any first mortgage on the Property, including
such insurance as may be required by the holder of such first mortgage);

 

  (h)

management fees which (i) with respect to any period during which the Building
is self-managed, shall be at reasonable rates based upon a percentage of gross
rental income from the Building (the “Management Fee Percentage”) for self
managed buildings consistent with the type of occupancy and the services
rendered (provided that the Management Fee Percentage used as the basis for
calculation of the management fee for self-management during any period shall
not exceed the Management Fee Percentage used as the basis for calculation of
the management fee for self-management during the applicable Base Year), and
(ii) with respect to any period during which the Building’s management is
furnished by an “outside” manager, at rates consistent with what are then
arm’s-length negotiated management

 

16



--------------------------------------------------------------------------------

 

fees for similar buildings consistent with the type of occupancy and the
services rendered, provided that whichever of the foregoing of clauses (i) or
(ii) is applicable in the calendar year with respect to which Operating Expenses
are being measured, the same Management Fee Percentage used with respect to each
such calendar year shall also be applicable with respect to Base Operating
Expenses, and if necessary, the Management Fee Percentage with respect to Base
Operating Expenses shall be recalculated accordingly so that the Management Fee
Percentage that is the basis for any calculation of management fees shall be
identical for both Base Operating Expenses and the Operating Expenses calculated
for the comparison calendar year, and consequently any increase or decrease in
such percentage shall not be the basis for an inflated or deflated Operating
Expense Excess;

 

  (i) The Building’s “Proportionate Share” of the costs of maintaining and
repairing the Loading Dock and other common areas and facilities within Parcel 3
of the Development Area for use of tenants of the Building in common with
tenants of other buildings in the Development Area, for which purpose the
Building’s Proportionate Share shall be a fraction, the numerator of which shall
be the Rentable Floor Area of the Building and the denominator of which shall be
the sum of (x) the Rentable Floor Area of the Building and (y) the rentable
floor area of the other buildings in Parcel 3 of the Development Area;

 

  (j) depreciation for capital expenditures made by Landlord during the Lease
Term (x) to reduce Operating Expenses if Landlord reasonably shall have
determined that the annual reduction in Operating Expenses shall exceed
depreciation therefor or (y) to comply with applicable Legal Requirements or
(z) to maintain the Building in a quality comparable to that of other high
quality office buildings owned and operated by non-institutional landlords
(“institutional” landlords meaning colleges, universities, hospitals and the
like) in the Boston/Cambridge metropolitan area (the capital expenditures
described in subsections (x), (y) and (z) being hereinafter referred to as
“Permitted Capital Expenditures”) plus, in the case of (x), (y) and (z), an
interest factor, reasonably determined by Landlord, as being the interest rate
then charged for long term mortgages by institutional lenders on like properties
within the general locality in which the Building is located, and depreciation
in the case of (x), (y) and (z) shall be determined by dividing the original
cost of such capital expenditure by the number of years of useful life of the
capital item acquired, which useful life shall be determined reasonably by
Landlord in accordance with generally accepted accounting principles and
practices in effect at the time of acquisition of the capital item; and

 

  (k) all other reasonable and necessary expenses paid in connection with the
operating, cleaning and maintenance of the Building, the Site and said common
areas and facilities and properly chargeable against income.

Notwithstanding the foregoing, the following shall be excluded from Operating
Expenses for the Property:

 

  (i) All capital expenditures and depreciation, except as otherwise explicitly
provided in this Section 7.5;

 

  (ii) Interest on indebtedness, debt amortization, ground rent, and refinancing
costs for any mortgage or ground lease of the Building or the Property;

 

17



--------------------------------------------------------------------------------

  (iii) Legal, auditing, consulting and professional fees and other costs (other
than those legal, auditing, consulting and professional fees and other costs
incurred in connection with the normal and routine maintenance and operation of
the Property), including, without limitation, those: (i) paid or incurred in
connection with financings, refinancings or sales of any Landlord’s interest in
the Building or the Property, (ii) relating to any special reporting required by
securities laws, (iii) relating to disputes with tenants or (iv) relating to
litigation;

 

  (iv) The cost of any item or service to the extent reimbursed or reimbursable
to Landlord by insurance required to be maintained under this Lease or by any
third party;

 

  (v) The cost of repairs or replacements incurred by reason of fire or other
casualty or condemnation other than costs not in excess of the deductible on any
insurance maintained by Landlord which provides a recovery for such repair or
replacement;

 

  (vi) Any advertising, promotional or marketing expenses for the Building;

 

  (vii) The cost of any service or materials provided by any party related to
Landlord (other than the management fee), which shall be subject to the terms
and provisions of Section 7.5(h) above), to the extent such costs exceed the
reasonable cost for such service or materials absent such relationship in
buildings similar to the Building in the vicinity of the Building;

 

  (viii) Payments for rented equipment, the cost of which equipment would
constitute a capital expenditure if the equipment were purchased to the extent
that such payments exceed the amount which could have been included in Operating
Expenses for the Property had Landlord purchased such equipment rather than
leasing such equipment;

 

  (ix) Penalties, damages, and interest for late payment or violations of any
obligations of Landlord, including, without limitation, taxes, insurance,
equipment leases and other past due amounts;

 

  (x) Contributions to charitable organizations;

 

  (xi) The cost of testing, remediation or removal of “Hazardous Materials” (as
defined in Section 12.2) in the Building or on the Site required by “Hazardous
Materials Laws” (as defined in Section 12.2), provided however, that with
respect to the testing, remediation or removal of any material or substance
which, as of the Commencement Date was not considered, as a matter of law, to be
a Hazardous Material, but which is subsequently determined to be a Hazardous
Material as a matter of law, the costs thereof shall be included in Operating
Expenses for the Property;

 

  (xii) Wages, salaries, or other compensation paid to any executive employees
above the grade of Building manager; and

 

18



--------------------------------------------------------------------------------

  (xiii) The net (i.e. net of the reasonable costs of collection) amount
recovered by Landlord under any warranty or service agreement from any
contractor or service provider shall be credited against Operating Expenses for
the Property.

Notwithstanding the foregoing, in determining the amount of Operating Expenses
for the Property for any calendar year or portion thereof falling within the
Lease Term (including, without limitation, any Base Year applicable to a
Premises Component), if less than one hundred percent (100%) of the Total
Rentable Floor Area of the Building shall have been occupied at any time during
the period in question, then those components of Operating Expenses for the
Property that vary based on occupancy for such period shall be adjusted to equal
the amount such components of Operating Expenses for the Property would have
been for such period had occupancy been one hundred percent (100%) throughout
such period.

 

7.6 Tenant’s Escalation Payments

(A) If with respect to any calendar year falling within the Lease Term, or
fraction of a calendar year falling within the Lease Term at the beginning or
end thereof, the Operating Expenses Allocable to the Premises (as defined in
Section 7.4) for a full calendar year exceed Base Operating Expenses Allocable
to the Premises (as defined in Section 7.4) or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises (such amount being hereinafter referred to as the
“Operating Cost Excess”), then Tenant shall pay to Landlord, as Additional Rent,
on or before the thirtieth (30th) day following receipt by Tenant of the
statement referred to below in this Section 7.5, the amount of such excess. Base
Operating Expenses (as defined in Section 7.4) do not include the tenant
electricity to be paid by Tenant as part of the Annual Fixed Rent. However, if
and so long as Landlord is not allocating the cost of electricity among tenants
of the Building in accordance with Exhibit H, then the Base Operating Expenses
shall be increased by Landlord’s estimate of electrical costs for the Building.

(B) Payments by Tenant on account of the Operating Cost Excess shall be made
monthly at the time and in the fashion herein provided for the payment of Annual
Fixed Rent. The amount so to be paid to Landlord shall be an amount from time to
time reasonably estimated by Landlord to be sufficient to cover, in the
aggregate, a sum equal to the Operating Cost Excess for each calendar year
during the Lease Term.

(C) No later than one hundred twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Lease Term or fraction thereof at the end of the Lease
Term, Landlord shall render Tenant a statement in reasonable detail and
according to usual accounting practices certified by a representative of
Landlord, showing for the preceding calendar year or fraction thereof, as the
case may be, the Operating Expenses for the Property and the Operating Expenses
Allocable to the Premises. Said statement to be rendered to Tenant also shall
show for the preceding year or fraction thereof, as the case may be, the amounts
already paid by Tenant on account of Operating Cost Excess and the amount of
Operating Cost Excess remaining due from, or overpaid by, Tenant for the year or
other period covered by the statement.

If such statement shows a balance remaining due to Landlord, Tenant shall pay
same to Landlord on or before the thirtieth (30th) day following receipt by
Tenant of said statement. Any balance shown as due to Tenant shall be credited
against Annual Fixed Rent next due, or refunded to Tenant if the Lease Term has
then expired and Tenant has no further obligation to Landlord.

Any payment by Tenant for the Operating Cost Excess shall not be deemed to waive
any rights of Tenant to claim that the amount thereof was not determined in
accordance with the provisions of this Lease.

 

19



--------------------------------------------------------------------------------

(D) Subject to the provisions of this paragraph, Tenant shall have the right, at
Tenant’s cost and expense, to examine all documentation and calculations
prepared in the determination of Operating Cost Excess:

(1) Such documentation and calculation shall be made available to Tenant at the
offices where Landlord keeps such records during normal business hours within a
reasonable time after Landlord receives a written request from Tenant to make
such examination.

(2) Tenant shall have the right to make such examination no more than once in
respect of any period for which Landlord has given Tenant a statement of the
actual amount of Operating Expenses.

(3) Except as provided by the last sentence of this Section 7.6, any request for
examination in respect of any calendar year may be made no more than one hundred
eighty (180) days after Landlord advises Tenant in writing of the actual amount
of Operating Expenses in respect of such calendar year and provides to Tenant
the year-end statement required under Paragraph C of this Section 7.6.

(4) In no event shall Tenant utilize the services of any examiner who is being
paid by Tenant on a contingent fee basis.

(5) As a condition to performing any such examination, Tenant and its examiners
shall be required to execute and deliver to Landlord an agreement, in form
reasonably acceptable to Landlord, agreeing to keep confidential any information
which it discovers about Landlord or the Building in connection with such
examination, provided however, that Tenant shall be permitted to share such
information with each of its permitted subtenants so long as such subtenants
execute and deliver to Landlord similar confidentiality agreements.

(6) If, after the audit by Tenant of Landlord’s books and records pursuant to
this Section 7.6 with respect to any calendar year, it is finally determined
that: (i) Tenant has made an overpayment on account of Operating Expenses
Allocable to the Premises, Landlord shall credit such overpayment against the
next installment(s) of Annual Fixed Rent thereafter payable by Tenant, except
that if such overpayment is determined after the termination or expiration of
the term of this Lease, Landlord shall promptly refund to Tenant the amount of
such overpayment less any amounts then due from Tenant to Landlord; and
(ii) Tenant has made an underpayment on account of Operating Expenses Allocable
to the Premises, Tenant shall, within forty-five (45) days of such
determination, pay such underpayment to Landlord.

(7) If, after any such audit is performed, it is finally determined that Tenant
has been overcharged on account of Operating Cost Excess by more than three
percent (3%) for the calendar year in question, Landlord shall reimburse Tenant
for the reasonable third-party costs incurred by Tenant in performing such
audit.

Landlord shall have no right to correct any year end Operating Cost Excess
statement with respect to any calendar year after the date two (2) years after
the end of the calendar year in question. Notwithstanding any provision hereof
to the contrary, if Landlord provides Tenant with any such corrected statement,
then Tenant shall have one hundred eighty (180) days from the receipt of any
such corrected statement to request an examination as set forth in
Section 7.6(D)(3) hereof.

 

20



--------------------------------------------------------------------------------

7.7 No Damage

(A) Landlord shall not be liable to Tenant for any compensation or reduction of
rent by reason of inconvenience or annoyance or for loss of business arising
from the necessity of Landlord or its agents entering the Premises for any
purposes in this Lease authorized, or for repairing the Premises or any portion
of the Building however the necessity may occur. In case Landlord is prevented
or delayed from making any repairs, alterations or improvements, or furnishing
any services or performing any other covenant or duty to be performed on
Landlord’s part, by reason of any cause reasonably beyond Landlord’s control,
including, without limitation, strike, lockout, breakdown, accident, order or
regulation of or by any Governmental authority, or failure of supply, or
inability by the exercise of reasonable diligence to obtain supplies, parts or
employees necessary to furnish such services, or because of war or other
emergency, or for any cause due to any act or neglect of Tenant or Tenant’s
servants, agents, employees, licensees or any person claiming by, through or
under Tenant, Landlord shall not be liable to Tenant therefor, nor, except as
expressly otherwise provided in this Lease, shall Tenant be entitled to any
abatement or reduction of rent by reason thereof, or right to terminate this
Lease, nor shall the same give rise to a claim in Tenant’s favor that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises.

(B) Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.

(C) Notwithstanding anything to the contrary in this Lease contained, if due to
(i) any repairs, alterations, replacements, or improvements made by Landlord,
(ii) Landlord’s failure to make any repairs, alterations, or improvements
required to be made by Landlord hereunder, or to provide any service required to
be provided by Landlord hereunder, or (iii) failure of electric supply, any
portion of the Premises becomes untenantable so that for the Premises
Untenantability Cure Period, as hereinafter defined, the continued operation in
the ordinary course of Tenant’s business is materially adversely affected, then,
provided that Tenant ceases to use the affected portion of the Premises during
the entirety of the Premises Untenantability Cure Period by reason of such
untenantability, and that such untenantability and Landlord’s inability to cure
such condition is not caused by the fault or neglect of Tenant or Tenant’s
agents, employees or contractors, Annual Fixed Rent, Tax Excess and Operating
Cost Excess shall thereafter be abated in proportion to such untenantability and
its impact on the continued operation in the ordinary course of Tenant’s
business until the day such condition no longer has the material adverse effect
referred to above. For the purposes hereof, the “Premises Untenantability Cure
Period” shall be defined as five (5) consecutive business days after Landlord’s
receipt of written notice from Tenant of the condition causing untenantability
in the Premises, provided however, that the Premises Untenantability Cure Period
shall be ten (10) consecutive business days after Landlord’s receipt of written
notice from Tenant of such condition causing untenantability in the Premises if
either the condition was caused by causes beyond Landlord’s control or Landlord
is unable to cure such condition as the result of causes beyond Landlord’s
control.

In addition, if due to (i) any repairs, alterations, replacements, or
improvements made by Landlord, (ii) Landlord’s failure to make any repairs,
alterations, or improvements required to be made by Landlord hereunder, or to
provide any service required to be provided by Landlord hereunder, or
(iii) failure of electric supply, the operation of Tenant’s business in the
Premises in the normal course is materially adversely affected for a period of
five (5) consecutive months after Landlord’s receipt of written notice of such
condition from Tenant, then, provided that Tenant ceases to use the affected
portion of the Premises for the period of such untenantability and such
untenantability and Landlord’s inability to cure such condition is not caused by
the fault or neglect of Tenant, or Tenant’s agents, employees or contractors,
then Tenant may terminate this Lease by giving Landlord written notice as
follows:

 

21



--------------------------------------------------------------------------------

  (i) Said notice shall be given after said five (5) month period.

 

  (ii) Said notice shall set forth an effective date which is not earlier than
thirty (30) days after Landlord receives said notice.

 

  (iii) If said condition is remedied on or before the date thirty (30) days
after the receipt of such notice, said notice shall have no further force and
effect.

 

  (iv) If said condition is not remedied on or before the date thirty (30) days
after the receipt of such notice for any reason other then Tenant’s fault, as
aforesaid, the Lease shall terminate as of said effective date, and the Annual
Fixed Rent and Additional Rent due under the Lease shall be apportioned as of
said effective date.

The remedies set forth in this Section 7.7 shall be Tenant’s sole remedies for
the events described herein. The provisions of this subsection (C) shall not
apply in the event of untenantability caused by fire or other casualty, or
taking (which shall be subject to the terms and conditions of Article XIV
below).

ARTICLE VIII

Tenant’s Repairs

 

8.1 Tenant’s Repairs and Maintenance

Tenant covenants and agrees that, from and after the date that possession of the
Premises is delivered to Tenant and until the end of the Lease Term, Tenant will
keep neat and clean and maintain in good order, condition and repair the
Premises and every part thereof, excepting only for those repairs for which
Landlord is responsible under the terms of Article VII of this Lease and damage
by fire or casualty and as a consequence of the exercise of the power of eminent
domain. Tenant shall not permit or commit any waste, and Tenant shall be
responsible for the cost of repairs which may be made necessary by reason of
damage to common areas in the Building, to any other building located within the
Development Area caused by Tenant, Tenant’s agents, contractors, employees,
sublessees, licensees, concessionaires or invitees. Tenant shall maintain all
its equipment, furniture and furnishings in good order and repair.

If repairs are required to be made by Tenant pursuant to the terms hereof,
Landlord may demand that Tenant make the same forthwith, and if Tenant refuses
or neglects to commence such repairs and complete the same with reasonable
dispatch after such demand, Landlord may (but shall not be required to do so)
make or cause such repairs to be made and shall not be responsible to Tenant for
any loss or damage that may accrue to Tenant’s stock or business by reason
thereof. If Landlord makes or causes such repairs to be made, Tenant agrees that
Tenant will forthwith on demand, pay to Landlord as Additional Rent the cost
thereof together with interest thereon at the rate specified in Section 16.21,
and if Tenant shall default in such payment, Landlord shall have the remedies
provided for non-payment of rent or other charges payable hereunder.

 

22



--------------------------------------------------------------------------------

ARTICLE IX

Alterations

 

9.1 Landlord’s Approval

Tenant covenants and agrees not to make alterations, additions or improvements
to the Premises, whether before or during the Lease Term, except in accordance
with plans and specifications therefor first approved by Landlord in writing,
which approval shall not be unreasonably withheld or delayed. Landlord shall not
be deemed unreasonable:

 

  (a) for withholding approval of any alterations, additions or improvements
which (i) in Landlord’s opinion might adversely affect any structural or
exterior element of the Building, any area or element outside of the Premises or
any facility or base building mechanical system serving any area of the Building
outside of the Premises, or (ii) involve or affect the exterior design, size,
height or other exterior dimensions of the Building, or (iii) enlarge the
Rentable Floor Area of the Premises, or (iv) are inconsistent in any material
respect, in Landlord’s reasonable judgment, with alterations satisfying
Landlord’s standards for new alterations in the Building, or (v) will require
unusual expense to readapt the Premises to normal office use upon Lease
termination or expiration or increase the cost of construction or of insurance
or taxes on the Building or of the services provided by Landlord herein unless
Tenant first gives assurance acceptable to Landlord for payment of such
increased cost and that such readaptation will be made prior to termination and
or expiration without expense to Landlord (alterations, additions or
improvements described in this clause (v) being sometimes collectively referred
to as “Special Improvements”); or

 

  (b) for making its approval of any Special Improvements conditional on
Tenant’s agreement to restore the Premises to its condition prior to
construction of such Special Improvements at the expiration or earlier
termination of the Lease Term, reasonable wear and tear excepted.

Landlord’s review and approval of any such plans and specifications and consent
to perform work described therein shall not be deemed an agreement by Landlord
that such plans, specifications and work conform with applicable Legal
Requirements and requirements of insurers of the Building and the other
requirements of the Lease with respect to Tenant’s insurance obligations (herein
called “Insurance Requirements”) nor deemed a waiver of Tenant’s obligations
under this Lease with respect to applicable Legal Requirements and Insurance
Requirements nor impose any liability or obligation upon Landlord with respect
to the completeness, design sufficiency or compliance of such plans,
specifications and work with applicable Legal Requirements and Insurance
Requirements. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord’s agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord’s interest in the Property in
connection with any such work. Within thirty (30) days after receipt of an
invoice from Landlord (together with reasonable supporting back-up
documentation), Tenant shall pay to Landlord as a fee for Landlord’s review of
any work or plans (excluding any review respecting initial improvements
performed pursuant to Section 4.1 hereof for which a fee has previously been
paid but including any review of plans or work relating to any assignment or
subletting), as Additional Rent, an amount equal to the sum of: (i) $150/hour
for time spent by senior staff, and $100/hour for time spent by junior staff
(which shall not exceed $2,500 per floor project), plus (ii) reasonable third
party expenses incurred by Landlord to review Tenant’s plans and Tenant’s work.

 

23



--------------------------------------------------------------------------------

9.2 Conformity of Work

Tenant covenants and agrees that any alterations, additions, improvements or
installations made by it to or upon the Premises shall be done in a good and
workmanlike manner and in compliance with all applicable Legal Requirements and
Insurance Requirements now or hereafter in force, that materials of good quality
(but in no event of lesser quality than reasonably appropriate for the
maintenance of a consistently high quality building) shall be employed therein
and that the structure of the Building shall not be endangered or impaired
thereby.

 

9.3 Performance of Work, Governmental Permits and Insurance.

All of Tenant’s alterations and additions and installation of furnishings shall
be coordinated with any work being performed by or for Landlord and in such
manner as to maintain harmonious labor relations and not to damage the Building
or Site or interfere with Building construction or operation and, except for
installation of furnishings, shall be performed by Landlord’s general contractor
or by contractors or workers first approved by Landlord in its reasonable
discretion. Except for work by Landlord’s general contractor, Tenant shall
procure all necessary governmental permits before making any repairs,
alterations, other improvements or installations. Tenant agrees to save harmless
and indemnify Landlord from any and all injury, loss, claims or damage to any
person or property occasioned by or arising out of the doing of any such work
whether the same be performed prior to or during the Term of this Lease. At
Landlord’s election, Tenant shall cause its contractor to maintain a payment and
performance bond in such amount and with such companies as Landlord shall
reasonably approve. In addition, Tenant shall cause each contractor to carry
worker’s compensation insurance in statutory amounts covering the employees of
all contractors and subcontractors, and commercial general liability insurance
or comprehensive general liability insurance with a broad form comprehensive
liability endorsement with such limits as Landlord may require reasonably from
time to time during the Term of this Lease, but in no event less than the
minimum amount of commercial general liability insurance or comprehensive
general liability insurance Tenant is required to maintain as set forth in
Section 1.2 hereof and as the same may be modified as provided in Section 13.2
hereof (all such insurance to be written in companies approved reasonably by
Landlord and insuring Landlord, Landlord’s managing agent and Tenant as
additional insureds as well as contractors) and to deliver to Landlord
certificates of all such insurance. Tenant shall also prepare and submit to
Landlord a set of as-built plans, in both print and electronic forms, showing
such work performed by Tenant to the Premises promptly after any such
alterations, improvements or installations are substantially complete and
promptly after any wiring or cabling for Tenant’s computer, telephone and other
communications systems is installed by Tenant or Tenant’s contractor. Without
limiting any of Tenant’s obligations hereunder, Tenant shall be responsible, as
Additional Rent, for the costs of any alterations, additions or improvements in
or to the Building that are required in order to comply with Legal Requirements
as a result of any work performed by Tenant. Landlord shall have the right to
provide rules and regulations (which shall be applied in a non-discriminatory
manner) relative to the performance of any alterations, additions, improvements
and installations by Tenant hereunder and Tenant shall abide by all such
reasonable rules and regulations and shall cause all of its contractors to so
abide including, without limitation, payment for the costs of using Building
services. Tenant acknowledges and agrees that Landlord shall be the owner of any
additions, alterations and improvements in the Premises or the Building to the
extent paid for by Landlord.

 

9.4 Liens

Tenant covenants and agrees to pay promptly when due the entire cost of any work
done on the Premises by Tenant, its agents, employees or contractors, and not to
cause or permit any liens for labor or materials performed or furnished in
connection therewith to attach to the Premises or the Building or the Site and
promptly to discharge (whether by bonding or otherwise) any such liens which may
so attach.

 

24



--------------------------------------------------------------------------------

9.5 Nature of Alterations

All work, construction, repairs, alterations, other improvements or
installations made to or upon the Premises (including, but not limited to, the
construction performed by Landlord under Article IV), shall become part of the
Premises and shall become the property of Landlord and remain upon and be
surrendered with the Premises as a part thereof upon the expiration or earlier
termination of the Lease Term, except as follows:

 

  (a) All furniture, equipment, other personal property, and trade fixtures
(including, without limitation, any and all components of Tenant’s network
operations center and data center, any satellite or microwave dish or other
communications equipment (including, without limitation, any telephone switch
gear), and any security or monitoring equipment, including, without limitation,
the Emergency Generator and Generator Connection, as set forth in Section 16.30)
whether by law deemed to be a part of the realty or not, installed at any time
or times by Tenant or any person claiming under Tenant shall remain the property
of Tenant or persons claiming under Tenant and may be removed by Tenant or any
person claiming under Tenant at any time or times during the Lease Term or any
occupancy by Tenant thereafter and shall be removed by Tenant at the expiration
or earlier termination of the Lease Term if so requested by Landlord. Tenant
shall repair any damage to the Premises occasioned by the removal by Tenant or
any person claiming under Tenant of any such property from the Premises.

 

  (b) At the expiration or earlier termination of the Lease Term, unless
otherwise agreed in writing by Landlord, Tenant shall remove any wiring for
Tenant’s computer, telephone and other communication systems and equipment
whether located in the Premises or in any other portion of the Building,
including all risers and any alterations, additions and improvements made with
Landlord’s consent during the Lease Term for which such removal was made a
condition of such consent under Section 9.1 (b). Upon such removal Tenant shall
restore the Premises to their condition prior to such alterations, additions and
improvements and repair any damage occasioned by such removal and restoration.

 

  (c) If Tenant shall make any alterations, additions or improvements to the
Premises for which Landlord’s approval is required under Section 9.1 (after
giving effect to the provisions of Section 9.7), without obtaining such
approval, then at Landlord’s request at any time during the Lease Term, and at
any event at the expiration or earlier termination of the Lease Term, Tenant
shall remove such alterations, additions and improvements and restore the
Premises to their condition prior to same and repair any damage occasioned by
such removal and restoration. Nothing herein shall be deemed to be a consent to
Tenant to make any such alterations, additions or improvements, the provisions
of Section 9.1 being applicable to any such work.

 

9.6 Increases in Taxes

Tenant shall pay, as Additional Rent, one hundred percent (100%) of any increase
in real estate taxes on the Property which shall, at any time after the
Commencement Date, result from alterations, additions or improvements to the
Premises made by Tenant if the taxing authority specifically determines such
increase results from such alterations, additions or improvements made by
Tenant.

 

25



--------------------------------------------------------------------------------

9.7 Alterations Permitted Without Landlord’s Consent

Notwithstanding the terms of Section 9.1, Tenant shall have the right, without
obtaining the prior consent of Landlord but upon notice to Landlord given ten
(10) days prior to the commencement of any work (which notice shall specify the
nature of the work in reasonable detail), to make alterations, additions or
improvements to the Premises where:

 

  (i) the same are within the interior of the Premises within the Building, and
do not affect the exterior of the Premises and the Building (including no signs
on windows);

 

  (ii) the same do not affect the roof, any structural element of the Building,
the mechanical, electrical, plumbing, heating, ventilating, air-conditioning and
fire protection systems of the Building;

 

  (iii) the cost of any individual alteration, addition or improvement shall not
exceed $50,000.00 with respect to any floor of the Building and the aggregate
cost of said alterations, additions or improvements made by Tenant during the
Lease Term shall not exceed $500,000.00 in cost; and

 

  (iv) Tenant shall comply with the provisions of this Lease and if such work
increases the cost of insurance or taxes or of services, Tenant shall pay for
any such increase in cost;

provided, however, that Tenant shall, within thirty (30) days after the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail and provided further that Landlord, by notice to Tenant
given at least thirty (30) days prior to the expiration or earlier termination
of the Lease Term, may, if any such alterations, addition or improvement
constitutes a Special Improvement, require Tenant to restore the Premises to its
condition prior to construction of such Special Improvement (reasonable wear and
tear excepted) at the expiration or earlier termination of the Lease Term.

ARTICLE X

Parking

 

10.1 Parking Privileges

Reference is made to the fact that affiliates of Landlord have constructed three
(3) parking garages (hereinafter the “Garage” or the “Garages”) within the
Development Area shown on Exhibit F to serve the Building and other buildings
constructed or to be constructed by Landlord or affiliates of Landlord within
the Development Area. The existing Garage, with vehicular entrances from the
south side of Broadway and the east side of Ames Street, is also sometimes
hereinafter referred to as the “East Garage.” The existing Garage, located on
Parcel 2 of the Development Area with vehicular entrances from the north side of
Broadway and the south side of Binney Street is also sometimes hereinafter
referred to as the “North Garage.” The existing Garage located on Parcel 3 of
the Development Area with vehicular entrances from the west side of Ames Street
and the east side of Galileo Galilei Way, is also sometimes hereinafter referred
to as the “West Garage”. Landlord shall provide to Tenant monthly parking
privileges in the West Garage in number not to exceed parking for one and one
half (1  1/ 2) passenger automobiles for each 1,000 square feet of Rentable
Floor Area of the Premises (as it is contemplated to increase or decrease
pursuant to Article XVII) for the parking of motor vehicles in unreserved stalls
by Tenant’s employees commencing on the Commencement Date of the Lease Term.

 

26



--------------------------------------------------------------------------------

The parking privileges may be shifted from time to time to the East Garage by
notice from Landlord; provided however that parking shall be provided in the
West Garage for no less than eighty percent (80%) of the total number of
automobiles for which Tenant elects to have parking privileges pursuant to this
Section 10.1. For the avoidance of ambiguity, notwithstanding any provision
hereof to the contrary, the parties agree that in no event shall the Tenant’s
parking privileges be shifted to the North Garage without the express written
consent of Tenant, in its sole discretion. Tenant shall, not less than six
(6) months prior to the Commencement Date (i.e., on or before December 1, 2008),
give Landlord notice with regard to the initial number of automobiles for which
Tenant desires parking privileges, not exceeding Tenant’s entitlement pursuant
to this Lease, and it is contemplated that this figure shall be increased upon
the occurrence of each Rent Commencement Date, with respect to each Premises
Component which has a Rent Commencement Date later than the Commencement Date,
by the amount specified by Tenant within thirty (30) days of the Rent
Commencement Date with respect to such Premises Component, not exceeding in the
aggregate Tenant’s entitlement pursuant to this Lease. Tenant shall also have
the right to adjust the number of automobiles for which it has parking
privileges on an annual basis with six (6) months’ prior notice to Landlord,
provided that in no event shall parking privileges exceed more than 1  1/2
parking spaces per 1,000 square feet of Rentable Floor Area, nor less than
1.13 per 1,000 square feet of Rentable Floor Area. In the event that the
Rentable Floor Area of the Premises decreases at any time during the Lease Term,
the number of parking privileges provided to Tenant hereunder shall be reduced
proportionately. In any event that Tenant is not using the maximum parking
privileges to which it is entitled hereunder, its right to increase shall be
subject to the then availability of additional spaces in the Garages in
Landlord’s determination.

 

10.2 Parking Charges

Tenant shall pay for parking privileges in Garages at prevailing monthly rates
applicable to tenants of the Development Area from time to time charged by the
operator or operators of Garages, whether or not such operator is an affiliate
of Landlord. Currently the rate is $235 per space per month. Such monthly
parking charges for parking privileges in the Garage or Garages shall constitute
Additional Rent and shall be payable monthly as directed by Landlord upon
billing therefor by Landlord or such operator. Tenant acknowledges that said
monthly charges to be paid under this Section are for the use by the Tenant of
the parking privileges referred to herein, and not for any other service.

 

10.3 Garage Operation

Unless otherwise determined by Landlord, each Garage is to be operated on a
self-parking basis, and Tenant shall be obligated to park and remove its own
automobiles. Except as set forth in Section 10.4 below, Tenant’s parking shall
be on an unreserved basis, Tenant having the right to park in any available
stalls. Tenant’s access and use privileges with respect to the Garage shall be
in accordance with regulations of uniform applicability to the users of the
Garage from time to time established by Landlord or the operator of the Garage.
Tenant shall receive one (1) identification sticker or pass and one (1) magnetic
card so-called, or other suitable device providing access to the Garage, for
each parking privilege paid for by Tenant. Tenant shall supply Landlord with an
identification roster listing, for each identification sticker or pass, the name
of the employee and the make, color and registration number of the vehicle to
which it has been assigned, and shall provide a revised roster to Landlord
monthly indicating changes thereto. Any automobile found parked in the Garage
during normal business hours without appropriate identification will be subject
to being towed at said automobile owner’s expense. The parking privileges
granted herein are non-transferable (other than to a permitted assignee or
subtenant pursuant to the applicable provisions of Article XII hereof). The door
of the Garage will be open during normal business hours except during periods of
severe inclement or cold weather. For periods during which an attendant is not
on duty at the Garage entrance or when the door to the Garage is closed, or at
any other periods as may from time to time be stipulated by the Garage Operator
in accordance with its regulations, including normal business hours, the
magnetic cards furnished to Tenant shall be used by Tenant to gain access to and
egress from the Garage for motor vehicles.

 

27



--------------------------------------------------------------------------------

10.4 Reserved Spaces

Notwithstanding anything to the contrary contained herein, in addition to the
foregoing parking privileges, Tenant shall have the right to fifteen
(15) reserved parking spaces designated by Landlord in the parking area located
on levels P-1 and P-2 of the “West Garage” (the “Reserved Spaces”), which
Reserved Spaces shall be subject to all the terms and conditions of this Lease
applicable to Tenant’s other parking privileges, except that there may be a
higher monthly tenant parking rate for Reserved Spaces, and the aforesaid
Reserved Spaces shall not be subject to relocation to the “East Garage” pursuant
to Section 10.1. Currently the rate therefor is $300.00 per space per month.
Landlord shall not grant to anyone other than Tenant the right to use such
Reserved Spaces and will use reasonable efforts, by the use of signs and
markings, to designate such space to be used exclusively by Tenant, however,
Landlord shall not be otherwise obligated to police the use of the Reserved
Spaces which Tenant recognizes is to be operated on a self parking basis.
Notwithstanding the foregoing or any other provision hereof or of the 4CC Lease
to the contrary, if (i) Tenant is a tenant in both the Building and the 4CC
Building, (ii) the Building and the 4CC Building are each owned by Landlord or
Affiliates of Landlord and (iii) the “East Garage” and “West Garage” are each
owned by Landlord or Affiliates of Landlord, then Tenant shall have the right to
increase or decrease the number of Reserved Spaces under this Lease and the 4CC
Lease, provided that the total number of Reserved Spaces under this Lease and
the 4CC Lease shall not exceed twenty (20) Reserved Spaces in the aggregate.
However, Tenant must give Landlord at least sixty (60) days’ advance written
notice of Tenant’s desire to make any such increase or decrease, and may not
implement any such increase or decrease more than once during any period of 365
consecutive days. Additionally, if Tenant should elect, subject to the aforesaid
qualifications, to increase the number of Reserved Spaces under this Lease to
more than fifteen (15), such additional Reserved Spaces shall be located on
levels P-1 and P-2 of the “West Garage” only on a space available basis, and
otherwise they shall be located on the next higher level of the “West Garage.”

 

10.5 Limitations

Tenant agrees that it and all persons claiming by, through and under it, shall
at all times abide by all reasonable rules and regulations promulgated by
Landlord or the operator of the parking facilities with respect to the use of
the Garage or such on-grade parking facilities as may be provided by Landlord
within the Development Area. Except to the extent of gross negligence or willful
acts, neither the Landlord nor the operator of such parking facilities assumes
any responsibility whatsoever for loss or damage due to fire or theft or
otherwise to any automobile or to any personal property therein, however caused,
and Tenant agrees, upon request from the Landlord, from time to time, to notify
its officers, employees and agents then using any of the parking privileges
provided for herein, of such limitation of liability. Tenant further
acknowledges and agrees that a license only is hereby granted, and no bailment
is intended or shall be created.

 

10.6 Interim On-Grade Parking

Notwithstanding the references to Garages in this Article X, Tenant acknowledges
that, from time to time, Landlord may temporarily satisfy the requirements of
providing Tenant with parking hereunder (except for parking called for as to be
provided in the East Garage) by providing such parking in on-grade paved parking
lots within the Development Area which provide industry standard lighting and
security; provided, however, that (i) Landlord shall exercise its right to
satisfy the parking requirements by providing such parking in such on-grade
parking lots only on a temporary basis following the occurrence of an emergency
or during the period of performance of repairs to the

 

28



--------------------------------------------------------------------------------

Garages; (ii) the rates payable by Tenant for parking shall not exceed the
prevailing monthly rates from time to time charged by the operator or operators
of such on-grade lots in the vicinity thereof, whether or not such operator or
operators are affiliates of Landlord, and (iii) the number of Tenant’s parking
spaces that are relocated to such on-grade parking lots shall be in proportion
to the number of parking spaces of other tenants of the Building that are
relocated from the Garages to on-grade parking lots in connection with the
applicable emergency or repair work (based upon the floor area of the Building
occupied by Tenant and such other tenants of the Building). Without limiting the
foregoing, in the event Landlord is required to provide parking in such parking
lots, Landlord shall relocate the parking spaces of all garage tenants on a pro
rata basis according to the number of spaces allocated to each tenant.

ARTICLE XI

Certain Tenant Covenants

Tenant covenants and agrees to the following during the Lease Term and for such
further time as Tenant occupies any part of the Premises:

 

11.1 To pay when due all Annual Fixed Rent and Additional Rent and all charges
for utility services rendered to the Premises and service inspections therefor
(except as is otherwise provided in Exhibit D) and, as further Additional Rent,
all charges for additional and special services rendered pursuant to
Section 7.3.

 

11.2

To use and occupy the Premises for the Permitted Use only, and not to injure or
deface the Premises or the Property, not to permit in the Premises any auction
sale, vending machine (other than vending machines for use by Tenant’s employees
and business invitees) or flammable fluids or chemicals, or nuisance, or the
emission from the Premises of any objectionable noise or odor, nor to permit in
the Premises anything which would in any way result in the leakage of fluid or
the growth of mold, and not to use or devote the Premises or any part thereof
for any purpose other than the Permitted Uses, nor any use thereof which is
inconsistent with the maintenance of the Building as an office building of the
first-class in the quality of its maintenance, use and occupancy, or which is
improper, offensive, contrary to law or ordinance or liable to invalidate or
increase the premiums for any insurance on the Building or its contents or
liable to render necessary any alteration or addition to the Building. Further,
(i) Tenant shall not, nor shall Tenant permit its employees, invitees, agents,
independent contractors, contractors, assignees or subtenants to, keep,
maintain, store or dispose of (into the sewage or waste disposal system or
otherwise) or engage in any activity which might produce or generate any
substance which is or may hereafter be classified as a hazardous material, waste
or substance (collectively “Hazardous Materials”), under federal, state or local
laws, rules and regulations, including, without limitation, 42 U.S.C.
Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42 U.S.C. Section 2601 et
seq., 49 U.S.C. Section 1802 et seq. and Massachusetts General Laws, Chapter 21E
and the rules and regulations promulgated under any of the foregoing, as such
laws, rules and regulations may be amended from time to time (collectively
“Hazardous Materials Laws”), (ii) Tenant shall promptly notify Landlord of any
incident in, on or about the Premises, the Building or the Site that would
require the filing of a notice under any Hazardous Materials Laws, (iii) Tenant
shall comply and shall cause its employees, invitees, agents, independent
contractors, contractors, assignees and subtenants to comply with each of the
foregoing and (iv) Landlord shall have the right to make such inspections
(including testing) as Landlord shall elect from time to time to determine that
Tenant is complying with the foregoing (provided that, except in cases of
emergency, Landlord provides Tenant at least two (2) business days’ prior
written notice of any such inspection). Notwithstanding the foregoing, Tenant
may use normal amounts and types of substances typically used for office uses,
provided that Tenant uses such substances in the manner which they are normally
used, and in

 

29



--------------------------------------------------------------------------------

 

compliance with all Hazardous Materials Laws and other applicable laws,
ordinances, bylaws, rules and regulations, and Tenant obtains and complies with
all permits required by Hazardous Materials Laws or any other laws, ordinances,
bylaws, rules or regulations prior to the use or presence of any such substances
in the Premises.

 

11.3 Not to obstruct in any manner any portion of the Building not hereby leased
or any portion thereof or of the Site used by Tenant in common with others; not
without prior consent of Landlord (or as otherwise provided in this Lease) to
permit the painting or placing of any signs, curtains, blinds, shades, awnings,
aerials or flagpoles, or the like, visible from outside the Premises; and to
comply with all reasonable rules and regulations now or hereafter made by
Landlord, of which Tenant has been given notice, for the care and use of the
Building and the Site and their facilities and approaches, but Landlord shall
not be liable to Tenant for the failure of other occupants of the Building to
conform to such rules and regulations. Landlord shall not enforce such rules and
regulations other than in a non-discriminatory manner.

 

11.4 To keep the Premises equipped with all safety appliances required by law or
ordinance or any other regulation of any public authority because of any use
made by Tenant other than normal office use, and to procure all licenses and
permits so required because of any use made by Tenant other than normal office
use, and, if requested by Landlord, to do any work so required because of such
use, it being understood that the foregoing provisions shall not be construed to
broaden in any way Tenant’s Permitted Use.

 

11.5 Not to place a load upon any floor in the Premises exceeding an average
rate of 70 pounds of live load (including partitions) per square foot of floor
area; and not to move any safe, vault or other heavy equipment in, about or out
of the Premises except in such manner and at such time as Landlord shall in each
instance authorize. Tenant’s business machines and mechanical equipment shall be
placed and maintained by Tenant at Tenant’s expense in settings sufficient to
absorb and prevent vibration or noise that may be transmitted to the Building
structure or to any other space in the Building.

 

11.6 To pay promptly when due all taxes which may be imposed upon personal
property (including, without limitation, fixtures and equipment) in the Premises
to whomever assessed.

 

11.7 To pay, as Additional Rent, all reasonable out-of-pocket costs, counsel and
other fees incurred by Landlord in connection with the successful enforcement by
Landlord of any obligations of Tenant under this Lease or in connection with any
bankruptcy case involving Tenant or any guarantor.

 

11.8 Not to do or permit anything to be done in or upon the Premises, or bring
in anything or keep anything therein, which shall increase the rate of insurance
on the Premises or on the Building above the standard rate applicable to
premises being occupied for the use to which Tenant has agreed to devote the
Premises; and Tenant further agrees that, in the event that Tenant shall do any
of the foregoing, Tenant will promptly pay to Landlord, on demand, any such
increase resulting therefrom, which shall be due and payable as Additional Rent
hereunder.

 

11.9 To comply with all applicable Legal Requirements now or hereafter in force
which shall impose a duty on Landlord or Tenant relating to or as a result of
the use or occupancy of the Premises; provided that Tenant shall not be required
to make any alterations or additions to the structure, roof, exterior and load
bearing walls, foundation, structural floor slabs and other structural elements
of the Building or to perform or satisfy any other obligation of Landlord under
this Lease unless the same are required by such Legal Requirements as a result
of or in connection with Tenant’s use or occupancy of the Premises beyond normal
use of space of this kind. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 11.9.

 

30



--------------------------------------------------------------------------------

11.10 Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and to not unreasonably
interfere with Building construction or operation, and shall be performed by
vendors first approved by Landlord, which approval shall not be unreasonably
withheld. Notwithstanding the foregoing, the following vendors do not require
Landlord’s approval: brokerage, legal, employment staffing and food catering.

ARTICLE XII

Assignment and Subletting

 

12.1 Restrictions on Transfer

Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. Any assignment, mortgage, pledge,
hypothecation, transfer or subletting not expressly permitted in or consented to
by Landlord under this Article XII shall be void, ab initio; shall be of no
force and effect; and shall confer no rights on or in favor of third parties. In
addition, Landlord shall be entitled to seek specific performance of or other
equitable relief with respect to the provisions hereof.

 

12.2 Exceptions

Notwithstanding the foregoing provisions of Section 12.1 above and the
provisions of Section 12.3 and 12.4 below, but subject to the provisions of
Sections 12.5 and 12.6, Tenant shall have the right to assign this Lease or to
sublet the Premises (in whole or in part) to any controlling entity of Tenant or
to any entity controlled by Tenant or to any entity under common control with
Tenant (such parent or subsidiary entity or entity under common control with
Tenant being hereinafter called a “Tenant Affiliate”) or to any entity into
which Tenant may be converted or with which it may merge, or to any entity
purchasing all or substantially all of Tenant’s assets (each, a “Permitted
Tenant Successor”), provided that in the case of a Permitted Tenant Successor,
the entity to which this Lease is so assigned or which so sublets the Premises
has a net worth (e.g. assets on a pro forma basis using generally accepted
accounting principles consistently applied and using the most recent financial
statements) equal to the net worth of the Tenant immediately before such
transaction. If any Tenant Affiliate to which this Lease is assigned or the
Premises sublet (in whole or in part) shall cease to be such a Tenant Affiliate,
and if such cessation was contemplated at the time of the assignment or
subletting, such cessation shall be considered an assignment or subletting
requiring Landlord’s consent.

 

12.3 Landlord’s Termination Right

Notwithstanding the provisions of Section 12.1 above, in the event Tenant
desires to assign this Lease or to sublet all or any portion of the Rentable
Floor Area of the Premises, Tenant shall notify Landlord thereof in writing and
Landlord shall have the right at its sole option, to be exercised within ten
(10) business days after receipt of Tenant’s notice (the “Acceptance Period”),
to terminate this Lease as of a date specified in a notice to Tenant, which date
shall not be earlier than sixty (60) days nor later than one hundred and twenty
(120) days after Landlord’s notice to Tenant; provided, however, that upon the
termination date as set forth in Landlord’s notice, all obligations relating to
the period after such termination date (but not those relating to the period
before such termination date) shall cease and promptly upon being billed
therefor by Landlord, Tenant shall make final payment of all rent and additional
rent due from Tenant through the termination date.

 

31



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that Tenant shall only propose to
sublease a portion of the Premises and/or to enter into a sublease for less than
all or substantially all of the then-remaining Lease Term:

 

  (i) Landlord shall only have the right to so terminate this Lease with respect
to the portion of the Premises which Tenant proposes to sublease (the
“Terminated Portion of the Premises”) and from and after the termination date
the Rentable Floor Area of the Premises shall be reduced to the rentable floor
area of the remainder of the Premises and the definition of Rentable Floor Area
of the Premises shall be so amended and after such termination all references in
this Lease to the “Premises” or the “Rentable Floor Area of the Premises” shall
be deemed to be references to the remainder of the Premises and accordingly
Tenant’s payments for Annual Fixed Rent, operating costs, real estate taxes and
electricity shall be reduced on a pro rata basis to reflect the size of the
remainder of the Premises; and

 

  (ii) in the case of sublease for less than all or substantially all of the
then-remaining Lease Term, Landlord shall only have the right to suspend the
term of this Lease pro tanto for the term of the proposed sublease (i.e. the
Term of the Lease in respect of the subleased premises shall be terminated for
the term of the proposed sublease and then reinstated upon the expiration or
earlier termination of such sublease term).

In the event that Landlord shall not exercise its termination rights as
aforesaid, or shall fail to give any or timely notice pursuant to this Section
the provisions of Sections 12.4-12.7 shall be applicable. In the case of a
partial subletting where Landlord has exercised its termination right pursuant
to this Section 12.3, Landlord shall be responsible, at its sole cost and
expense, for all work necessary to separately physically demise that portion of
the Premises which are being terminated from the remainder of the Premises. This
Section 12.3 shall not be applicable to an assignment or sublease pursuant to
Section 12.2.

 

12.4 Consent of Landlord

Notwithstanding the provisions of Section 12.1 above, but subject to the
provisions of this Section 12.4 and the provisions of Sections 12.5, 12.6 and
12.7 below, in the event that Landlord shall not have exercised the termination
right as set forth in Section 12.3, or shall have failed to give any or timely
notice under Section 12.3, then for a period of one hundred eighty (180) days
(i) after the receipt of Landlord’s notice stating that Landlord does not elect
the termination right, or (ii) after the expiration of the Acceptance Period, in
the event Landlord shall not give any or timely notice under Section 12.3 as the
case may be, Tenant shall have the right to assign this Lease or sublet the
Premises in accordance with the Proposed Transfer Notice provided that, in each
instance, Tenant first obtains the express prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed. Without limiting
the foregoing standard, Landlord shall not be deemed to be unreasonably
withholding its consent to such a proposed assignment or subleasing if:

 

  (a) the proposed assignee or subtenant is a tenant in the Building, the 4CC
Building or elsewhere in the Development Area or is in active negotiation with
the landlord of the building in question, provided that the foregoing shall
apply to the 4CC Building or elsewhere in the Development Area only if the
landlord of this Building, and the landlord of the other pertinent building, are
affiliated with each other (as defined in Section 16.32), or

 

32



--------------------------------------------------------------------------------

  (b) the proposed assignee or subtenant is not of a character consistent with
the operation of a first class office building (by way of example Landlord shall
not be deemed to be unreasonably withholding its consent to an assignment or
subleasing to any governmental or quasi-governmental agency), or

 

  (c) giving appropriate weight, if applicable, to the fact that Tenant will
nevertheless remain liable under this Lease, the proposed assignee or subtenant
does not possess adequate financial capability to assure the performance of the
Tenant obligations as and when due or required, or

 

  (d) the assignee or subtenant proposes to use the Premises (or part thereof)
for a purpose other than the purpose for which the Premises may be used as
stated in Section 1.2 hereof, or

 

  (e) the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be likely to materially
increase Operating Expenses for the Property beyond that which Landlord now
incurs for use by Tenant; (ii) be likely to materially increase the burden on
elevators or other Building systems or equipment over the burden prior to such
proposed subletting or assignment; or (iii) materially violate or be likely to
materially violate any provisions or restrictions contained herein relating to
the use or occupancy of the Premises, or

 

  (f) there shall be existing a monetary or material non-monetary Event of
Default (defined in Section 15.1), or

 

  (g) any part of the rent payable under the proposed assignment or sublease
shall be based in whole or in part on the income or profits derived from the
Premises or if any proposed assignment or sublease shall potentially have any
adverse effect on the real estate investment trust qualification requirements
applicable to Landlord and its affiliates, or

If Tenant believes in good faith that Landlord has unreasonably withheld its
consent under this Section 12.4, in any case where Landlord is required not to
unreasonably withhold its consent, if Tenant shall give notice thereof to
Landlord, within five (5) business days of Landlord’s withholding (or deemed
withholding) of consent, Tenant shall have the right to an expedited
determination of such claim pursuant to Section 12.8 below.

 

12.5 Tenant’s Notice

Tenant shall give Landlord notice (the “Proposed Transfer Notice”) of any
proposed sublease or assignment, and said notice shall specify the provisions of
the proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 12.4, such information as to the proposed
assignee’s or proposed subtenant’s net worth and financial capability and
standing as may reasonably be required for Landlord to make the determination
referred to in Section 12.4 above (provided, however, that Landlord shall hold
such information confidential having the right to release same to its officers,
accountants, attorneys and mortgage lenders on a confidential basis), (c) all of
the terms and provisions upon which the proposed assignment or subletting is to
be made, (d) in the case of a proposed assignment or subletting pursuant to
Section 12.4, all other information necessary to make the determination referred
to in Section 12.4 above and (e) in the case of a proposed assignment or
subletting pursuant to Section 12.2 above, such information as may be reasonably
required by Landlord to determine that such proposed assignment or subletting
complies with the requirements of said Section 12.2.

 

33



--------------------------------------------------------------------------------

If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
one hundred eighty (180) days after the date of Landlord’s consent, the consent
shall be deemed null and void and the provisions of Section 12.3 shall be
applicable.

 

12.6 Profit on Subleasing or Assignment

In addition, in the case of any assignment or subleasing as to which Landlord
may consent (other than an assignment or subletting permitted under Section 12.2
hereof) such consent shall be upon the express and further condition, covenant
and agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any shall be paid to Landlord.

The “Assignment/Sublease Profits” shall be the excess, if any, of (a) the
“Assignment/Sublease Net Revenues” as hereinafter defined over (b) the Annual
Fixed Rent, Additional Rent and other charges provided in this Lease (provided,
however, that for the purpose of calculating the Assignment/Sublease Profits in
the case of a sublease, appropriate proportions in the applicable Annual Fixed
Rent, Additional Rent and other charges under this Lease shall be made based on
the percentage of the Premises subleased and on the terms of the sublease). The
“Assignment/Sublease Net Revenues” shall be the fixed rent, Additional Rent and
all other charges and sums payable either initially or over the term of the
sublease or assignment plus all other profits and increases to be derived by
Tenant as a result of such subletting or assignment, less the reasonable costs
of Tenant incurred in such subleasing or assignment (the definition of which
shall be limited to brokerage commissions, attorneys’ fees and alteration
allowances, in each case actually paid), as set forth in a statement certified
by an appropriate officer of Tenant and delivered to Landlord within thirty
(30) days of the full execution of the sublease or assignment document,
amortized over the term of the sublease or assignment.

All payments of the Assignment/Sublease Profits due Landlord shall be made
within ten (10) days of receipt of same by Tenant.

 

12.7 Additional Conditions

(A) It shall be a condition of the validity of any assignment or subletting of
right under Section 12.2 above, or consented to under Section 12.4 above, that
both Tenant and the assignee or sublessee enter into a separate written
instrument directly with Landlord in a form and containing terms and provisions
reasonably required by Landlord, including, without limitation, the agreement of
the assignee or sublessee to be bound by all the obligations of the Tenant
hereunder, including, without limitation, the obligation (a) to pay the Annual
Fixed Rent, Additional Rent, and other amounts provided for under this Lease
(but in the case of a partial subletting, such subtenant shall agree on a pro
rata basis to be so bound) and (b) to comply with the provisions of Sections
12.1 through 12.7 hereof. Such assignment or subletting shall not relieve the
Tenant named herein of any of the obligations of the Tenant hereunder and Tenant
shall remain fully and primarily liable therefor and the liability of Tenant and
such assignee (or subtenant, as the case may be) shall be joint and several.
Further, and notwithstanding the foregoing, the provisions hereof shall not
constitute a recognition of the sublease or the subtenant thereunder, and at
Landlord’s option, upon the termination or expiration of the Lease (whether such
termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.

 

34



--------------------------------------------------------------------------------

(B) As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the sum of (i) $1,000.00 and/or (ii) reasonable out of pocket legal fees or
other expenses incurred by Landlord in connection with such request.

(C) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may upon prior notice to
Tenant, at any time and from time to time, collect Annual Fixed Rent, Additional
Rent, and other charges from the assignee, sublessee or occupant and apply the
net amount collected to the Annual Fixed Rent, Additional Rent and other charges
herein reserved, but no such assignment, subletting, occupancy or collection
shall be deemed a waiver of this covenant, or a waiver of the provisions of
Sections 12.1 through 12.7 hereof, or the acceptance of the assignee, sublessee
or occupant as a tenant or a release of Tenant from the further performance by
Tenant of covenants on the part of Tenant herein contained, the Tenant herein
named to remain primarily liable under this Lease.

(D) The consent by Landlord to an assignment or subletting under any of the
provisions of Sections 12.2 or 12.4 shall in no way be construed to relieve
Tenant from obtaining the express consent in writing of Landlord to any further
assignment or subletting.

(E) Without limiting Tenant’s obligations under Article IX, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.

(F) In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions:
(i) the layout of both the subleased premises and the remainder of the Premises
must comply with applicable laws, ordinances, rules and/or regulations and be
reasonably approved by Landlord, including, without limitation, all requirements
concerning access and egress; (ii) in the event the subleased premises are
separately physically demised from the remainder of the Premises, Tenant shall
pay all costs of separately physically demising the subleased premises (except
as provided in Section 12.3); and (iii) there shall be no more than two
(2) subleases in effect on any single floor of the Premises at any given time.

(G) Notwithstanding anything to the contrary provided in Section 12.6 above,
Landlord shall be entitled to one hundred percent (100%) of any
Assignment/Sublease Profits reasonably allocable (in Landlord’s reasonable
determination consistent with Section 12.6) to any calendar month of the Term
during which there is or was subsisting, at any time during said calendar month,
a monetary or material non-monetary Event of Default (as defined in
Section 15.1).

 

12.8 Expedited Dispute Resolution.

In the event that a dispute shall arise under Section 12.4 with regard to
whether or not Landlord’s withholding of consent was reasonable under the
circumstances, and Tenant gives Landlord the notice referred to in
Section 12.8(A) below within five (5) business days of Landlord’s withholding of
consent, then such dispute shall be resolved in accordance with the procedure
set forth in this Section 12.8 as follows:

 

35



--------------------------------------------------------------------------------

(A) Tenant’s notice to Landlord of its desire that the dispute be resolved by
arbitration pursuant to this Section 12.8 must appoint a person as an arbitrator
on its behalf. Within five (5) business days after the giving of such notice,
Landlord by notice to Tenant shall appoint a second person as arbitrator on its
behalf. The arbitrators thus appointed shall appoint a third person to serve as
an arbitrator, and such three arbitrators shall as promptly as possible
determine such matter, provided, however, that:

 

  (i) if the second arbitrator shall not have been appointed within the five
(5) business day period as aforesaid, then the first arbitrator shall petition
the American Arbitration Association (Boston office) or any successor body of
similar function (“AAA”) to appoint the second arbitrator or, in its absence,
refusal, failure or inability to act, petition a court of competent jurisdiction
to appoint the second arbitrator; and

 

  (ii) if the two arbitrators are appointed by the parties (or the AAA or court
in the case of the second arbitrator under clause (i) above) and shall be unable
to agree, within five (5) business days after the appointment of the second
arbitrator, upon the appointment of a third arbitrator, said two arbitrators
shall give written notice to the parties of such failure to agree, and, if the
parties fail to agree upon the selection of such third arbitrator within five
(5) business days after the arbitrators appointed by the parties give notice as
aforesaid, then within five (5) business days thereafter either of the parties
upon notice to the other party may request such appointment by the AAA, or in
its absence, refusal, failure or inability to act, by a court of competent
jurisdiction.

(B) Each arbitrator shall be either a Boston area based partner or retired
partner in a nationally recognized law or real estate brokerage firm who shall
have had at least ten (10) years’ experience in the area of commercial real
estate transactions and/or litigation including, without limitation, commercial
leasing, and in the case of the third arbitrator, may also be a retired judge.
Each arbitrator shall be impartial and shall have had no prior notice,
information or discussions concerning the dispute and shall not be employed by
or associated with either party or any affiliate of any party during the five
(5) year period preceding commencement of the arbitration.

(C) The arbitration shall be conducted in the City of Boston, Massachusetts, in
accordance with the then prevailing Commercial Arbitration Rules (Expedited
Procedures) of the AAA. The arbitrators shall render their decision and award in
writing, upon the concurrence of at least two of their number, within fifteen
(15) days after the appointment of the third arbitrator. Such decision and award
shall be final and conclusive on the parties, and counterpart copies thereof
shall be delivered to each of the parties. In rendering such decision and award,
the arbitrators shall not add to, subtract from or otherwise modify the
provisions of this Lease. Judgment may be had on the decision and award of the
arbitrators so rendered in any court of competent jurisdiction.

(D) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party and the fees and expenses of the
third arbitrator, and all other expenses of the arbitration (other than the fees
and disbursements of attorneys or witnesses for each party) shall be borne by
the parties equally.

 

36



--------------------------------------------------------------------------------

ARTICLE XIII

Indemnity And Commercial General Liability Insurance

 

13.1 Indemnity

(A) Tenant’s Indemnity. To the maximum extent this agreement may be made
effective according to law, but subject to Section 16.24 hereof, and to the
extent not resulting from any negligence or misconduct of Landlord or its
contractors, agents, or employees, Tenant agrees to indemnify and save harmless
Landlord and Landlord’s managing agent, beneficiaries, partners, subsidiaries,
officers, directors, agents and employees (“Landlord Parties”) from and against
all claims of whatever nature to the extent arising from or claimed to have
arisen from: any breach of this Lease by Tenant or any act, omission or
negligence of Tenant, or Tenant’s contractors, licensees, invitees, agents,
independent contractors or employees occurring in the Premises, in the Building
or on the Site; any accident, injury or damage whatsoever caused to any person,
or to the property of any person, occurring in or about the Premises (or any
other portion of the Building during any period during which the Premises
comprises the Total Rentable Floor Area of the Building) after the date that
possession of the Premises is first delivered to Tenant and until the end of the
Lease Term and thereafter, provided that during any such period after the Lease
Term Tenant or anyone acting by, through or under Tenant is in occupancy of the
Premises or any portion thereof; or any accident, injury or damage occurring
outside the Premises but within the Building, the Garage or on the Site, to the
extent such accident, injury or damage results, or is claimed to have resulted,
from an act, omission or negligence on the part of Tenant or Tenant’s
contractors, licensees, invitees, agents, independent contractors or employees;
provided, however, that in no event shall Tenant be liable for any indirect or
consequential damages except under Section 16.18 hereof (subject to the
limitations set forth in Section 16.18(B) and (C)).

This indemnity and hold harmless agreement shall include indemnity against all
costs, expenses and liabilities incurred in or in connection with any such claim
or proceeding brought thereon, and the defense thereof.

(B) Landlord’s Indemnity. To the maximum extent this agreement is effective
according to law, but subject to Section 16.24 hereof, and to the extent not
resulting from any negligence or misconduct of Tenant or its contractors,
agents, licensees, invitees, servants or employees, Landlord agrees to indemnify
and save harmless Tenant from and against any claim arising from any injury to
any person occurring in the Premises, in the Building or on the Site after the
date that possession of the Premises is first delivered to Tenant and until the
expiration or earlier termination of the Lease Term, to the extent such injury
results from the negligence of Landlord or Landlord’s contractors, agents or
employees; provided, however that in no event shall the aforesaid indemnity
render Landlord responsible or liable for any loss or damage to fixtures or
personal property of Tenant and Landlord shall in no event be liable for any
indirect or consequential damages; and provided, further, that the provisions of
this Section shall not be applicable to the holder of any mortgage now or
hereafter on the Site or the Building (whether or not such holder shall be a
mortgagee in possession of or shall have exercised any rights under a
conditional, collateral or other assignment of leases and/or rents respecting,
the Site and/or Building).

 

13.2 Commercial General Liability Insurance

Tenant agrees to maintain in full force from the date upon the earlier of
(i) the date on which Tenant first enters the Premises for any reason, or
(ii) the Commencement Date throughout the Lease Term of this Lease, and
thereafter, so long as Tenant is in occupancy of any part of the Premises, a
policy of commercial general liability or comprehensive general liability
insurance written on an occurrence basis with a broad form comprehensive
liability endorsement under which Tenant is the named insured and Landlord and
Landlord’s managing agent (and such other persons as are in privity of estate
with Landlord and Landlord’s managing agent as may be set out in notice from
time to time) are named as additional insureds, in the broadest form of such
coverage from time to time available in the

 

37



--------------------------------------------------------------------------------

jurisdiction in which the Premises are located. Any policy which Tenant is
required to maintain under this Lease shall be non-cancelable and non-amendable
with respect to Landlord and Landlord’s said designees without twenty (20) days’
prior notice to Landlord, and a duplicate original or certificate thereof, in a
form reasonably acceptable to Landlord, shall be delivered to Landlord. The
minimum limits of liability of such insurance shall be as specified in
Section 1.2 and from time to time during the Lease Term for such higher limits,
if any, as are carried customarily in the Greater Boston Area with respect to
similar properties. In addition, in the event Tenant hosts a function in the
Premises, Tenant agrees to obtain and maintain, and cause any persons or parties
providing services for such function to obtain, the appropriate insurance
coverages as determined by Landlord (including liquor liability, if applicable)
and provide Landlord with evidence of the same. All insurance required to be
maintained by Tenant pursuant to this Lease shall be maintained with responsible
companies qualified to do business, and in good standing, in the Commonwealth of
Massachusetts and which have a rating of at least “A-” and are within a
financial size category of not less than “Class VIII” in the most current Best’s
Key Rating Guide or such similar rating as may be reasonably selected by
Landlord if such Guide is no longer published.

 

13.3 Tenant’s Property Insurance

Tenant, at Tenant’s expense, shall maintain at all times during the Term of the
Lease business interruption insurance and insurance against loss or damage
covered by so-called “all risk” type insurance coverage with respect to Tenant’s
fixtures, equipment, goods, wares and merchandise, tenant improvements made by
or paid for by Tenant, and other property of Tenant (collectively “Tenant’s
Property”). Such insurance shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. Tenant shall maintain all of its
equipment, furniture and furnishings in good order and repair. In addition,
during such time as Tenant is performing work in or to the Premises, Tenant, at
Tenant’s expense, shall also maintain builder’s risk insurance for the full
insurable value of such work.

 

13.4 Non-Subrogation

Any insurance carried by either party with respect to the Premises or property
therein or occurrences thereon shall, if it can be so written without additional
premium or with an additional premium which the other party agrees to pay,
include a clause or endorsement denying to the insurer rights of subrogation
against the other party to the extent rights have been waived by the insured
prior to occurrence of injury or loss. Each party, notwithstanding any
provisions of this Lease to the contrary, hereby waives any rights of recovery
against the other for injury or loss due to hazards covered by such insurance
(or which would have been covered had such party carried the insurance required
to be carried by it under the Lease) to the extent of the indemnification
received under such insurance policy. This waiver of rights by Tenant shall
apply to, and be for the benefit of, the Landlord Parties, and this waiver of
rights by Landlord shall apply to, and be for the benefit of, any subtenant of
Tenant so long as such subtenant similarly waives such rights for the benefit of
Landlord and the Landlord Parties.

 

13.5 Tenant’s Risk

To the maximum extent that this agreement may be made effective according to
law, Tenant agrees to use and occupy the Premises and to use such other portions
of the Building, the Garage or Garages, the Site and the Development Area as
Tenant is herein given the right to use at Tenant’s own risk; and Landlord shall
have no responsibility or liability for any loss of or damage to fixtures or
other personal property of Tenant.

 

38



--------------------------------------------------------------------------------

13.6 Landlord’s Insurance

Landlord shall carry at all times during the Term of this Lease (i) commercial
general liability insurance with respect to the Building in an amount not less
than $5,000,000 combined single limit per occurrence, (ii) insurance against
loss or damage with respect to the Buildings covered by the so-called “all risk”
type insurance coverage with customary exceptions in an amount equal to at least
the replacement value of the Building. Landlord may also maintain such other
insurance as may from time to time be required by a mortgagee holding a mortgage
lien on the Building. Further, Landlord may also maintain such insurance against
loss of annual fixed rent and additional rent and such other risks and perils as
Landlord deems proper. Any and all such insurance (i) may be maintained under a
blanket policy affecting other properties of Landlord and/or its affiliated
business organizations, (ii) may be written with deductibles as determined by
Landlord and (iii) shall be subject to escalation reimbursement in accordance
with Article VII.

ARTICLE XIV

Fire, Casualty and Taking

 

14.1 Damage Resulting from Casualty

In case during the Lease Term the Building or the Site are damaged by fire or
casualty, and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within two hundred ten (210) days from the
time that repair work would commence, Landlord may, at its election, terminate
this Lease by notice given to Tenant within sixty (60) days after the date of
such fire or other casualty, specifying the effective date of termination. The
effective date of termination specified by Landlord shall not be less than
thirty (30) days nor more than forty-five (45) days after the date of notice of
such termination. Unless terminated pursuant to the foregoing provisions, this
Lease shall remain in full force and effect following any such damage subject,
however, to the following provisions.

If during the last eighteen (18) months of the Lease Term as it may have been
extended, the Building shall be damaged by fire or casualty and such fire or
casualty damage to the Premises cannot reasonably be expected to be repaired or
restored within one hundred twenty (120) days from the time that repair or
restoration work would commence, then Tenant shall have the right, by giving
notice to Landlord not later than thirty (30) days after such damage, to
terminate this Lease, whereupon this Lease shall terminate as of the date of
such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

If the Building or the Site or any part thereof are damaged by fire or casualty
and this Lease is not so terminated, or Landlord has no right to terminate this
Lease, and in either such case the holder of any mortgage which includes the
Building as a part of the mortgaged premises or any ground lessor of any ground
lease which includes the Site as part of the demised premises allows the net
insurance proceeds to be applied to the restoration of the Building (and/or the
Site), Landlord, promptly after such damage and the determination of the net
amount of insurance proceeds available shall use due diligence to restore the
Premises and the Building in the event of damage thereto (excluding Tenant’s
Property ) into proper condition for use and occupation and a just proportion of
the Annual Fixed Rent, the Operating Cost Excess and the Tax Excess according to
the nature and extent of the injury to the Premises shall be abated from the
date of casualty until the Premises shall have been put by Landlord
substantially into such condition. If such net insurance proceeds are not
allowed by such mortgagee or ground lessor to be applied to, or are otherwise
insufficient for, the restoration of the Building (and/or the Site) and if
Landlord does not otherwise elect to spend the additional funds

 

39



--------------------------------------------------------------------------------

necessary to fully restore the Building (and/or the Site), then Landlord shall
give notice (“Landlord’s Insufficient Insurance Proceeds Notice”) to Tenant that
Landlord does not elect to fund the amount of the insufficiency and Tenant shall
thereafter have the right to terminate this Lease by providing Landlord with a
notice of termination within thirty (30) days after Tenant’s receipt of
Landlord’s Insufficient Insurance Proceeds Notice (the effective date of which
termination shall not be less than sixty (60) days after the date of such notice
of such termination).

Where Landlord is obligated or otherwise elects to effect restoration of the
Premises, unless such restoration is completed within one (1) year from the date
of the casualty or taking, such period to be subject, however, to extension
where the delay in completion of such work is due to Force Majeure, as defined
hereinbelow, (but in no event beyond eighteen (18) months from the date of the
casualty or taking), Tenant, as its sole and exclusive remedy, shall have the
right to terminate this Lease at any time after the expiration of such one-year
(as extended) period until the restoration is substantially completed, such
termination to take effect as of the thirtieth (30th) day after the date of
receipt by Landlord of Tenant’s notice, with the same force and effect as if
such date were the date originally established as the expiration date hereof
unless, within such thirty (30) day period such restoration is substantially
completed, in which case Tenant’s notice of termination shall be of no force and
effect and this Lease and the Lease Term shall continue in full force and
effect. When used herein, “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.

 

14.2 Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
required to be maintained by Landlord pursuant to this Lease, and such fire or
casualty damage cannot, in the ordinary course, reasonably be expected to be
repaired within one hundred fifty (150) days from the time that repair work
would commence, Landlord may, at its election, terminate the Term of this Lease
by notice to Tenant given within sixty (60) days after such loss. If Landlord
shall give such notice, then this Lease shall terminate as of the date of such
notice with the same force and effect as if such date were the date originally
established as the expiration date hereof.

 

14.3 Rights of Termination for Taking

If the Building, or such portion thereof as to render the balance (if
reconstructed to the maximum extent practicable in the circumstances) unsuitable
for Tenant’s purposes, shall be taken by condemnation or right of eminent
domain, Landlord or Tenant shall have the right to terminate this Lease by
notice to the other of its desire to do so, provided that such notice is given
not later than thirty (30) days after Tenant has been deprived of possession. If
either party shall give such notice, then this Lease shall terminate as of the
date of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.

Further, if so much of the Building shall be so taken that continued operation
of the Building would be uneconomic, Landlord shall have the right to terminate
this Lease by giving notice to Tenant of Landlord’s desire to do so not later
than thirty (30) days after Tenant has been deprived of possession of the
Premises (or such portion thereof as may be taken). Landlord agrees not to
exercise such termination right in a discriminatory manner insofar as any
election Landlord makes, or refrains from making, pursuant to any termination
right Landlord may have with respect to other tenants of the Building whose
premises are similarly affected. If Landlord shall give such notice to Tenant
hereunder, then this Lease shall terminate as of the date of such notice with
the same force and effect as if such date were the date originally established
as the expiration date hereof.

 

40



--------------------------------------------------------------------------------

Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). If such net condemnation proceeds are not allowed
by such mortgagee or ground lessor to be applied to, or are otherwise
insufficient for, the restoration of the Building (and/or the Site) and if
Landlord does not otherwise elect to spend the additional funds necessary to
fully restore the Building (and/or the Site), then Landlord shall give notice
(“Landlord’s Insufficient Condemnation Proceeds Notice”) to Tenant that Landlord
does not elect to fund the amount of the insufficiency and Tenant shall
thereafter have the right to terminate this Lease by providing Landlord with a
notice of termination within thirty (30) days after Tenant’s receipt of
Landlord’s Insufficient Condemnation Proceeds Notice (the effective date of
which termination shall not be less than sixty (60) days after the date of such
notice of such termination).

If the Premises shall be affected by any exercise of the power of eminent domain
and neither Landlord nor Tenant shall terminate this Lease as provided above,
then the Annual Fixed Rent, the Operating Cost Excess and the Tax Excess shall
be justly and equitably abated and reduced according to the nature and extent of
the loss of use thereof suffered by Tenant; and in case of a taking which
permanently reduces the Rentable Floor Area of the Premises, a just proportion
of the Annual Fixed Rent, the Operating Cost Excess and the Tax Excess shall be
abated for the remainder of the Lease Term.

 

14.4 Award

Except as otherwise provided in this Section 14.4, Landlord shall have and
hereby reserves and excepts, and Tenant hereby grants and assigns to Landlord,
all rights to recover for damages to the Building, the Site and the Garage or
Garages and the leasehold interest hereby created, and compensation accrued or
hereafter to accrue by reason of such taking, damage or destruction, as
aforesaid, and by way of confirming the foregoing, Tenant hereby grants and
assigns, and covenants with Landlord to grant and assign to Landlord, all rights
to such damages or compensation.

However, nothing contained herein shall be construed to prevent Tenant from
prosecuting in any such proceedings a claim for its trade fixtures so taken or
relocation, moving and other dislocation expenses, provided that such action
shall not affect the amount of compensation otherwise recoverable by Landlord
from the taking authority.

 

41



--------------------------------------------------------------------------------

ARTICLE XV

Default

 

15.1 Tenant’s Default

This Lease and the term of this Lease are subject to the limitation that Tenant
shall be in default if, at any time during the Lease Term, any one or more of
the following events (herein called an “Event of Default” a “default of Tenant”
or similar reference) shall occur and not be cured prior to the expiration of
the grace period (if any) herein provided, as follows:

 

  (a) Tenant shall fail to pay any installment of the Annual Fixed Rent, or any
Additional Rent or any other monetary amount due under this Lease on or before
the date on which the same becomes due and payable, and such failure continues
for five (5) days after written notice from Landlord thereof; or

 

  (b) Landlord having rightfully given the notice specified in (a) above to
Tenant twice in any twelve (12) month period, Tenant shall fail thereafter to
pay the Annual Fixed Rent, Additional Rent or any other monetary amount due
under this Lease on or before the date on which the same becomes due and
payable; or

 

  (c) Tenant shall assign its interest in this Lease or sublet any portion of
the Premises in violation of the requirements of Article XII of this Lease; or

 

  (d) Tenant shall fail to perform or observe some term or condition of this
Lease which, because of its character, would immediately and materially
jeopardize Landlord’s interest (such as, but without limitation, failure to
maintain general liability insurance, or the employment of labor and contractors
within the Premises which interfere with Landlord’s work, in violation of
Section 4.3 or Section 9.3), and such failure continues for three (3) business
days after written notice from Landlord to Tenant thereof; or

 

  (e) Tenant shall fail to perform or observe any other material requirement,
term, covenant or condition of this Lease (not hereinabove in this Section 15.1
specifically referred to) on the part of Tenant to be performed or observed and
such failure shall continue for thirty (30) days after notice thereof from
Landlord to Tenant, or if said default shall reasonably require longer than
thirty (30) days to cure, if Tenant shall fail to commence to cure said default
within thirty (30) days after notice thereof and/or fail to continuously
prosecute the curing of the same to completion with due diligence; or

 

  (f) The estate hereby created shall be taken on execution or by other process
of law; or

 

  (g) Tenant shall make an assignment or trust mortgage arrangement, so-called,
for the benefit of its creditors; or

 

  (h) Tenant shall judicially be declared bankrupt or insolvent according to
law; or

 

  (i) a receiver, guardian, conservator, trustee in involuntary bankruptcy or
other similar officer is appointed to take charge of all or any substantial part
of Tenant’s property by a court of competent jurisdiction; or

 

  (j) any petition shall be filed against Tenant in any court, whether or not
pursuant to any statute of the United States or of any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding,
and such proceedings shall not be fully and finally dismissed within sixty
(60) days after the institution of the same; or

 

  (k) Tenant shall file any petition in any court, whether or not pursuant to
any statute of the United States or any State, in any bankruptcy,
reorganization, composition, extension, arrangement or insolvency proceeding; or

 

42



--------------------------------------------------------------------------------

  (l) Tenant otherwise abandons the Premises.

 

15.2 Termination; Re-Entry

Upon the happening of any one or more of the aforementioned Events of Default
(notwithstanding any license of a former breach of covenant or waiver of the
benefit hereof or consent in a former instance), Landlord or Landlord’s agents
or servants may give to Tenant a notice (hereinafter called “notice of
termination”) terminating this Lease on a date specified in such notice of
termination (which shall be not less than five (5) days after the date of the
mailing of such notice of termination), and this Lease and the Lease Term, as
well as any and all of the right, title and interest of the Tenant hereunder,
shall wholly cease and expire on the date set forth in such notice of
termination (Tenant hereby waiving any rights of redemption) in the same manner
and with the same force and effect as if such date were the date originally
specified herein for the expiration of the Lease Term, and Tenant shall then
quit and surrender the Premises to Landlord.

In addition or as an alternative to the giving of such notice of termination,
Landlord or Landlord’s agents or servants may, by any suitable action or
proceeding at law, immediately or at any time thereafter re-enter the Premises
and remove therefrom Tenant, its agents, employees, servants, licensees, and any
subtenants and other persons, and all or any of its or their property therefrom,
and repossess and enjoy the Premises, together with all additions, alterations
and improvements thereto; but, in any event under this Section 15.2, Tenant
shall remain liable as hereinafter provided.

The words “re-enter” and “re-entry” as used throughout this Article XV are not
restricted to their technical legal meanings.

 

15.3 Continued Liability; Re-Letting

If this Lease is terminated or if Landlord shall re-enter the Premises as
aforesaid, or in the event of the termination of this Lease, or of re- entry, by
or under any proceeding or action or any provision of law by reason of an Event
of Default hereunder on the part of Tenant, Tenant covenants and agrees
forthwith to pay and be liable for, on the days originally fixed herein for the
payment thereof, amounts equal to the several installments of Annual Fixed Rent,
all Additional Rent and other charges reserved as they would, under the terms of
this Lease, become due if this Lease had not been terminated or if Landlord had
not entered or re-entered, as aforesaid, and whether the Premises be relet or
remain vacant, in whole or in part, or for a period less than the remainder of
the Lease Term, or for the whole thereof, but, in the event the Premises be
relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
reasonable expenses incurred in reletting the Premises (including, without
limitation, remodeling costs, brokerage fees and the like), and in collecting
the rent in connection therewith, in the following manner:

Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, Tenant shall not be entitled
to any credit of any kind for any period after the date when the term of this
Lease is scheduled to expire according to its terms.

 

43



--------------------------------------------------------------------------------

Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s control
within the Building shall be deemed to have satisfied Landlord’s obligation to
use “reasonable efforts” hereunder. In no event shall Landlord be required to
(i) solicit or entertain negotiations with any other prospective tenant for the
Premises until Landlord obtains full and complete possession of the Premises
(including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant), (ii) relet the Premises before
leasing other vacant space in the Building, or (iii) lease the Premises for a
rental less than the current fair market rent then prevailing for similar office
space in the Building.

 

15.4 Liquidated Damages

Landlord may elect, as an alternative, to have Tenant pay liquidated damages,
which election may be made by notice given to Tenant at any time after the
termination of this Lease under Section 15.2, above, and whether or not Landlord
shall have collected any damages as hereinbefore provided in this Article XV,
and in lieu of all other such damages beyond the date of such notice. Upon such
notice, Tenant shall promptly pay to Landlord, as liquidated damages, in
addition to any damages collected or due from Tenant from any period prior to
such notice, such a sum as at the time of such notice represents the amount of
the excess, if any, of (a) the discounted present value, at a discount rate of
6%, of the Annual Fixed Rent, Additional Rent and other charges which would have
been payable by Tenant under this Lease for the remainder of the Lease Term if
the Lease terms had been fully complied with by Tenant, over and above (b) the
discounted present value, at a discount rate of 6%, of the Annual Fixed Rent,
Additional Rent and other charges that would be received by Landlord if the
Premises were re- leased at the time of such notice for the remainder of the
Lease Term at the fair market value (including provisions regarding periodic
increases in Annual Fixed Rent if such are applicable) prevailing at the time of
such notice.

For the purposes of this Article, if Landlord elects to require Tenant to pay
liquidated damages in accordance with this Section 15.4, the total rent shall be
computed by assuming the Tax Excess under Section 6.1 and the Operating Cost
Excess under Section 7.4 to be the same as were payable for the twelve
(12) calendar months (or if less than twelve (12) calendar months have been
elapsed since the date hereof, the partial year) immediately preceding such
termination of re-entry.

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain in proceedings for bankruptcy or insolvency by reason of
the termination of this Lease, an amount equal to the maximum allowed by any
statute or rule of law in effect at the time when, and governing the proceeds in
which, the damages are to be proved, whether or not the amount be greater, equal
to, or less than the amount of the loss or damages referred to above.

In lieu of any other damages or indemnity and in lieu of the recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 15.4, Landlord may elect to collect from Tenant, by notice to Tenant, at
any time after this Lease is terminated under any of the provisions contained in
this Article XV or otherwise terminated by breach of any obligation of Tenant
and before full recovery under such foregoing provisions, and Tenant shall
thereupon pay, as liquidated damages, an amount equal to the sum of (a) the
Annual Fixed Rent and all Additional Rent payable for the lesser of (i) the
twelve (12) months ended next prior to such termination and (ii) the number of
full plus any partial months remaining in the Lease Term, plus (b) the amount of
Annual Fixed Rent and Additional Rent of any kind accrued and unpaid at the time
of such election, plus (c) any and all expenses which the Landlord may have
incurred for and with respect to the collection of any such rent.

 

44



--------------------------------------------------------------------------------

15.5 Waiver of Redemption

Tenant, for itself and any and all persons claiming through or under Tenant,
including its creditors, upon the termination of this Lease and of the term of
this Lease in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Premises in any action or
proceeding, or if Landlord shall enter the Premises by process of law or
otherwise, hereby waives any right of redemption provided or permitted by any
statute, law or decision now or hereafter in force, and does hereby waive,
surrender and give up all rights or privileges which it or they may or might
have under and by reason of any present or future law or decision, to redeem the
Premises or for a continuation of this Lease for the term of this Lease hereby
demised after having been dispossessed or ejected therefrom by process of law,
or otherwise.

 

15.6 Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, or such additional time as is
reasonably required to correct any such default, after notice by Tenant to
Landlord properly specifying wherein Landlord has failed to perform any such
obligation. The Tenant shall not assert any right to deduct the cost of repairs
or any monetary claim against the Landlord from rent thereafter due and payable,
but shall look solely to the Landlord for satisfaction of such claim.

ARTICLE XVI

Miscellaneous Provisions

 

16.1 Waiver

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder.

Further, no waiver at any time of any of the provisions hereof by Landlord or
Tenant shall be construed as a waiver of any of the other provisions hereof, and
a waiver at any time of any of the provisions hereof shall not be construed as a
waiver at any subsequent time of the same provisions. The consent or approval of
Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant. Further, the acceptance by Landlord of
Annual Fixed Rent, Additional Rent or any other charges paid by Tenant under
this Lease shall not be or be deemed to be a waiver by Landlord of any default
by Tenant, whether or not Landlord knows of such default, except for such
defaults as to which such payment relates.

 

45



--------------------------------------------------------------------------------

16.2 Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord and Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress which
they may be lawfully entitled to seek in case of any breach or threatened breach
of any provisions of this Lease. In addition to the other remedies provided in
this Lease, Landlord shall be entitled to the restraint by injunction of the
violation or attempted or threatened violation of any of the covenants,
conditions or provisions of this Lease or to seek specific performance of any
such covenants, conditions or provisions, provided, however, that the foregoing
shall not be construed as a confession of judgment by Tenant.

 

16.3 Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Landlord agrees
that, upon Tenant’s paying the Annual Fixed Rent, Additional Rent and other
charges herein reserved, and performing and observing the covenants, conditions
and agreements hereof upon the part of Tenant to be performed and observed,
Tenant shall and may peaceably hold and enjoy the Premises during the term of
this Lease (exclusive of any period during which Tenant is holding over after
the termination or expiration of this Lease without the consent of Landlord),
without interruption or disturbance from Landlord or persons claiming through or
under Landlord, subject, however, to the terms of this Lease. This covenant
shall be construed as running with the land to and against subsequent owners and
successors in interest, and is not, nor shall it operate or be construed as, a
personal covenant of Landlord, except to the extent of the Landlord’s interest
in the Premises, and this covenant and any and all other covenants of Landlord
contained in this Lease shall be binding upon Landlord and upon such subsequent
owners and successors in interest of Landlord’s interest under this Lease
including ground or master lessees, to the extent of their respective interests,
as and when they shall acquire same and then only for so long as they shall
retain such interest.

 

16.4 Surrender

(A) No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord. No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises as an acceptance of a surrender of the Premises prior to the
termination of this Lease; provided, however, that the foregoing shall not apply
to the delivery of keys to Landlord or its agents in its (or their) capacity as
managing agent or for purpose of emergency access. In any event, however, the
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of the Lease or a surrender of the Premises.

(B) Upon the expiration or earlier termination of the Lease Term, Tenant shall
surrender the Premises to Landlord in the condition as required by Sections 8.1
and 9.5, first removing all goods and effects of Tenant and completing such
other removals as may be permitted or required pursuant to Section 9.5.

 

16.5 Brokerage

Tenant and Landlord warrant and represent that neither party has dealt with any
broker in connection with the consummation of this Lease other than the broker,
person or firm designated in Section 1.2 hereof; and in the event any claim is
made against either party relative to dealings with brokers other than the
broker designated in Section 1.2 hereof, the other party shall defend the claim
against such party with counsel of the other party’s selection and save harmless
and indemnify such party on account of loss, cost or damage which may arise by
reason of such claim. Landlord’s broker with

 

46



--------------------------------------------------------------------------------

respect to the 4CC Lease, Richards, Barry, Joyce and Partners, was not involved
in the transaction evidenced by this Lease, and Landlord shall defend Tenant
against any claim against Tenant by the aforesaid broker relative to any
dealings by Landlord with the aforesaid broker. Landlord agrees that it shall be
solely responsible for the payment of brokerage commissions to the broker,
person or firm designated in Section 1.2 hereof in connection with the Original
Lease Term.

 

16.6 Invalidity of Particular Provisions

If any term or provision of this Lease, or the application thereof to any person
or circumstance shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and be enforced to the fullest extent permitted by law.

 

16.7 Provisions Binding, Etc.

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. Each term and each provision of this
Lease to be performed by Tenant shall be construed to be both a covenant and a
condition. The reference contained to successors and assigns of Tenant is not
intended to constitute a consent to assignment by Tenant, but has reference only
to those instances in which Landlord may have later given consent to a
particular assignment as required by the provisions of Article XII hereof.

 

16.8 Recording; Confidentiality

Each of Landlord and Tenant agree not to record the within Lease, but each party
hereto agrees, on the request of the other, to execute a so-called Notice of
Lease or short form lease in form recordable and complying with applicable law
and reasonably satisfactory to Landlord’s and Tenant’s attorneys. In no event
shall such document set forth the rent or other charges payable by Tenant under
this Lease; and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease, and is not intended to vary
the terms and conditions of this Lease.

Tenant agrees that this Lease and the terms contained herein will be treated as
strictly confidential and except as required by law or the requirements of any
securities exchange listing the stock of Tenant (or except with the written
consent of Landlord) Tenant shall not disclose the same to any third party
except for Tenant’s partners, lenders, accountants and attorneys who have been
advised of the confidentiality provisions contained herein and agree to be bound
by the same. In the event Tenant is required by law or the requirements of any
securities exchange listing the stock of Tenant to provide this Lease or
disclose any of its terms, Tenant shall give Landlord prompt notice of such
requirement prior to making disclosure so that Landlord may seek an appropriate
protective order. If failing the entry of a protective order Tenant is compelled
to make disclosure, Tenant shall only disclose portions of the Lease which
Tenant is required to disclose and will exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded to the information so
disclosed.

 

16.9 Notices and Time for Action

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notices shall be in writing and shall be sent by
hand, registered or certified mail, or overnight or other commercial courier,
postage or delivery charges, as the case may be, prepaid as follows:

 

47



--------------------------------------------------------------------------------

If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice).

If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice).

Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.

Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.

Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.

Time is of the essence with respect to any and all notices and periods for
giving of notice or taking any action thereto under this Lease.

 

16.10 When Lease Becomes Binding

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord shall
alter, change or modify any of the provisions hereof.

 

16.11 Paragraph Headings

The paragraph headings throughout this instrument are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease.

 

16.12 Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to all renewals, modifications,
consolidations, replacements and extensions thereof and all substitutions
therefor, provided that the holder of such mortgage agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder.

 

48



--------------------------------------------------------------------------------

In confirmation of such subordination and recognition, Tenant shall execute and
deliver promptly such instruments of subordination as such mortgagee may
reasonably request, subject to receipt of such instruments of non-disturbance
from such mortgagee as Tenant may reasonably request (Landlord hereby agreeing
to pay any legal or other fees charged by the mortgagee in connection with
providing the same). In the event that any mortgagee or its respective successor
in title shall succeed to the interest of Landlord, then this Lease shall
nevertheless continue in full force and effect and Tenant shall and does hereby
agree to attorn to such mortgagee or successor and to recognize such mortgagee
or successor as its landlord. If any holder of a mortgage which includes the
Premises, executed and recorded prior to the Date of this Lease, shall so elect,
this Lease, and the rights of Tenant hereunder, shall be superior in right to
the rights of such holder, with the same force and effect as if this Lease had
been executed, delivered and recorded, or a statutory Notice hereof recorded,
prior to the execution, delivery and recording of any such mortgage. The
election of any such holder shall become effective upon either notice from such
holder to Tenant in the same fashion as notices from Landlord to Tenant are to
be given hereunder or by the recording in the appropriate registry or recorder’s
office of an instrument in which such holder subordinates its rights under such
mortgage to this Lease.

If in connection with obtaining financing a bank, insurance company, pension
trust or other institutional lender shall request reasonable modifications in
this Lease as a condition to such financing, Tenant will not unreasonably
withhold, delay or condition its consent thereto, provided that (i) such
modifications do not increase the monetary obligations of Tenant hereunder or
materially adversely affect the leasehold interest hereby created or Tenant’s
rights hereunder and (ii) Landlord shall be responsible for the payment of all
reasonable costs incurred by Tenant in complying with such request such as, for
example, attorneys’ fees.

 

16.13 Rights of Ground Lessor

If Landlord’s interest in property (whether land only or land and buildings)
which includes the Premises is acquired by another party and simultaneously
leased back to Landlord herein, the holder of the ground lessor’s interest in
such lease shall enter into a recognition agreement with Tenant simultaneously
with the sale and leaseback, wherein the ground lessor will agree to recognize
the right of Tenant to use and occupy the Premises upon the payment of Annual
Fixed Rent, Additional Rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant’s obligations hereunder, and wherein
Tenant shall agree to attorn to such ground lessor as its Landlord and to
perform and observe all of the tenant obligations hereunder, in the event such
ground lessor succeeds to the interest of Landlord hereunder under such ground
lease.

 

16.14 Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective unless and until a copy of the same is given to
such holder or ground lessor at the address as specified in said notice (as it
may from time to time be changed), and the curing of any of Landlord’s defaults
by such holder or ground lessor within a reasonable time after such notice
(including a reasonable time to obtain possession of the premises if the
mortgagee or ground lessor elects to do so) shall be treated as performance by
Landlord. For the purposes of this Section 16.14, the term “mortgage” includes a
mortgage on a leasehold interest of Landlord (but not one on Tenant’s leasehold
interest).

 

49



--------------------------------------------------------------------------------

16.15 Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:

 

  (a) That the execution thereof by Landlord, and the acceptance thereof by the
holder of such mortgage, or the ground lessor, shall never be treated as an
assumption by such holder or ground lessor of any of the obligations of Landlord
hereunder, unless such holder, or ground lessor, shall, by notice sent to
Tenant, specifically otherwise elect; and

 

  (b) That, except as aforesaid, such holder or ground lessor shall be treated
as having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor. In no event shall the acquisition of title to the Building and
the land on which the same is located by a purchaser which, simultaneously
therewith, leases the entire Building or such land back to the seller thereof be
treated as an assumption, by operation of law or otherwise, of Landlord’s
obligations hereunder, but Tenant shall look solely to such seller-lessee, and
its successors from time to time in title, for performance of Landlord’s
obligations hereunder. In any such event, this Lease shall be subject and
subordinate to the lease to such purchaser provided that such purchaser-lessor
agrees to recognize the right of Tenant to use and occupy the Premises upon the
payment of rent and all other charges payable by Tenant under this Lease and the
performance by Tenant of Tenant’s obligations under this Lease. For all
purposes, such seller-lessee, and its successors in title, shall be the landlord
hereunder unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.

 

16.16 Status Report and Financial Statements

Recognizing that the parties hereto may find it necessary to establish to third
parties, such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder, each
party (the “Non-Requesting Party”) on the request of the other party (the
“Requesting Party”) made from time to time, will promptly furnish to the
Requesting Party, addressed to any existing or potential holder of any mortgage
encumbering the Premises, the Building, the Site and/or the Complex or any
potential purchaser of the Premises, the Building, the Site and/or the Complex
(each an “Interested Party”) a statement of the status of any reasonable matter
pertaining to this Lease, including, without limitation, acknowledgments that
(or the extent to which) each party is in compliance with its obligations under
the terms of this Lease.

In addition, unless and for so long as Tenant is a publicly-traded entity with
financial statements that are freely available to the public which are certified
to the governmental regulatory authorities, Tenant shall deliver to Landlord, or
any Interested Party designated by Landlord, financial statements of Tenant, and
any guarantor of Tenant’s obligations under this Lease, as reasonably requested
by Landlord including, but not limited to, financial statements for the past
three (3) years.

Any such status statement and non-publicly available financial statement, which
shall be certified by Tenant’s executives to the same extent as
publicly-available financial statements of publicly-traded entities, which are
delivered pursuant to this Section 16.16 may be relied upon by any Interested
Party.

 

50



--------------------------------------------------------------------------------

16.17 Self-Help

If Tenant shall at any time fail to make any payment or perform any act which
Tenant is obligated to make or perform under this Lease and (except in the case
of emergency) if the same continues unpaid or unperformed beyond applicable
grace periods, then Landlord may, but shall not be obligated so to do, after ten
(10) days’ notice to and demand upon Tenant, or without notice to or demand upon
Tenant in the case of any emergency, and without waiving, or releasing Tenant
from, any obligations of Tenant in this Lease contained, make such payment or
perform such act which Tenant is obligated to perform under this Lease in such
manner and to such extent as may be reasonably necessary, and, in exercising any
such rights, pay any costs and expenses, employ counsel and incur and pay
reasonable attorneys’ fees. All sums so paid by Landlord and all reasonable and
necessary costs and expenses of Landlord incidental thereto, together with
interest thereon at the annual rate equal to the sum of (a) the Base Rate from
time to time announced by Bank of America, N.A (or its successor) as its Base
Rate and (b) two percent (2%) (but in no event greater than the maximum rate
permitted by applicable law), from the date of the making of such expenditures
by Landlord, shall be deemed to be Additional Rent and, except as otherwise in
this Lease expressly provided, shall be payable to the Landlord on demand, and
if not promptly paid shall be added to any rent then due or thereafter becoming
due under this Lease, and Tenant covenants to pay any such sum or sums with
interest as aforesaid, and Landlord shall have (in addition to any other right
or remedy of Landlord) the same rights and remedies in the event of the
non-payment thereof by Tenant as in the case of default by Tenant in the payment
of Annual Fixed Rent.

If Landlord shall at any time be in default pursuant to the terms and conditions
of this Lease attributable to its failure to perform any act which Landlord is
obligated to perform under this Lease, and (except in the case of emergency)
should such failure continue beyond applicable grace periods, Tenant may, but
shall not be obligated so to do, after ten (10) business days’ written notice to
and demand upon Landlord explicitly setting forth the basis for Tenant’s claim
of default and specifying that Tenant intends to invoke Tenant’s rights under
this Section 16.17 (or without notice to or demand upon Landlord in the case of
any emergency) (“Tenant’s Self-Help Notice”), and without waiving, or releasing
Landlord from, any obligations of Landlord in this Lease contained, perform such
act which Landlord is obligated to perform under this Lease in such manner and
to such extent as may be reasonably necessary, unless Landlord shall, within
five (5) business days following Landlord’s receipt of Tenant’s Self-Help
Notice, give Tenant notice that Landlord has commenced to cure Landlord’s
default as aforesaid, and thereafter Landlord diligently prosecutes such cure to
completion. All sums reasonably so incurred and paid by Tenant and all
reasonable and necessary costs and expenses of Tenant incidental to Tenant’s
proper exercise of self-help rights pursuant to this Section 16.17, together
with interest thereon at the annual rate equal to the sum of (a) the Base Rate
from time to time announced by Bank of America, N.A (or its successor) as its
Base Rate and (b) two percent (2%) (but in no event greater than the maximum
rate permitted by applicable law), from the date of the making of such
expenditures by Tenant, shall be payable to the Tenant within thirty (30) days
of Tenant’s furnishing Landlord an invoice therefor, accompanied by reasonable
substantiation, and Landlord covenants to pay any such sum or sums with interest
as aforesaid if not timely paid.

 

16.18 Holding Over

(A) Any holding over by Tenant after the expiration of the term of this Lease
shall be treated as a tenancy at sufferance and shall be on the terms and
conditions as set forth in this Lease, as far as applicable except that Tenant
shall pay as a use and occupancy charge an amount equal to the greater of
(x) 150% of the Annual Fixed Rent and Additional Rent calculated (on a daily
basis) at the rate payable under the terms of this Lease immediately prior to
the commencement of such holding over, or (y) the fair market rental value of
the Premises, in each case for the period measured from the day on which
Tenant’s hold-over commences and terminating on the day on which Tenant vacates
the Premises. Notwithstanding the foregoing, for the first thirty (30) days of
any holding over, the percentage figure set forth above shall instead be 125%.
The payments due under this Section 16.18(A) shall sometimes hereinafter be
referred to as “Holdover Use and Occupancy Payments.”

 

51



--------------------------------------------------------------------------------

(B) In addition, Tenant shall save Landlord, its agents and employees harmless
and will exonerate, defend and indemnify Landlord, its agents and employees from
and against any and all damages which Landlord may suffer on account of Tenant’s
hold-over in the Premises after the expiration or prior termination of the term
of this Lease. Notwithstanding the foregoing, however, Tenant shall not have
liability under the first sentence of this Section 16.18(B) for the first five
(5) days of any holding over, but Tenant shall nevertheless be liable for
Holdover Use and Occupancy Payments and as otherwise as provided in this Lease.
With regard to the sixth (6th) through fifteenth (15th) days of any holding
over, Tenant shall additionally have liability under the first sentence of this
Section 16.18(B) provided that such liability shall not exceed any per diem
amount that Landlord is required to pay or credit to any tenant(s) or other
occupant(s), or prospective tenant(s) or other occupant(s), for whom the
Premises constitutes or will constitute all or a portion of its or their
premises associated with any day or days of late delivery of said premises
(whether characterized as damages, credit against rent otherwise payable or
otherwise), for each additional day of holding over by Tenant commencing with
the sixth (6th) day of holding over. The fact that Landlord may not deliver such
premises to such tenant(s) or occupant(s) until a later date, due to work
Landlord must thereafter perform as a condition to such tenant(s)’ or
occupant(s)’ occupancy, or for any other reason, shall not derogate from
Tenant’s liability under this Section 16.18 for the aforesaid per diem late
delivery compensation, and without regard to whether or not Landlord actually
must make such payment or credit.

(C) From the sixteenth (16th) day of any holding over and thereafter, there
shall no longer be any qualification or limitation upon Tenant’s liability under
the first sentence of Section 16.18(B).

(D) Nothing in the foregoing nor any other term or provision of this Lease shall
be deemed to permit Tenant to retain possession of the Premises or hold over in
the Premises after the expiration or earlier termination of the Lease Term. All
property which remains in the Building or the Premises after the expiration or
termination of this Lease shall be conclusively deemed to be abandoned and may
either be retained by Landlord as its property or sold or otherwise disposed of
in such manner as Landlord may see fit. If any part thereof shall be sold, then
Landlord may receive the proceeds of such sale and apply the same, at its option
against the expenses of the sale, the cost of moving and storage, any arrears of
rent or other charges payable hereunder by Tenant to Landlord and any damages to
which Landlord may be entitled under this Lease and at law and in equity.

 

16.19 Entry by Landlord

Landlord, and its duly authorized representatives, shall, upon at least two
(2) business days’ prior written notice (except in the case of emergency), have
the right (i) to enter the Premises at all reasonable times (except at any time
in the case of emergency) for the purposes of inspecting the condition of same
and making such repairs, alterations, additions or improvements thereto as may
be necessary if Tenant fails to do so as required hereunder (but the Landlord
shall have no duty whatsoever to make any such inspections, repairs,
alterations, additions or improvements except as otherwise provided in Sections
4.1, 4.3, 7.1 and 7.2), and (ii) to show the Premises to prospective tenants
during the twelve (12) months preceding expiration of the term of this Lease as
it may have been extended and at any reasonable time during the Lease Term to
show the Premises to prospective purchasers and mortgagees.

 

16.20 Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent hereunder, whether or not the provisions requiring
payment of such amounts specifically so state, and shall be payable, unless
otherwise provided in this Lease, within thirty (30)

 

52



--------------------------------------------------------------------------------

days after written demand by Landlord, and in the case of the non-payment of any
such amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. Except as otherwise expressly
provided in Section 7.6(D), if Tenant has not objected to any statement of
Additional Rent which is rendered by Landlord to Tenant within ninety (90) days
after Landlord has rendered the same to Tenant, then the same shall be deemed to
be a final account between Landlord and Tenant not subject to any further
dispute. In the event that Tenant shall seek Landlord’s consent or approval
under this Lease, then Tenant shall reimburse Landlord, upon demand (accompanied
by reasonable supporting documentation) as Additional Rent, for all reasonable
costs and expenses, including legal and architectural costs and expenses, and
costs associated with any of Landlord’s senior or junior staff at the rates set
forth above in this Lease, reasonably incurred by Landlord in processing such
request, whether or not such consent or approval shall be given.

 

16.21 Late Payment

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. However, not more than once per calendar
year, the aforesaid late charge will not be imposed until five (5) days after
written notice of such delinquency is given to Tenant, in which case the
aforesaid late charge shall be due only if such delinquency fails to be cured
within such five (5) day period. Additionally, in the case where Tenant is
entitled to such additional five (5) day cure period after notice, as provided
above, interest on the Outstanding Amount shall not begin to accrue until the
day following such five (5) day grace period. The aforesaid late charge and
interest accrued upon any Outstanding Amount shall be deemed Additional Rent and
shall be paid by Tenant to Landlord upon demand.

 

16.22 Counterparts

This Lease may be executed in several counterparts, each of which shall be
deemed an original, and such counterparts shall constitute but one and the same
instrument.

 

16.23 Entire Agreement

This Lease constitutes the entire agreement between the parties hereto,
Landlord’s managing agent and their respective affiliates with respect to the
subject matter hereof and thereof and supersedes all prior dealings between them
with respect to such subject matter, and there are no verbal or collateral
understandings, agreements, representations or warranties not expressly set
forth in this Lease. No subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Landlord or Tenant, unless reduced to writing
and signed by the party or parties to be charged therewith.

 

53



--------------------------------------------------------------------------------

16.24 Limitation of Liability

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord’s assets other than Landlord’s interest in the
Property, and Tenant agrees to look solely to such interest for the satisfaction
of any liability of Landlord under this Lease, it being specifically agreed that
neither Landlord, nor any successor holder of Landlord’s interest hereunder, nor
any beneficiary of any trust of which any person from time to time holding
Landlord’s interest is trustee, nor any such trustee nor any member, manager,
partner, director or stockholder, nor Landlord’s managing agent, shall ever be
personally liable for any such liability. This paragraph shall not limit any
right that Tenant might otherwise have to obtain injunctive relief against
Landlord or Landlord’s successors-in-interest, or to take any other action which
shall not involve the personal liability of Landlord, or of any successor holder
of Landlord’s interest hereunder, or of any beneficiary of any trust of which
any person from time to time holding Landlord’s interest is trustee, or of any
such trustee, or of any manager, member, partner, director or stockholder of
Landlord or Landlord’s managing agent to respond in monetary damages from
Landlord’s assets other than Landlord’s interest in said Property, as aforesaid,
but in no event shall Tenant have the right to terminate or cancel this Lease or
to withhold rent or to set-off any claim or damages against rent as a result of
any default by Landlord or breach by Landlord of its covenants or any warranties
or promises hereunder, except in the case of a wrongful eviction of Tenant from
the demised premises (constructive or actual) by Landlord continuing after
notice to Landlord thereof and a reasonable opportunity for Landlord to cure the
same. In the event that Landlord shall be determined to have acted unreasonably
in withholding any consent or approval under this Lease, the sole recourse and
remedy of the Tenant in respect thereof shall be to specifically enforce
Landlord’s obligation to grant such consent or approval, and in no event shall
the Landlord be responsible for any damages of whatever nature in respect of its
failure to give such consent or approval nor shall the same otherwise affect the
obligations of the Tenant under this Lease or act as any termination of this
Lease. In the case of any dispute regarding whether or not Landlord acted
reasonably in withholding its consent to a proposed assignment or subletting
under Section 12.4 of this Lease, in any case where Landlord’s consent is not to
be unreasonably withheld in accordance therewith, the dispute may be resolved in
accordance with the expedited dispute resolution procedure set forth in
Section 12.8, subject to the terms and conditions thereof.

In no event shall either party hereto ever be liable for any indirect or
consequential damages or loss of profits or the like, provided that the
foregoing limitation of liability shall be inapplicable to Tenant’s obligations
pursuant to Section 16.18 hereof (subject to the limitations set forth in
Sections 16.18(B) and (C) hereof).

 

16.25 No Partnership

The relationship of the parties hereto is that of landlord and tenant and no
partnership, joint venture or participation is hereby created.

 

16.26 Security Deposit

(A) Concurrently with the execution of this Lease, Tenant shall pay to Landlord
a security deposit in the amount of the Initial Security Deposit Amount set
forth in Section 1.2, and Landlord shall hold the same, throughout the Term of
this Lease (including the Extended Term, if applicable), unless sooner returned
to Tenant as provided in this Section 16.26, as security for the performance by
Tenant of all obligations on the part of Tenant to be performed under this
Lease. Such deposit may be in the form of an irrevocable, unconditional,
negotiable letter of credit (the “Letter of Credit”). The Letter of Credit shall
(i) be issued by and drawn on a bank reasonably approved by Landlord and at a
minimum having a corporate credit rating from Standard and Poor’s Professional
Rating Service of BBB- or a

 

54



--------------------------------------------------------------------------------

comparable minimum rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit J, (iii) permit one or more
draws thereunder to be made accompanied only by certification by Landlord or
Landlord’s managing agent that pursuant to the terms of this Lease, Landlord is
entitled to draw upon such Letter of Credit, (iv) permit transfers at any time
without charge, (v) permit presentment in Boston, Massachusetts and (vi) provide
that any notice to Landlord be sent to the notice address provided for Landlord
in this Lease. If the credit rating for the issuer of such Letter of Credit
falls below the standard set forth in (i) above or if the financial condition of
such issuer changes in any other material adverse way, Landlord shall have the
right to require that Tenant provide a substitute letter of credit that complies
in all respects with the requirements of this Section, and Tenant’s failure to
provide the same within ten (10) days following Landlord’s written demand
therefor shall entitle Landlord to immediately draw upon the Letter of Credit.
Any such Letter of Credit shall be for a term of two (2) years (or for one
(1) year if the issuer thereof regularly and customarily only issues letters of
credit for a maximum term of one (1) year) and shall in either case provide for
automatic renewals through the date which is ninety (90) days subsequent to the
scheduled expiration of this Lease (as the same may be extended) or if the
issuer will not grant automatic renewals, the Letter of Credit shall be renewed
by Tenant each year and each such renewal shall be delivered to and received by
Landlord not later than thirty (30) days before the expiration of the then
current Letter of Credit (herein called a “Renewal Presentation Date”). In the
event of a failure to so deliver any such renewal Letter of Credit on or before
the applicable Renewal Presentation Date, Landlord shall be entitled to present
the then existing Letter of Credit for payment and to receive the proceeds
thereof, which proceeds shall be held as Tenant’s security deposit, subject to
the terms of this Section 16.26. Any failure or refusal of the issuer to honor
the Letter of Credit shall be at Tenant’s sole risk and shall not relieve Tenant
of its obligations hereunder with regard to the security deposit. Upon the
occurrence of any Event of Default, Landlord shall have the right from time to
time without prejudice to any other remedy Landlord may have on account thereof,
to draw on all or any portion of such deposit held as a Letter of Credit and to
apply the proceeds of such Letter of Credit or any cash held as such deposit, or
any part thereof, to Landlord’s damages arising from such Event of Default on
the part of Tenant under the terms of this Lease. If Landlord so applies all or
any portion of such deposit, Tenant shall within seven (7) days after notice
from Landlord deposit cash with Landlord in an amount sufficient to restore such
deposit to the full amount stated in this Section 16.26. While Landlord holds
any cash deposit Landlord shall have no obligation to pay interest on the same
and shall have the right to commingle the same with Landlord’s other funds.
Neither the holder of a mortgage nor the Landlord in a ground lease on property
which includes the Premises shall ever be responsible to Tenant for the return
or application of any such deposit, whether or not it succeeds to the position
of Landlord hereunder, unless such deposit shall have been received in hand by
such holder or ground Landlord.

(B) Landlord shall return a Seven Hundred Six Thousand Six Hundred Fifty Three
and 40/100 Dollar ($706,653.40) portion of such deposit to Tenant so that the
remainder of such deposit shall be Two Million Eight Hundred Twenty Six Thousand
Six Hundred Thirteen and 60/100 Dollars ($2,826,613.60) (or if such deposit is
in the form of a Letter of Credit, Landlord shall exchange the Letter of Credit
for a Letter of Credit delivered by Tenant which reduces the amount secured by
the Letter of Credit by the amount stated hereinabove and otherwise in strict
conformity with the requirements herein) on August 1, 2011 if (i) Tenant is not
then in default under the terms of this Lease without the benefit of notice or
grace, (ii) Landlord has not applied such deposit or any portion thereof to
Landlord’s damages arising from any default on the part of Tenant, whether or
not Tenant has restored the amount so applied by Landlord, (iii) there has not
been any Event of Default that occurred during the Term, even if later cured and
(iv) Tenant then fulfills the Minimum Revenue Criteria (as defined in
Section 16.26(E) below).

 

55



--------------------------------------------------------------------------------

(C) Landlord shall return a Seven Hundred Six Thousand Six Hundred Fifty Three
and 40/100 Dollar ($706,653.40) portion of such deposit to Tenant so that the
remainder of such deposit shall be Two Million One Hundred Nineteen Thousand
Nine Hundred Sixty and 20/100 Dollars ($2,119,960.20) (or if such deposit is in
the form of a Letter of Credit, Landlord shall exchange the Letter of Credit for
a Letter of Credit delivered by Tenant which reduces the amount secured by the
Letter of Credit by the amount stated hereinabove and otherwise in strict
conformity with the requirements herein) on August 1, 2013 if (i) Tenant is not
then in default under the terms of this Lease without the benefit of notice or
grace, (ii) Landlord has not applied such deposit or any portion thereof to
Landlord’s damages arising from any default on the part of Tenant, whether or
not Tenant has restored the amount so applied by Landlord, (iii) there has not
been any Event of Default that occurred during the Term, even if later cured and
(iv) Tenant then fulfills the Minimum Revenue Criteria (as defined in
Section 16.26(E) below).

(D) Landlord shall return a Seven Hundred Six Thousand Six Hundred Fifty Three
and 40/100 Dollar ($706,653.40) portion of such deposit to Tenant so that the
remainder of such deposit shall be One Million Four Hundred Thirteen Thousand
Three Hundred Six and 80/100 Dollars ($1,413,306.80) (or if such deposit is in
the form of a Letter of Credit, Landlord shall exchange the Letter of Credit for
a Letter of Credit delivered by Tenant which reduces the amount secured by the
Letter of Credit by the amount stated hereinabove and otherwise in strict
conformity with the requirements herein) on August 1, 2015 if (i) Tenant is not
then in default under the terms of this Lease without the benefit of notice or
grace, (ii) Landlord has not applied such deposit or any portion thereof to
Landlord’s damages arising from any default on the part of Tenant, whether or
not Tenant has restored the amount so applied by Landlord, (iii) there has not
been any Event of Default that occurred during the Term, even if later cured and
(iv) Tenant then fulfills the Minimum Revenue Criteria (as defined in
Section 16.26(E) below).

(E) For purposes of this Section 16.26, the “Minimum Revenue Criteria” shall be
considered to have been satisfied as of any date the same is tested if, taking
into account the immediately prior four (4) full fiscal quarters, based on the
information contained in the audited financial statements set forth in Tenant’s
Form 10-Q filed with the Securities and Exchange Commission for each such fiscal
quarter, Tenant’s total revenue equals or exceeds Four Hundred Million and
00/100 Dollars ($400,000,000.00). In the event that, at any time, Tenant is an
entity other than a publicly-held company whose shares are traded on a national
stock exchange, Tenant shall provide Landlord with a certified copy of its most
recent audited financial statements, and a reasonably equivalent criteria
acceptable to Landlord shall be used to determine Tenant’s total revenue in a
similar fashion, based on such audited annual financial statements.

(F) If Tenant believes that it has satisfied all the conditions precedent to a
reduction in the amount of the security deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied. If Landlord agrees, in its reasonable
determination, that all of the aforesaid conditions are met, the security
deposit shall be so reduced in accordance with this Section 16.26. No Letter of
Credit shall automatically reduce, but any reduction in the amount thereof shall
require Landlord’s prior written notice to the issuer of the Letter of Credit of
the reduced amount. Promptly after Landlord’s receipt of Tenant’s request for a
reduction as described above, Landlord shall determine whether such a reduction
is permitted in accordance with this Section 16.26, and if it is, Landlord shall
notify the issuer of the Letter of Credit of the amount to which the Letter of
Credit shall be reduced.

(G) Tenant not then being in default and having performed all of its obligations
under this Lease, including the payment of all Annual Fixed Rent, Landlord shall
return the deposit, or so much thereof as shall not have theretofore been
applied in accordance with the terms of this Section 16.26, to Tenant on the
expiration or earlier termination of the term of this Lease (as the same may
have been extended) and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease at such time.

 

56



--------------------------------------------------------------------------------

16.27  Waiver of Trial by Jury

To induce Landlord to enter into this Lease, Tenant hereby waives any right to
trial by jury in any action, proceeding or counterclaim brought by either
Landlord or Tenant on any matters whatsoever arising out of or any way connected
with this Lease, the relationship of the Landlord and the Tenant, the Tenant’s
use or occupancy of the Premises and/or any claim of injury or damage, including
but not limited to, any summary process eviction action.

 

16.28  Patriot Act and Executive Order 13224

(A) As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that, to Tenant’s knowledge: (i) Tenant is not, nor is
it owned or controlled directly or indirectly by, any person, group, entity or
nation named on any list issued by the Office of Foreign Assets Control of the
United States Department of the Treasury (“OFAC”) pursuant to Executive Order
13224 or any similar list or any law, order, rule or regulation or any Executive
Order of the President of the United States as a terrorist, “Specially
Designated National and Blocked Person” or other banned or blocked person (any
such person, group, entity or nation being hereinafter referred to as a
“Prohibited Person”); (ii) Tenant is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii) from
and after the effective date of the above-referenced Executive Order, Tenant
(and any person, group, or entity which Tenant controls, directly or indirectly)
has not conducted nor will conduct business nor has engaged nor will engage in
any transaction or dealing with any Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or regulation, including without limitation any
assignment of this Lease or any subletting of all or any portion of the Premises
or the making or receiving of any contribution of funds, goods or services to or
for the benefit of a Prohibited Person in violation of the U.S. Patriot Act or
any OFAC rule or regulation. In connection with the foregoing, is expressly
understood and agreed that (x) any breach by Tenant of the foregoing
representations and warranties shall be deemed a default by Tenant under
Section 15.1(d) of this Lease and shall be covered by the indemnity provisions
of Section 13.1(A) above, and (y) the representations and warranties contained
in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease. Notwithstanding anything
contained herein to the contrary, for the purposes of this subsection (B) the
phrase “owned or controlled directly or indirectly by any person, group, entity
or nation” and all similar such phrases shall not include any holder of a direct
or indirect interest in a publicly traded company whose shares are listed and
traded on a United States national stock exchange.

(B) As an inducement to Tenant to enter into this Lease, Landlord hereby
represents and warrants that, to Landlord’s knowledge: (i) Landlord is not, nor
is it owned or controlled directly or indirectly by, any person, group, entity
or nation named on any list issued by the Office of Foreign Assets Control of
the United States Department of the Treasury (“OFAC”) pursuant to Executive
Order 13224 or any similar list or by any law, order, rule or regulation or any
Executive Order of the President of the United States as a terrorist, “Specially
Designated National and Blocked Person” or other banned or blocked person (any
such person, group, entity or nation being hereinafter referred to as a
“Prohibited Person”); (ii) Landlord is not (nor is it owned or controlled,
directly or indirectly, by any person, group, entity or nation which is) acting
directly or indirectly for or on behalf of any Prohibited Person; and (iii) from
and after the effective date of the above-referenced Executive Order, Landlord
(and any person, group, or entity which Landlord controls, directly or
indirectly) has not conducted nor will conduct business nor has engaged nor will
engage in any transaction or dealing with any Prohibited Person in violation of
the U.S. Patriot Act or any OFAC rule or regulation, including without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person in violation of the U.S.
Patriot Act or any OFAC rule or

 

57



--------------------------------------------------------------------------------

regulation. In connection with the foregoing, is expressly understood and agreed
that the representations and warranties contained in this subsection shall be
continuing in nature and shall survive the expiration or earlier termination of
this Lease. Notwithstanding anything contained herein to the contrary, for the
purposes of this subsection (B) the phrase “owned or controlled directly or
indirectly by any person, group, entity or nation” and all similar such phrases
shall not include (x) any shareholder of Boston Properties, Inc., (y) any holder
of a direct or indirect interest in a publicly traded company whose shares are
listed and traded on a United States national stock exchange or (z) any limited
partner, unit holder or shareholder owning an interest of five percent (5%) or
less in Boston Properties Limited Partnership or the holder of any direct or
indirect interest in Boston Properties Limited Partnership.

 

16.29 Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of The Commonwealth of Massachusetts, as the same may from time to time exist.

 

16.30 Emergency Generator

Tenant may, at its sole cost and expense, maintain, repair and replace in the
Building the existing emergency generator and diesel fuel tank (collectively,
the “Emergency Generator”), in its existing location, subject to and in
accordance with this Lease including, without limitation, Article IX.

Tenant’s use of the Emergency Generator shall be upon all of the conditions of
the Lease, except as modified below:

 

  (a) It is understood and agreed that Tenant shall be responsible, at its sole
cost and expense, for installing all necessary connections (the “Generator
Connections”) between the Emergency Generator and the Premises. In addition to
complying with the applicable construction provisions of this Lease, Tenant
shall not install or operate the Generator Connections in any portion of the
Building until (x) Tenant shall have obtained Landlord’s prior written approval,
which approval will not be unreasonably withheld or delayed, of Tenant’s plans
and specifications for the placement and installation of the Generator
Connections, and (y) Tenant shall have obtained and delivered to Landlord copies
of all required governmental and quasi-governmental permits, approvals, licenses
and authorizations necessary for the lawful installation, operation and
maintenance of the Generator Connections. Landlord shall inform Tenant at the
time of its review of the Generator Connections whether Landlord will require
the same to be removed by Tenant upon the expiration or earlier termination of
this Lease.

 

  (b) Tenant shall have no obligation to pay Annual Fixed Rent, Tax Excess or
Operating Expense Excess in respect of the Emergency Generator or the Generator
Connections.

 

  (c) The Emergency Generator shall be used solely to provide back-up power in
the event of an outage for Tenant’s lights and plugs in the Premises and
dedicated heating, ventilation and air conditioning systems serving the
Premises, but not for the purposes of running any life-safety systems or
equipment (it being understood and agreed that such dedicated HVAC systems may
not function during such an outage, even if connected to the Emergency
Generator, to the extent that the base building systems are not functioning).

 

58



--------------------------------------------------------------------------------

  (d) Landlord shall have no obligation to provide any services to the Emergency
Generator. Tenant shall, at its sole cost and expense and otherwise in
accordance with the provisions of this Section 16.30, arrange for all utility
services required for the operation of the Emergency Generator.

 

  (e) Tenant shall, at its sole cost and expense, be solely responsible for all
maintenance and repair to the Emergency Generator and the Generator Connections.
In connection therewith, Tenant shall provide Landlord with evidence on an
annual basis of the existence of a maintenance contract for the Emergency
Generator with a service provider reasonably acceptable to Landlord.

 

  (f) Tenant shall have no right to make any changes, alterations, signs, or
other improvements to the Emergency Generator or the Generator Connections
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed.

 

  (g) Tenant shall be responsible for the cost of repairing any damage to the
Building caused by its use of the Emergency Generator and the Generator
Connections.

 

  (h) Except for assignees of this Lease or subtenants of all or a portion of
the Premises, no other person, firm or entity (including, without limitation,
other tenants, licensees or occupants of the Building) shall have the right to
connect to the Emergency Generator other than Tenant.

 

  (i) To the maximum extent permitted by law, Tenant’s use of the Emergency
Generator and the Generator Connections shall be at the sole risk of Tenant, and
Landlord shall have no liability to Tenant in the event that the Emergency
Generator or the Generator Connections are damaged for any reason.

 

  (j) Tenant shall comply with all applicable laws, ordinances and regulations
in Tenant’s use of the Emergency Generator and the Generator Connections.

 

  (k) Landlord shall have the right, upon no less than one hundred twenty
(120) days notice to Tenant and at Landlord’s sole cost and expense, to relocate
the Emergency Generator and the Generator Connections to another area in the
vicinity of the Building. Landlord and Tenant shall cooperate with each other in
good faith to schedule such relocation work on nights and weekends so as to
minimize interference with Tenant’s business operations. Any such relocation by
Landlord shall not independently (i.e., in the absence of another cause) be
deemed to constitute a failure of electric supply under Section 7.6(C) above.

 

  (l) In addition to the indemnification provisions set forth in this Lease
which shall be applicable to the Emergency Generator and the Generator
Connections, Tenant shall, to the maximum extent permitted by law, indemnify,
defend, and hold Landlord, its agents, contractors and employees harmless from
any and all claims, losses, demands, actions or causes of actions suffered by
any person, firm, corporation, or other entity arising from Tenant’s use of the
Emergency Generator and the Generator Connections.

 

  (m) Landlord shall have the right to designate or identify the Emergency
Generator with or by a lease or license number (or other marking) and to place
such number (or marking) on or near such Emergency Generator.

 

59



--------------------------------------------------------------------------------

It is expressly understood and agreed that, as Special Improvements, Landlord
may require removal of the Emergency Generator and Generator Connection pursuant
to Section 9.7 of this Lease and Tenant may elect to remove the Emergency
Generator and Generator Connection at the expiration or earlier termination of
this Lease.

 

16.31 Transportation Program

In order to reduce peak-hour trip generation of employees within the Development
Area, Landlord encourages all employers at the Building to adopt flexible work
schedules for their employees and to participate in transportation programs
designed to encourage the use of mass transit by persons working in the Boston
area. For example, numerous greater Boston companies provide subsidies for the
purchase by the employees of monthly transit passes through the Corporate Pass
Program of the Massachusetts Bay Transit Authority with subsidies ranging from
10% to 100% of the cost of the transit pass. The provision of transit pass
subsidies may also offer certain benefits to employers under tax law. Landlord
encourages all employers at the Building to participate in programs of this
nature and to inform their employees of the benefits of using monthly transit.
In addition, Landlord shall obtain membership in the Charles River
Transportation Management Association (or any successor thereto or replacement
thereof) for Tenant and its employees throughout the Term, provided that Tenant
expressly acknowledges that this expense shall constitute an Operating Expense
and further provided that this expense shall be included in Base Operating
Expenses for the Property.

 

16.32 Landlord Affiliates

For all purposes of this Lease, the owner of another building in the Development
Area, whether the 4CC Building or another building, shall be considered a
landlord affiliated with Landlord if one entity is either the parent or
subsidiary of the other, or they are both under common control, directly or
indirectly, of another entity. Any building owner shall be considered an
affiliate of Boston Properties Limited Partnership, or its successors or
assigns, if such entity is a subsidiary of or is controlled by Boston Properties
Limited Partnership, or its successors or assigns. For purposes hereof,
“control” shall mean fifty percent (50%) or more of the direct or indirect
beneficial ownership interest or control of fifty percent (50%) of the voting
stock or interests therein.

 

60



--------------------------------------------------------------------------------

EXECUTED as a sealed instrument in two or more counterparts by persons or
officers hereunto duly authorized on the Date set forth in Section 1.2 above.

 

LANDLORD:

BOSTON PROPERTIES LIMITED

PARTNERSHIP, a Delaware limited partnership

By:  

Boston Properties, Inc.,

its general partner

  By:         Name:         Title:    

 

    TENANT: ATTEST:    

AKAMAI TECHNOLOGIES, INC., a Delaware

corporation

By:         By:     Name:         Name:     Title:   Secretary or Assistant
Secretary     Title:   President or Vice President         Hereunto duly
authorized       By:           Name:           Title:   Treasurer or Assistant
Treasurer         Hereunto duly authorized

 

61



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF SITE

Beginning at a point at the Southerly line of Broadway, said point of beginning
being the point of tangency of the curve at the intersection of Broadway and the
Western Connector; thence

 

S 60º30’18” E

   by Broadway a distance of one hundred eighty four and ninety eight hundredths
feet (184.98’) to a point; thence

S 29º29’42” W

   by Tract IV B a distance of one hundred fifty one and thirty five hundredths
feet (151.35’) to a point; thence

N 60º30’18” W

   by Parcel 3 a distance of one hundred eighty two and fifty hundredths feet
(182.50’) to a point at the Easterly sideline of the Western Connector; thence

N 10º46’14” E

   by the Western Connector a distance of one hundred ten and ninety nine
hundredths feet (110.99’) to a point of curvature; thence

Easterly

   and curving to the right along the arc of a curve having a radius of thirty
five and no hundredths feet (35.00’) and a length of sixty six and forty two
hundredths fees (66.42’) to the point of beginning.

The above described parcel contains an area of 30,958 square feet, more or less,
and is shown as Tract IV A on a plan entitled “8 Cambridge Center Tract IV A &
IV B of Parcel 3” scale: 1” = 40’, dated December 18, 1997, as prepared by
Allen & Major Associates, Inc. 400 West Cummings Park, Suite 5050 Woburn, MA.
01801

 

Exhibit A

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT B

ROOFTOP RIGHTS

Landlord and Tenant agree as follows with respect to the Tenant’s right to the
roof of the Building:

1. License. Landlord grants to Tenant on the following terms and conditions a
non-exclusive license (the “License”):

(a) for the use of a portion of the Roof (the “Roof Area”), in the location
shown on Schedule B-1 hereto, for the installation, operation and maintenance of
communication equipment (such as a satellite and/or microwave dishes) and any
substantially similar replacements thereof (the “Equipment”), and for the
installation of cabling, conduit and other electrical wiring (the “Conduit”)
connecting the Equipment to certain equipment of Tenant located in the Premises
(the Equipment and the Conduit are individually and collectively referred to
herein as the “Facilities”);

(b) for the use of such stairwells and roof access passageways in the Building
and on the Roof as may be designated by Landlord for the purpose of access to
and from the Equipment; and

(c) for the placement of, and access to, Conduit in such risers and pathways
(collectively, “Raceways”) and utility rooms in the Building as are designated
by Landlord.

2. Term. Tenant’s right to operate and maintain the Equipment shall
automatically expire and terminate if any of the following continue for more
than fifteen (15) business days after written notice from Landlord to Tenant:
(a) the Equipment is causing physical damage to the Building or the Roof,
(b) the Equipment is interfering with the transmission or receipt of signals
from or to the Building, (c) the Equipment is causing Landlord to be in
violation of any agreement of record as of the date hereof or to which Landlord
or any predecessor in interest of Landlord is a party as of the date hereof
(provided that such agreement is in writing and a copy of such agreement has
been provided to Tenant on or before the date hereof), (d) the Equipment is
causing Landlord or Tenant to be in violation of any local, state or federal
law, regulation or ordinance, or (e) an Event of Default has occurred and is
continuing. The term of this License shall terminate on expiration or earlier
termination of the Lease Term, as the same may be extended.

3. Use. Tenant (and its Subtenants) shall only use the Equipment to make and
receive transmissions for Tenant’s and its Subtenants’ use in the Premises. No
person or entity other than Tenant (and its subtenants) shall have the right to
use or receive transmissions from the Equipment.

4. Utilities.

(a) Landlord shall have no obligation to provide Tenant with any utilities,
Facilities, outlets or Building services, other than the existing electrical
power serving the Roof Area.

(b) If and to the extent Tenant utilizes electricity or other utilities with
respect to the Facilities that are not separately metered to, and payable
directly by, Tenant, Landlord shall have the right, at Tenant’s expense, to
install a submeter to measure the utilities consumed by the Facilities and
Tenant shall pay to Landlord, monthly, together with the payment of the Tenant
Electricity as set forth in the Lease, for such usage reflected by the submeter,
at the rates payable by Landlord. Landlord may estimate such charges on a
monthly basis, subject to quarterly adjustments based on actual readings.

(c) Tenant shall not alter, reconfigure, relabel or in any manner manipulate the
existing utility and cabling serving the Roof Area without the prior approval of
Landlord which approval shall be at Landlord’s reasonable discretion.

 

Exhibit B

Page 1 of 5



--------------------------------------------------------------------------------

5. Installation of Facilities.

(a) Prior to installing the initial Facilities, Tenant shall submit to Landlord
for Landlord’s prior written approval, which approval shall be at Landlord’s
reasonable discretion, plans and specifications for the installation of the
Facilities prepared by a licensed engineer reasonably satisfactory to Landlord
(the “Plans”). The Plans shall be consistent with the specifications and shall
show the location of the Equipment on the Roof Area, the location and type of
all cabling, the way the Equipment will be placed on the Roof Area and any other
information requested by Landlord, in Landlord’s reasonable discretion. Landlord
shall have the right to require that the Equipment be screened in a manner
satisfactory to Landlord, in Landlord’s reasonable discretion. Landlord shall
have a right to employ an engineer or other consultant to review the Plans and
the reasonable cost of such engineer or consultant shall be paid by Tenant to
Landlord within ten (10) days after demand. Landlord may approve or reject all
or part of the Plans for any reason, in Landlord’s reasonable discretion. After
Landlord has approved the Plans and prior to installing the Facilities and any
cabling, Tenant shall obtain and provide to Landlord: (i) all required
governmental and quasi-governmental permits, licenses, special zoning variances
and authorizations, all of which Tenant shall obtain at its own cost and
expense; and (ii) a policy or certificate of insurance evidencing such insurance
coverage as provided for in Paragraph 12 below. Tenant shall obtain the prior
written approval of Landlord (which shall not be unreasonably withheld) with
respect to any Facilities that Tenant proposes to install subsequent to the
initial Facilities. Without limiting the generality of the foregoing, all
Facilities shall be capable of being operated without the need for engineers or
other personnel to be stationed on the Roof Area.

(b) Tenant shall install the Facilities at its own cost and expense, and in
compliance with all applicable federal, state and local laws and regulations;
provided, however, the location and manner of any penetrations of the Roof Area
or of the roof membrane shall be determined by Landlord in its reasonable
discretion. Tenant shall keep the Building free and clear from any mechanics’
liens, vendor liens or any other liens arising out of any construction and/or
installation of activities performed or materials or equipment furnished by or
for the account of Tenant. Tenant shall repair any damage to the Roof Area, roof
membrane and/or the structural integrity and condition of the Roof Area and the
Roof arising from Tenant’s activities and reasonably satisfactorily maintain
such repair. Tenant shall defend, indemnify and hold harmless, Landlord from and
against any and all such liens or claims or actions thereon, and any and all
costs incurred by Landlord resulting from Tenant’s construction and/or
installation activities relating to the Facilities, including, without
limitation, reasonable attorneys’ fees.

(c) The Facilities installed by Tenant shall remain the property of Tenant
notwithstanding the fact that any such machinery, equipment and trade fixtures
may be affixed or attached to the Building, or any portion thereof. Subject to
the terms of this License, Tenant may replace and remove any Facilities during
the term of this License.

(d) Any and all Conduit shall be limited in size and in aggregate diameter of
space utilized in any Raceways and non-penetrating roof mount system. Landlord
shall have the right to reasonably allocate riser space and designate utility
rooms for access by Tenant. Any and all access by Tenant to Conduit outside of
the Premises shall be subject to such rules and regulations as may be adopted
from time to time by Landlord for uniform application to telecommunications
vendors in the Building.

 

Exhibit B

Page 2 of 5



--------------------------------------------------------------------------------

6. Maintenance and Repair.

(a) Tenant shall maintain all of the Facilities in good and safe condition and
shall keep the Roof Area and any and all Raceways and utility rooms used by
Tenant free and clear of debris, clutter, unused cabling, conduit, equipment and
tools belonging to Tenant.

(b) If Landlord reasonably determines that any of the Facilities are not being
maintained in the condition required by this License, and without limiting
Landlord’s other rights and remedies under this License, Landlord shall have the
right, if Tenant fails to remedy the condition(s) identified by Landlord to the
reasonable satisfaction of Landlord within five (5) business days of receipt (or
evidence of attempted delivery) of such notice, to take such action, at Tenant’s
expense, as Landlord deems reasonably necessary to restore the Facilities to the
condition required by this License. Tenant shall pay to Landlord, on demand,
Landlord’s reasonable costs and expenses incurred pursuant to this paragraph.

(c) Tenant acknowledges that Landlord may decide, in its sole discretion, from
time to time, to repair or replace the Roof (“Roof Repairs”). If Landlord elects
to make Roof Repairs, Tenant shall, upon Landlord’s request, temporarily remove
the Equipment so that the Roof Repairs may be completed. The cost of removing
and reinstalling the Equipment shall be paid by Tenant, at Tenant’s sole cost
and expense, Landlord shall not be liable to Tenant for any damages, lost
profits or other costs or expenses incurred by Tenant as the result of the Roof
Repairs. Landlord will reasonably try to minimize any such interference with the
Facilities.

7. Access to License Areas. Access to the Facilities by Tenant shall be limited
to persons as to whom Tenant has given Landlord prior written authorization to
have access. Except in the case of an emergency (including, without limitation,
emergency repairs), or as otherwise prearranged with Landlord, access to the
Roof by Tenant shall be limited to the Building’s business hours. Subject to the
prior authorization requirements hereinabove provided, notwithstanding anything
in the foregoing to the contrary, Tenant may access the Facilities at any time
in the case of an emergency (including, without limitation, emergency repairs)
by giving Landlord such advance notice (if any) as is reasonably possible.

8. Tenant’s Release and Indemnification.

(a) Tenant covenants that the installation, operation, maintenance and use of
the Facilities shall be at Tenant’s sole cost and risk. Tenant hereby waives as
against Landlord, and releases Landlord from, all claims for damage to any
property or injury, illness or death of any person in, upon or about the
Building (including, without limitation, the Roof and the Roof Area) arising
from any use or operation of, or access to, any of the Facilities, and howsoever
caused (except to the extent that such damage, injury, illness or death shall
have been caused in whole or in part by the act, omission, or active or passive
negligence of Landlord, its employees, agents or contractors).

(b) Tenant shall indemnify, defend and hold Landlord harmless from and against
any and all claims, actions, damages, liability, costs and expenses (including
attorneys’ fees) in connection with loss of life, personal injury, damage to the
property or business or any other loss or injury to the extent arising out of
the installation, operation or removal of the Facilities, or the access thereto
by any employee, agent, contractor, invitee or other person acting on behalf of
Tenant, or a breach by Tenant of the terms of this License, except to the extent
caused by Landlord’s or its employees’, agents’ or contractors’ willful
misconduct or negligence. Without limiting the generality of the foregoing,
Tenant shall indemnify, defend and hold Landlord harmless from any claims by any
occupant of the Building or occupants of residences or businesses in the
immediate vicinity of the Building alleging damage or injuries based on exposure
to electromagnetic fields or other consequences of the operations by Tenant of
the Facilities at the Building.

 

Exhibit B

Page 3 of 5



--------------------------------------------------------------------------------

9. Interruption of Services. Tenant acknowledges that interruptions in
electrical power may occur in the operation of the Facilities as a result of
Landlord’s operation of the Building, and Tenant acknowledges that Landlord
shall not be liable to Tenant as a result thereof.

10. Non-Exclusivity/Standard of Operation.

(a) Except as hereinafter provided in this Paragraph 10, the License granted
hereby is non-exclusive. Landlord reserves the right to grant to other parties,
including itself, other occupants of the Building and third party vendors, the
right to locate and install other equipment, including, without limitation,
telecommunications equipment (“Non-Tenant Roof Equipment”), on the Roof;
provided, however, subject to Paragraph 10(b) below, such other uses shall not
interfere with the operation or use of the Facilities being made by Tenant.
Landlord currently maintains a satellite dish on the Roof, and Tenant agrees to
cooperate with Landlord in adopting (at Tenant’s sole cost and expense)
commercially reasonable procedures to limit any interference to the aforesaid
satellite dish caused by or attributable to the Facilities, and Landlord agrees
that Landlord will cooperate with Tenant in adopting (at Landlord’s sole cost
and expense) commercially reasonable procedures to limit any interference to the
Facilities caused by or attributable to any Non-Tenant Roof Equipment, excluding
the Landlord’s existing satellite dish. It is intended that Landlord be able to
permit the full utilization of the Roof; provided utilization by others does
not, except as provided in Paragraph 10(b) below, interfere with Tenant’s
operations,

(b) Without limiting the generality of the terms of Paragraph 10(a) above,
during any time that Tenant does not lease the Total Rentable Floor Area of the
Building, Landlord reserves the right to itself to provide (including by or
through independent contractors) rooftop-based telecommunications services
and/or transmission/reception equipment and facilities for the benefit of
tenants in the Building, and to grant to any one or more tenants in the Building
the right to install rooftop-based telecommunications and/or
transmission/reception equipment and facilities (such as, for example, satellite
dishes or microwave dishes) in connection with such tenant’s business operations
in the Building (any such services or facilities being referred to as “Landlord
Permitted Telecommunications Services”), provided the same do not materially
interfere with the . operation or use of the Facilities by Tenant; provided,
however, Landlord agrees to cooperate with Tenant in adopting commercially
reasonable procedures to achieve compatibility between Tenant’s operations and
any Landlord Permitted Telecommunications Services.

11. Removal of Facilities. At the expiration or sooner termination of the Lease,
Tenant shall remove the Facilities and repair any damage as a result thereof,
and leave the portion of the Roof where the Facilities were located in the
condition existing immediately prior to the installation of the Equipment,
ordinary wear and tear expected.

12. Insurance. Tenant shall at all times during the term of this License, and at
its own cost and expense, procure and continue in force the following insurance
coverage, commercial general liability insurance, written on an occurrence
basis, with a combined single limit per occurrence for bodily injury and
property damages of not less than Five Million Dollars ($5,000,000.00),
including contractual liability coverage with this License as a designated
contract. Not more frequently than once every three (3) years if, in the opinion
of Landlord’s insurance consultant, the amount of public liability insurance
coverage at that time is not adequate, Tenant shall increase the insurance
coverage as required by either Landlord’s lender or insurance consultant to such
higher limits as are carried customarily in the Greater Boston Area with respect
to similar uses.

13. Waiver of Subrogation. Landlord and Tenant each waive the right to maintain
a direct action against the other for damages arising out of any occurrence the
risk of which is insured against under any insurance policies required to be
maintained under this License to the extent of such insurance coverage. Each
policy of such insurance shall, if obtainable from the insurer without
additional expense, contain a waiver of subrogation by the insurer against
Tenant or Landlord, as the case may be.

 

Exhibit B

Page 4 of 5



--------------------------------------------------------------------------------

14. Relocation. Except during any period that Tenant leases the Total Rentable
Floor Area of the Building, Landlord, at Landlord’s sole option, shall have the
right to relocate the Facilities to another location on the Roof, provided such
relocation does not result in a material impairment in, or loss of,
communication or transmission ability. Landlord shall reimburse Tenant for any
and all costs reasonably incurred by Tenant as a result of Landlord’s relocation
requirement. Landlord shall notify Tenant of any proposed relocation at least
sixty (60) days in advance of any proposed relocation, and shall use
commercially reasonable efforts to minimize any disruption in Tenant’s business
operations.

15. Hazardous Materials. No Hazardous Materials (as that term is defined in
Section 11.2 of this Lease) shall be used in the operation or maintenance of the
Facilities or stored by Tenant on the Roof.

16. Limitation on License. Tenant acknowledges and agrees that Landlord has made
no representation or warranty to Tenant that the Facilities are permitted under
applicable building, land use or zoning laws, ordinances or codes, or under any
federal regulations, or that the Roof Area is suitable for Tenant’s intended
purposes or will otherwise provide adequate reception and/or transmission
capabilities. Tenant represents and warrants to Landlord that it is accepting
the License based on its own determination regarding compliance with applicable
federal, state and local laws and regulations and suitability of location.

17. Liability Under License. Tenant’s liability under the Lease is not
contingent or conditioned upon its ability to use the Equipment, and Tenant
shall continue to be obligated to perform all of its obligations under the
License and the Lease if for some reason Tenant is unable to use the Equipment.
Nothing in this paragraph 17 is intended to excuse Landlord for interfering with
Tenant’s ability to use the Equipment as contemplated pursuant to this Lease.

18. No Assignment or Transfer. The contract rights granted to Tenant herein are
personal to Tenant and Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, assign or transfer
the rights of Tenant hereunder separate from an assignment of the Lease or
sublease of the Premises, provided, however, that only one party, whether it. is
Tenant or a successor, assign or subtenant of Tenant, shall at any one time hold
the rights granted herein (i.e., the rights granted to Tenant under this License
shall never be held by more than one party). Any of the foregoing acts without
the prior consent of Landlord shall be void, and shall, at the option of
Landlord, constitute a breach of this License by Tenant entitling Landlord to
terminate this License.

 

Exhibit B

Page 5 of 5



--------------------------------------------------------------------------------

SCHEDULE B-1

ROOF AREA

 

Schedule B-1

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT C

FORMS OF LIEN WAIVERS

CONTRACTOR’S PARTIAL WAIVER AND SUBORDINATION OF LIEN

 

STATE OF

          Date:          COUNTY       Application for Payment No.:     

 

OWNER:

    

CONTRACTOR:

    

LENDER / MORTGAGEE:

   None

 

1.    Original Contract Amount:    $      2.    Approved Change Orders:    $   
  3.   

Adjusted Contract Amount:

(line 1 plus line 2)

   $      4.    Completed to Date:    $      5.    Less Retainage:    $      6.
  

Total Payable to Date:

(line 4 less line 5)

   $      7.    Less Previous Payments:    $      8.   

Current Amount Due:

(line 6 less line 7)

   $      9.    Pending Change Orders:    $      10.    Disputed Claims:    $   
 

The undersigned who has a contract with                      for furnishing
labor or materials or both labor and materials or rental equipment, appliances
or tools for the erection, alteration, repair or removal of a building or
structure or other improvement of real property known and identified as located
in                      (city or town),                      County,
                     and owned by                     , upon receipt of
                    ($                     ) in payment of an
invoice/requisition/application for payment dated                      does
hereby:

 

  (a) waive any and all liens and right of lien on such real property for labor
or materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished through the following date                     
(payment period), except for retainage, unpaid agreed or pending change orders,
and disputed claims as stated above;

 

Exhibit C

Page 1 of 7



--------------------------------------------------------------------------------

  (b) subordinate any and all liens and right of lien to secure payment for such
unpaid, agreed or pending change orders and disputed claims, and such further
labor or materials, or both labor and materials, or rental equipment, appliances
or tools, except for retainage, performed or furnished at any time through the
twenty-fifth day after the end of the above payment period, to the extent of the
amount actually advanced by the above lender/mortgagee through such twenty-fifth
day.

Signed under the penalties of perjury this              day of             ,
20__.

 

WITNESS:     CONTRACTOR:           Name:         Name:     Title:         Title:
   

 

Exhibit C

Page 2 of 7



--------------------------------------------------------------------------------

SUBCONTRACTOR’S LIEN WAIVER

 

General Contractor:

    

Subcontractor:

    

Owner:

    

Project:

    

Total Amount Previously Paid:

   $     

Amount Paid This Date:

   $     

Retainage (Including This Payment) Held to Date:

   $     

In consideration of the receipt of the amount of payment set forth above and any
and all past payments received from the Contractor in connection with the
Project, the undersigned acknowledges and agrees that it has been paid all sums
due for all labor, materials and/or equipment furnished by the undersigned to or
in connection with the Project and the undersigned hereby releases, discharges,
relinquishes and waives any and all claims, suits, liens and rights under any
Notice of Identification, Notice of Contract or statement of account with
respect to the Owner, the Project and/or against the Contractor on account of
any labor, materials and/or equipment furnished through the date hereof.

The undersigned individual represents and warrants that he is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned and that this
document binds the undersigned to the extent that the payment referred to herein
is received.

The undersigned represents and warrants that it has paid in full each and every
sub-subcontractor, laborer and labor and/or material supplier with whom
undersigned has dealt in connection with the Project and the undersigned agrees
at its sole cost and expense to defend, indemnify and hold harmless the
Contractor against any claims, demands, suits, disputes, damages, costs,
expenses (including attorneys’ fees), liens and/or claims of lien made by such
sub-subcontractors, laborers and labor and/or material suppliers arising out of
or in any way related to the Project. This document is to take effect as a
sealed instrument.

 

Exhibit C

Page 3 of 7



--------------------------------------------------------------------------------

Signed under the penalties of perjury as of this              day of
            , 20__.

 

SUBCONTRACTOR:    

Signature and Printed Name of

Individual Signing this Lien Waiver

      WITNESS:                   Name:           Title:           Dated:        
 

 

Exhibit C

Page 4 of 7



--------------------------------------------------------------------------------

CONTRACTOR’S WAIVER OF CLAIMS AGAINST OWNER AND ACKNOWLEDGMENT OF FINAL

PAYMENT

 

Commonwealth of Massachusetts    Date:      COUNTY OF        Invoice No.:     

 

OWNER:            

CONTRACTOR:

           

PROJECT:

           

1.      Original Contract Amount

   $       

2.      Approved Change Orders:

   $       

3.      Adjusted Contract Amount:

   $       

4.      Sums Paid on Account of Contract Amount:

   $       

5.      Less Final Payment Due:

   $       

The undersigned being duly sworn hereby attests that when the Final Payment Due
as set forth above is paid in full by Owner, such payment shall constitute
payment in full for all labor, materials, equipment and work in place furnished
by the undersigned in connection with the aforesaid contract and that no further
payment is or will be due to the undersigned.

The undersigned hereby attests that it has satisfied all claims against it for
items, including by way of illustration but not by way of limitation, items of:
labor, materials, insurance, taxes, union benefits, equipment, etc. employed in
the prosecution of the work of said contract, and acknowledges that satisfaction
of such claims serves as an inducement for the Owner to release the Final
Payment Due.

The undersigned hereby agrees to indemnify and hold harmless the Owner from and
against all claims arising in connection with its Contract with respect to
claims for the furnishing of labor, materials and equipment by others. Said
indemnification and hold harmless shall include the reimbursement of all actual
attorneys’ fees and all costs and expenses of every nature, and shall be to the
fullest extent permitted by law.

The undersigned hereby irrevocably waives and releases any and all liens and
right of lien on such real property and other property of the Owner for labor or
materials, or both labor and materials, or rental equipment, appliances or
tools, performed or furnished by the undersigned, and anyone claiming by,
through, or under the undersigned, in connection with the Project.

The undersigned hereby releases, remises and discharges the Owner, any agent of
the Owner and their respective predecessors, successors, assigns, employees,
officers, shareholders, directors, and principals, whether disclosed or
undisclosed (collectively “Releasees”) from and against any and all claims,
losses, damages, actions and causes of action (collectively “Claims”) which the
undersigned and anyone claiming by, through or under the undersigned has or may
have against the Releasees, including, without limitation, any claims arising in
connection with the Contract and the work performed thereunder.

 

Exhibit C

Page 5 of 7



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, payment to the undersigned of
the Final Payment Due sum as set forth above, shall not constitute a waiver by
the Owner of any of its rights under the contract including by way of
illustration but not by way of limitation guarantees and/or warranties. Payment
will not be made until a signed waiver is returned to Owner.

The undersigned individual represents and warrants that he/she is the duly
authorized representative of the undersigned, empowered and authorized to
execute and deliver this document on behalf of the undersigned.

 

Exhibit C

Page 6 of 7



--------------------------------------------------------------------------------

Signed under the penalties of perjury as a sealed instrument as of this
             day of             ,             .

 

                                                                 Corporation

By:

    Name:     Title:       Hereunto duly authorized

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF MIDDLESEX

On this              day of             , 20            , before me, the
undersigned notary public, personally appeared             , proved to me
through satisfactory evidence of identification, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he/she
signed it as              for             , a corporation/partnership
voluntarily for its stated purpose.

 

   NOTARY PUBLIC My Commission Expires:

 

Exhibit C

Page 7 of 7



--------------------------------------------------------------------------------

EXHIBIT D

LANDLORD SERVICES

 

I. CLEANING

Cleaning and janitorial services shall be provided nightly, after normal
business hours, Monday through Friday, exclusive of holidays observed by the
cleaning company and Saturdays and Sundays.

 

  A. OFFICE AREAS

Cleaning and janitorial services to be provided in the office areas shall
include:

 

  1. Vacuuming, damp mopping of resilient floors and trash removal.

 

  2. Dusting of horizontal surfaces within normal reach (tenant equipment to
remain in place).

 

  3. High dusting and dusting of vertical blinds to be rendered as needed.

 

  B. LAVATORIES

Cleaning and janitorial services to be provided in the common area lavatories of
the building shall include:

 

  1. Dusting, damp mopping of resilient floors, trash removal, sanitizing of
basins, bowls and urinals as well as cleaning of mirrors and bright work.

 

  2. Refilling of soap, towel, tissue and sanitary dispensers to be rendered as
necessary.

 

  3. High dusting to be rendered as needed.

 

  C. MAIN LOBBIES, ELEVATORS, STAIRWELLS AND COMMON CORRIDORS

Cleaning and janitorial services to be provided in the common areas of the
building shall include:

 

  1. Trash removal, vacuuming, dusting and damp mopping of resilient floors and
cleaning and sanitizing of water fountains.

 

  2. High dusting to be rendered as needed.

 

  D. WINDOW CLEANING

All exterior windows shall be washed on the inside and outside surfaces at a
frequency necessary to maintain a first class appearance.

 

Exhibit D

Page 1 of 3



--------------------------------------------------------------------------------

II. HVAC

 

  A. Heating, ventilating and air conditioning equipment will be provided with
sufficient capacity to accommodate a maximum population density of one
(1) person per one hundred fifty (150) square feet of useable floor area served,
and a combined lighting and standard electrical load of 3.0 watts per square
foot of useable floor area. In the event Tenant introduces into the Premises
personnel or equipment which overloads the system’s ability to adequately
perform its proper functions, Landlord shall so notify Tenant in writing and
supplementary system(s) may be required and installed by Landlord at Tenant’s
expense, if within fifteen (15) days Tenant has not modified its use so as not
to cause such overload.

Operating criteria of the basic system shall not be less than the following:

 

  (i) Cooling season indoor temperatures of not in excess of 73—79 degrees
Fahrenheit when outdoor temperatures are 91 degrees Fahrenheit ambient.

 

  (ii) Heating season minimum room temperature of 68—75 degrees Fahrenheit when
outdoor temperatures are 6 degrees Fahrenheit ambient.

 

  B. Landlord shall provide heating, ventilating and air conditioning as normal
seasonal changes may require during the hours of 8:00 a.m. to 6:00 p.m., Monday
through Friday (legal holidays in all cases excepted) and, provided Tenant has
made prior written request pertaining to each applicable Saturday, 8:00 a.m. to
1:00 p.m. each such Saturday.

If Tenant shall require air conditioning (during the air conditioning season) or
heating or ventilating during any other time period, Landlord shall use
landlord’s best efforts to furnish such services for the area or areas specified
by written request of Tenant delivered to the Building Superintendent or the
Landlord before 3:00 p.m. of the business day preceding the extra usage.
Landlord shall charge Tenant for such extra-hours usage at reasonable rates
customary for first-class office buildings in the East Cambridge/Kendall Square
market, and Tenant shall pay Landlord, as Additional Rent, upon receipt of
billing therefor.

 

III. ELECTRICAL SERVICES

 

  A. Landlord shall provide electric power for a combined load of 3.0 watts per
square foot of useable area for lighting and for office machines through
standard receptacles for the typical office space.

 

  B. In the event that Tenant has special equipment (such as computers and
reproduction equipment) that requires either 3-phase electric power or any
voltage other than 120, or for any other usage in excess of 3.0 watts per square
foot, Landlord may at its option require the installation of separate metering
(Tenant being solely responsible for the costs of any such separate meter and
the installation thereof) and direct billing to Tenant for the electric power
required for any such special equipment.

 

  C. Landlord will furnish and install, at Tenant’s expense, all replacement
lighting tubes, lamps and ballasts required by Tenant. Landlord will clean
lighting fixtures on a regularly scheduled basis at Tenant’s expense.

 

Exhibit D

Page 2 of 3



--------------------------------------------------------------------------------

IV. ELEVATORS

Provide passenger elevator service for access to and from all floors of the
Building that comprise the Premises at all times during the term.

 

V. WATER

Provide hot water for lavatory purposes and cold water for drinking, lavatory
and toilet purposes.

 

VI. CARD ACCESS SYSTEM

Landlord will provide a card access system at one entry door of the building.

 

Exhibit D

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT E

FLOOR PLANS

 

Exhibit E

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT F

DEVELOPMENT AREA MAP

LOGO [g38941002.jpg]

 

Exhibit F

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF RENT COMMENCEMENT DATE AGREEMENT

DECLARATION AFFIXING THE RENT COMMENCEMENT DATE WITH RESPECT TO A PREMISES
COMPONENT

THIS AGREEMENT made this              day of              200_, by and between
the TRUSTEES OF              TRUST (hereinafter “Landlord”) and             
(hereinafter “Tenant”).

 

WITNESSETH    THAT:

 

1. This Agreement is made pursuant to Section              of that certain Lease
dated             , between the parties aforenamed as Landlord and Tenant (the
“Lease”).

 

2. It is hereby stipulated that Tenant commenced the beneficial occupancy of
             on             , which shall constitute the Rent Commencement Date
with respect thereto. The Term with respect to such Premises Component shall end
and expire on the scheduled expiration date under the Lease, unless sooner
terminated or extended, as provided for in the Lease.

WITNESS the execution hereof under seal by persons hereunto duly authorized, the
date first above written.

 

   

LANDLORD:

 

   

As Trustee of _____ Trust,

for himself and co-Trustees, pursuant to appropriate written delegation from

the co-Trustees, but not individually

    TENANT: ATTEST:       By:         By:     Name:         Name:     Title:    
    Title:             Hereunto duly authorized         (CORPORATE SEAL)

 

Exhibit G

Page 1 of 2



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF COUNTY OF MIDDLESEX

On this              day of                     , 200_, before me, the
undersigned notary public, personally appeared                             ,
proved to me through satisfactory evidence of identification, which were
                            , to be the person whose name is signed on the
preceding or attached document in my presence.

 

   NOTARY PUBLIC My Commission Expires:

COMMONWEALTH OF MASSACHUSETTS

COUNTY OF MIDDLESEX

On this              day of                     , 200  , before me, the
undersigned notary public, personally appeared                             ,
proved to me through satisfactory evidence of identification, which were
                            , to be the person whose name is signed on the
preceding or attached document, and who swore or affirmed to me that the
contents of the documents are truthful and accurate to the best of [his] [her]
knowledge and belief.

 

   NOTARY PUBLIC My Commission Expires:

 

Exhibit G

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT H

INTENTIONALLY OMITTED

 

Exhibit H

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT I

BROKER DETERMINATION OF PREVAILING MARKET RENT

Where in the Lease to which this Exhibit is attached provision is made for a
Broker Determination of Prevailing Market Rent, the following procedures and
requirements shall apply:

 

1. Tenant’s Request. Tenant shall send a notice to Landlord by the time set for
such notice in the applicable section of the Lease, requesting a Broker
Determination of the Prevailing Market Rent, which notice to be effective must
(i) make explicit reference to the Lease and to the specific section of the
Lease pursuant to which said request is being made, (ii) include the name of a
broker selected by Tenant to act for Tenant, which broker shall be affiliated
with a major Boston commercial real estate brokerage firm selected by Tenant and
which broker shall have at least ten (10) years experience dealing in properties
of a nature and type generally similar to the Building located in the
Cambridge-Boston Downtown Market, and (iii) explicitly state that Landlord is
required to notify Tenant within thirty (30) days of an additional broker
selected by Landlord.

 

2. Landlord’s Response. Within thirty (30) days after Landlord’s receipt of
Tenant’s notice requesting the Broker Determination and stating the name of the
broker selected by Tenant, Landlord shall give written notice to Tenant of
Landlord’s selection of a broker having at least the affiliation and experience
referred to above.

 

3. Selection of Third Broker. Within ten (10) days thereafter the two
(2) brokers so selected shall select a third such broker also having at least
the affiliation and experience referred to above.

 

4. Rental Value Determination. Within thirty (30) days after the selection of
the third broker, the three (3) brokers so selected, by majority opinion, shall
make a determination of the annual fair market rental value of the Premises for
the period referred to in the Lease. Such annual fair market rental value
determination (x) shall require rent to commence upon the commencement of the
period in question, and may include provision for annual increases in rent
during said term if so determined, (y) shall take into account the as-is
condition of the Premises and the amount, if any, that Landlord will be making
available to Tenant as a leasehold improvements allowance, as specified in
Landlord’s rent quotation as set forth in the Lease and (z) shall take account
of, and be expressed in relation to, the applicable tax and operating cost bases
expressly set forth in the Lease and provisions for paying for so-called tenant
electricity as contained in the Lease. The brokers shall advise Landlord and
Tenant in writing by the expiration of said thirty (30) day period of the annual
fair market rental value which as so determined shall be referred to as the
Prevailing Market Rent.

 

5. Resolution of Broker Deadlock. If the Brokers are unable to agree at least by
majority on a determination of annual fair market rental value, then the brokers
shall send a notice to Landlord and Tenant by the end of the thirty (30) day
period for making said determination setting forth their individual
determinations of annual fair market rental value, and the highest such
determination and the lowest such determination shall be disregarded and the
remaining determination shall be deemed to be the determination of annual fair
market rental value and shall be referred to as the Prevailing Market Rent.

 

6. Costs. Each party shall pay the costs and expenses of the broker selected by
it and each shall pay one half (1/2) of the costs and expenses of the Third
Broker.

 

Exhibit I

Page 1 of 2



--------------------------------------------------------------------------------

7. Failure to Select Broker or Failure of Broker to Serve. If Tenant shall have
requested a Broker Determination and Landlord shall not have designated a broker
within the time period provided therefor above, then Tenant’s Broker shall alone
make the determination of Prevailing Market Rent in writing to Landlord and
Tenant within thirty (30) days after the expiration of Landlord’s right to
designate a broker hereunder. If Tenant and Landlord have both designated
brokers but the two brokers so designated do not, within a period of fifteen
(15) days after the appointment of the second broker, agree upon and designate
the Third Broker willing so to act, the Tenant, the Landlord or either broker
previously designated may request the Boston Bar Association (or such
organization as may succeed to the Boston Bar Association) to designate the
Third Broker willing so to act and a broker so appointed shall, for all
purposes, have the same standing and powers as though he had been seasonably
appointed by the brokers first appointed. In case of the inability or refusal to
serve of any person designated as a broker, or in case any broker for any reason
ceases to be such, a broker to fill such vacancy shall be appointed by the
Tenant, the Landlord, the brokers first appointed or the Boston Bar Association
as the case may be, whichever made the original appointment, or if the person
who made the original appointment fails to fill such vacancy, upon application
of any broker who continues to act or by the Landlord or Tenant such vacancy may
be filled by the Boston Bar Association and any broker so appointed to fill such
vacancy shall have the same standing and powers as though originally appointed.

 

Exhibit I

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF LETTER OF CREDIT

 

BENEFICIARY:

  

ISSUANCE DATE:

  

                     200        

          IRREVOCABLE STANDBY      LETTER OF CREDIT NO.                  

APPLICANT:

  

MAXIMUM/AGGREGATE

  

CREDIT AMOUNT: US$            

    

USD:                             

LADIES AND GENTLEMEN:

We hereby establish our irrevocable letter of credit in your favor for account
of the applicant up to an aggregate amount not to exceed
                            and __/100 US Dollars (US $                    )
available by your draft(s) drawn on ourselves at sight accompanied by:

Your statement, signed by a purportedly authorized officer/official certifying
that the Beneficiary is entitled to draw upon this Letter of Credit (in the
amount of the draft submitted herewith) pursuant to the Lease (the “Lease”)
dated                     by and between                     , as Landlord, and
                    , as Tenant, together with the original copy of this Letter
of Credit and any amendments thereto which have been accepted by you.

Draft(s) must indicate name and issuing bank and credit number and must be
presented at this office.

You shall have the right to make partial draws against this Letter of Credit,
from time to time.

This Letter of Credit shall expire at our office on                     , 200  
(the “Stated Expiration Date”). It is a condition of this Letter of Credit that
the Stated Expiration Date shall be deemed automatically extended without
amendment for successive one (1) year period s from such Stated Expiration Date,
unless at least forty-five (45) days prior to such Stated Expiration Date ) (or
any anniversary thereof) we shall send you written notice at the address
specified in this Letter of Credit (or at such other address of which you may
have notified us in writing) and the Applicant in writing by registered mail
(return receipt) or overnight courier that we elect not to consider this Letter
of Credit extended for any such additional one (1) year period.

This Letter of Credit is transferable at any time and from time to time without
cost to Beneficiary. JP Morgan Chase Bank only is authorized to act as the
Transferring Bank. We shall not recognize any transfer of this Letter of Credit
until this original Letter of Credit together with any amendments and a signed
and completed transfer form, attached hereto, is received by us. The correctness
of the signature and title of the person signing the transfer forms must be
verified by Beneficiary’s bank. In case of any transfer of this Letter of
Credit, the draft and any required statement must be executed by the Transferee.
This Letter of Credit may not be transferred to any person with which U.S.
persons are prohibited from doing business under U.S. Foreign assets control
regulations or other applicable U.S. Laws and Regulations.

 

Exhibit J

Page 1 of 2



--------------------------------------------------------------------------------

Our customary and reasonable charges to transfer this Letter of Credit shall be
for the Applicant’s account.

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the “International Standby Practice, International Chamber of Commerce,
Publication No. 590.”

This Letter of Credit shall be governed by, and construed in accordance with the
laws of the state of New York, without regard to principles of conflict of laws.

 

Exhibit J

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT K

SCHEDULE OF PREMISES COMPONENTS,

RENT COMMENCEMENT DATES

AND RENT SCHEDULE

 

Floor(s)

   Premises
Component
Square Footage    Anticipated Rent
Commencement Date   

Base Rental Rate

   Base Operating
Expense Calendar
Year    Base Tax
Fiscal Year 1

6

7

8

Total

   13,088 RSF

20,529 RSF

20,529 RSF

20,883 RSF

75,029 RSF

   June 1, 2009   

June 1, 2009 – May 31,
2014:

$40.50 per RSF per annum

   2009    2010         

June 1, 2014 – December 31,
2019:

$44.50 per RSF per annum

   2009    2010 2

3

4

5

Total

   20,138 RSF

20,874 RSF

20,529 RSF

20,529 RSF

82,070 RSF

   October 1, 2009   

Rent Commencement Date –
May 31,
2014:

$40.50 per RSF per annum

   2010    2011         

June 1, 2014 – December 31,
2019:

$44.50 per RSF per annum

   2010    2011 9    20,127 RSF    June 1, 2010   

Rent Commencement Date –
May 31,
2014:

$40.50 per RSF per annum

   2010    2011         

June 1, 2014 – December 31,
2019:

$44.50 per RSF per annum

   2010    2011

 

Exhibit K

Page 1 of 1